 



Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED FF&E CREDIT AND GUARANTY AGREEMENT
dated as of August 21, 2007
among
LAS VEGAS SANDS, LLC,
as Borrower
CERTAIN AFFILIATES OF BORROWER,
as Guarantors,
VARIOUS LENDERS,
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent,
and
GE CAPITAL MARKETS, INC.,
as Lead Arranger and Book Runner.
Amended & Restated FF&E Credit Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
SECTION 1.
  DEFINITIONS AND INTERPRETATION     2  
1.1
  Definitions     2  
1.2
  Accounting Terms     42  
1.3
  Interpretation, etc.     42  
 
           
SECTION 2.
  LOANS     42  
2.1
  Delayed Draw Term Loans     42  
2.2
  [Intentionally Reserved.]     44  
2.3
  [Intentionally Reserved.]     44  
2.4
  [Intentionally Reserved.]     44  
2.5
  Pro Rata Shares; Availability of Funds     44  
2.6
  Use of Proceeds     45  
2.7
  Evidence of Debt; Register; Lenders’ Books and Records; Notes     45  
2.8
  Interest on Loans     45  
2.9
  Conversion/Continuation     47  
2.10
  Default Interest     48  
2.11
  Fees     48  
2.12
  Scheduled Payments/Commitment Reductions     49  
2.13
  Voluntary Prepayments/Commitment Reductions     49  
2.14
  Mandatory Prepayments/Commitment Reductions     50  
2.15
  Application of Prepayments/Reductions     51  
2.16
  General Provisions Regarding Payments     51  
2.17
  Ratable Sharing     53  
2.18
  Making or Maintaining Eurodollar Rate Loans     53  
2.19
  Increased Costs; Capital Adequacy     55  
2.20
  Taxes; Withholding, etc.     57  
2.21
  Obligation to Mitigate     59  
2.22
  Defaulting Lenders     60  
2.23
  Removal or Replacement of a Lender     60  
2.24
  Right of Financing     61  
 
           
SECTION 3.
  CONDITIONS PRECEDENT     61  
3.1
  Restatement Effective Date     61  
3.2
  Conditions to the Making of Loans     65  
 
           
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     66  
4.1
  Organization; Requisite Power and Authority; Qualification     66  
4.2
  Equity Interests and Ownership     66  
4.3
  Due Authorization     67  
4.4
  No Conflict     67  
4.5
  Governmental Consents     67  

Amended & Restated FF&E Credit Agreement

i



--------------------------------------------------------------------------------



 



                      Page
4.6
  Binding Obligation     67  
4.7
  Historical Financial Statements     68  
4.8
  Projections     68  
4.9
  No Material Adverse Change     68  
4.10
  Adverse Proceedings, etc.     68  
4.11
  Payment of Taxes     68  
4.12
  Properties     69  
4.13
  Environmental Matters     69  
4.14
  No Defaults     70  
4.15
  Material Contracts     70  
4.16
  Governmental Regulation     70  
4.17
  Margin Stock     70  
4.18
  Employee Matters     70  
4.19
  Employee Benefit Plans     71  
4.20
  Certain Fees     71  
4.21
  Solvency     71  
4.22
  Matters Relating to Collateral     71  
4.23
  Compliance with Statutes, etc.     72  
4.24
  Disclosure     72  
4.25
  Patriot Act     72  
 
           
SECTION 5.
  AFFIRMATIVE COVENANTS     74  
5.1
  Financial Statements and Other Reports     74  
5.2
  Existence     79  
5.3
  Payment of Taxes and Claims     79  
5.4
  Maintenance of Properties     79  
5.5
  Insurance     80  
5.6
  Books and Records; Inspections     82  
5.7
  Lenders Meetings     83  
5.8
  Compliance with Laws     83  
5.9
  Environmental     84  
5.10
  Compliance with Material Contracts     84  
5.11
  Subsidiaries     85  
5.12
  [Intentionally Reserved.]     85  
5.13
  [Intentionally Reserved.]     85  
5.14
  Interest Rate Protection     85  
5.15
  Further Assurances     85  
5.16
  Maintenance of Ratings     86  
5.17
  [Intentionally Reserved.]     86  
5.18
  Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases     86  
 
           
SECTION 6.
  NEGATIVE COVENANTS     86  
6.1
  Indebtedness     86  
6.2
  Liens and Other Matters     89  

Amended & Restated FF&E Credit Agreement

ii



--------------------------------------------------------------------------------



 



                      Page
6.3
  Investments; Joint Ventures; Formation of Subsidiaries     93  
6.4
  Restrictions on Subsidiary Distributions     95  
6.5
  Restricted Payments     96  
6.6
  Financial Covenants     98  
6.7
  Fundamental Changes; Disposition of Assets     99  
6.8
  Sale and Leasebacks     102  
6.9
  Transactions with Shareholders and Affiliates     102  
6.10
  Disposal of Subsidiary Stock     104  
6.11
  Conduct of Business     104  
6.12
  Certain Restrictions on Changes to Certain Documents     104  
6.13
  Fiscal Year     105  
6.14
  [Intentionally Reserved.]     105  
6.15
  No Further Negative Pledge     105  
6.16
  [Intentionally Reserved.]     105  
6.17
  Commonality of Obligors and Restricted Subsidiaries     105    
SECTION 7.
  GUARANTY     105  
7.1
  Guaranty of the Obligations     106  
7.2
  Contribution by Guarantors     106  
7.3
  Payment by Guarantors     107  
7.4
  Liability of Guarantors Absolute     107  
7.5
  Waivers by Guarantors     109  
7.6
  Guarantors’ Rights of Subrogation, Contribution, etc.     109  
7.7
  Subordination of Other Obligations     110  
7.8
  Continuing Guaranty     110  
7.9
  Authority of Guarantors or Borrower     110  
7.10
  Financial Condition of Borrower     110  
7.11
  Bankruptcy, etc.     111  
7.12
  Discharge of Guaranty Upon Sale of Guarantor     112  
7.13
  Obligations of VCR Secured     112  
 
           
SECTION 8.
  EVENTS OF DEFAULT     112  
8.1
  Events of Default     112  
 
           
SECTION 9.
  AGENTS     115  
9.1
  Appointment of Agents     116  
9.2
  Powers and Duties     116  
9.3
  General Immunity     117  
9.4
  Agents Entitled to Act as Lender     118  
9.5
  Lenders’ Representations, Warranties and Acknowledgment     118  
9.6
  Right to Indemnity     119  
9.7
  Successor Administrative Agent and Collateral Agent     119  
9.8
  Collateral Documents and Guaranty     120  
9.9
  Withholding Taxes     121  
9.10
  Intercreditor Agreements     121  

Amended & Restated FF&E Credit Agreement

iii



--------------------------------------------------------------------------------



 



                      Page
SECTION 10.
  MISCELLANEOUS     121  
10.1
  Notices     121  
10.2
  Expenses     122  
10.3
  Indemnity     124  
10.4
  Set-Off     124  
10.5
  Amendments and Waivers     124  
10.6
  Successors and Assigns; Participations     126  
10.7
  Independence of Covenants     130  
10.8
  Survival of Representations, Warranties and Agreements     130  
10.9
  No Waiver; Remedies Cumulative     130  
10.10
  Marshalling; Payments Set Aside     131  
10.11
  Severability     131  
10.12
  Obligations Several; Independent Nature of Lenders’ Rights     131  
10.13
  Headings     131  
10.14
  APPLICABLE LAW     131  
10.15
  CONSENT TO JURISDICTION     131  
10.16
  WAIVER OF JURY TRIAL     132  
10.17
  Confidentiality     133  
10.18
  Usury Savings Clause     133  
10.19
  Counterparts     134  
10.20
  Effectiveness     134  
10.21
  Patriot Act     134  
10.22
  Electronic Execution of Assignments     134  
10.23
  Gaming Authorities     134  
10.24
  [Intentionally Reserved.]     134  
10.25
  Certain Matters Affecting Lenders     135  
 
           
SECTION 11.
  AMENDMENT AND RESTATEMENT     135  
11.1
  Effect of this Agreement     135  
11.2
  Allocation     136  

Amended & Restated FF&E Credit Agreement

iv



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A     Delayed Draw Term Loan Commitments
 
    B     Notice Addresses
 
           
SCHEDULES:
    4.2     Equity Interests and Ownership
 
    4.5     Governmental Consents
 
    4.12     Material Real Estate Assets and Leases
 
    4.15     Material Contracts       4.22(b)   Permits
 
    6.1     Certain Indebtedness
 
    6.2     Certain Liens
 
    6.3     Certain Investments
 
    6.9     Certain Affiliate Transactions
 
    A     Designated FF&E
 
    K     Fixture Filings
 
           
EXHIBITS:
    A     Form of Assignment Agreement
 
    B     Form of Certificate Re Non-bank Status
 
    C     Form of Restatement Effective Date Certificate
 
    D     Form of Compliance Certificate
 
    E     Form of Conversion/Continuation Notice
 
    F     Form of Counterpart Agreement
 
    G     [Intentionally Reserved.]
 
    H     Form of Delayed Draw Term Loan Note
 
    I     Form of Funding Notice
 
    J     [Intentionally Reserved.]
 
    K     Form of Borrowing Base Certificate
 
    L     [Intentionally Reserved.]
 
    M     Form of Amended and Restated Security Agreement
 
    N     [Intentionally Reserved.]
 
    O     [Intentionally Reserved.]
 
  P-1     Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
  P-2     Form of Opinion of Lionel Sawyer & Collins
 
    Q     [Intentionally Reserved.]
 
    R     Form of Solvency Certificate

Amended & Restated FF&E Credit Agreement

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FF&E CREDIT AND GUARANTY AGREEMENT
     This AMENDED AND RESTATED FF&E CREDIT AND GUARANTY AGREEMENT, dated as of
August 21, 2007, is entered into by and among LAS VEGAS SANDS, LLC, a Nevada
limited liability company (the “Borrower”), CERTAIN AFFILIATES of Borrower, as
Guarantors, the Lenders party hereto from time to time, GENERAL ELECTRIC CAPITAL
CORPORATION (“GE Capital”), as administrative agent for the Lenders (together
with its permitted successors in such capacity, “Administrative Agent”) and as
collateral agent (together with its permitted successor in such capacity,
“Collateral Agent”), and GE CAPITAL MARKETS, INC. (“GECM”), as lead arranger and
book runner (together with its permitted successors in such capacities,
“Arranger”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Borrower and certain of its Affiliates own and operate the
Venetian Facility;
     WHEREAS, VCR (a direct, wholly-owned subsidiary of Borrower) owns the
Palazzo Site and is designing, developing, constructing and intends to operate
the Palazzo Project;
     WHEREAS, Borrower, VCR, certain financial institutions, GECM, as arranger,
and GE Capital, as administrative agent, are parties to that certain FF&E Credit
Agreement, dated as of December 14, 2006 (as amended prior to the date hereof,
the “Existing FF&E Credit Agreement”), pursuant to which certain lenders
extended certain FF&E credit facilities to Borrower and VCR;
     WHEREAS, the parties hereto wish to amend and restate the Existing FF&E
Credit Agreement in the form of this Agreement to, among other things, (i) amend
certain provisions of the Existing Credit Agreement, and (ii) to make available
to Borrower the Loans provided for herein, in each case, on the terms and
subject to the conditions provided herein; and
     WHEREAS, the parties hereto have agreed to amend and restate the Existing
FF&E Credit Agreement, as provided in this Agreement, which Agreement shall be
deemed effective as of the Restatement Effective Date; and
     WHEREAS, it is the intent of Borrower and Credit Parties under the Existing
Credit Agreement that this Agreement not constitute a novation of the
obligations and liabilities under the Existing FF&E Credit Agreement and related
Loan Documents (as defined in the Existing FF&E Credit Agreement), but rather
that this Agreement amend and restate in its entirety the Existing FF&E Credit
Agreement and re-evidence the Obligations of Borrower and the Credit Parties to
Agents and Lenders outstanding thereunder, as well as evidence the additional
obligations of Borrower and Credit Parties to Agents and Lenders provided for
herein.
Amended & Restated FF&E Credit Agreement

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “Adelson” means Sheldon G. Adelson, an individual.
          “Adjusted Eurodollar Rate” means, for any Interest Rate Determination
Date with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum (rounded to the nearest
1/100 of 1%) equal to the rate determined by Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays an
average British Bankers Association Interest Settlement Rate (such page
currently being Reuters Screen LIBOR01) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the arithmetic average (rounded upward
to the nearest 1/100 of one percent) of the offered quotations, if any, to first
class banks in the interbank Eurodollar market for Dollar deposits of amounts in
same day funds comparable to the respective principal amounts of the Eurodollar
Rate Loans of Administrative Agent for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date by (b) a percentage equal to 100% minus the stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such Interest Rate
Determination Date to any member bank of the Federal Reserve System in respect
of “Eurocurrency liabilities” as defined in Regulation D (or any successor
category of liabilities under Regulation D).
          “Administrative Agent” as defined in the preamble hereto.
          “Administrative Agent’s Fee Letter” means the fee letter, dated as of
the Restatement Effective Date among the Administrative Agent and the Borrower.
          “Adverse Proceeding” means any action, suit, proceeding, hearing
(whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of Material
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any Material Subsidiary, threatened

2



--------------------------------------------------------------------------------



 



against or affecting Borrower or any Material Subsidiary or any property of
Borrower or any Material Subsidiary.
          “Affected Lender” as defined in Section 2.18(b).
          “Affected Loans” as defined in Section 2.18(b).
          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering any Pension Plan). With respect
to any Lender, a Person shall be deemed to be “controlled by” another Person if
such other Person possesses, directly or indirectly, power to vote 51% or more
of the securities (on a fully diluted basis) having ordinary voting power for
the election of directors, managing general partners or managers, as the case
may be. With respect to all other Persons, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any such other Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise; provided, however, the beneficial owner
of 20% or more of the voting Securities of a Person shall be deemed to have
control.
          “Agent” means, individually, each of Administrative Agent, Collateral
Agent, and Arranger, and “Agents” means Administrative Agent, Collateral Agent,
and Arranger, collectively.
          “Agent Affiliates” as defined in Section 10.1(b).
          “Aggregate Amounts Due” as defined in Section 2.17.
          “Aggregate Payments” as defined in Section 7.2.
          “Agreement” means this Amended and Restated FF&E Credit and Guaranty
Agreement, dated as of August 21, 2007, as it may be amended, supplemented or
otherwise modified from time to time.
          “Aircraft Agreements” means each of the interchange and time sharing
agreements among certain Affiliates of Adelson, on the one hand, and LVSC and
certain of its Affiliates, on the other hand, providing for the shared use of
aircraft owned by such Affiliates of Adelson and Affiliates of LVSC, the
allocation of costs relating thereto and time sharing arrangements with respect
thereto, including any such agreements in effect on the Restatement Effective
Date, and any such agreements entered into thereafter on terms not materially
worse, taken as a whole, to the Credit Parties or the Lenders.
          “Applicable Margin” means (a) with respect to Term Loans that are
Eurodollar Rate Loans, a rate per annum equal to 2.00% and (b) with respect to
Term Loans that are Base Rate Loans, a rate per annum equal 1.00%; provided,
however, that if at any time the Bank Credit Facility Loans are rated BB or
higher by S&P and Ba2 or higher by Moody’s (in each case, with at least a stable
outlook), as evidenced by an Officer’s Certificate of the Borrower, the

3



--------------------------------------------------------------------------------



 



Applicable Margin for the Loans referred to in clauses (a) and (b) above shall
be reduced by 0.25% to 1.75% and 0.75%, respectively; further provided that:
     (i) if at any time a public or private debt rating for the Bank Credit
Facility Loans is provided by one but not both of Moody’s and S&P, the
Applicable Margin shall be determined by reference to the public or private debt
rating provided by the agency which gives such rating, without regard to the
requirement above that there be two ratings; and
     (ii) if at any time after a reduction of the Applicable Margin pursuant to
this clause (A), either (a) no debt rating for the Bank Credit Facility Loans is
provided by Moody’s and no debt rating for the Bank Credit Facility Loans is
provided by S&P, or (b) the Bank Credit Facility Loans are rated below Ba2 by
Moody’s or below BB by S&P (or any equivalent rating by Moody’s or S&P), any
existing 0.25% decrease in the Applicable Margin pursuant to this clause
(A) shall automatically rescind; or
provided further that in no event will (a) the Applicable Margin for Loans
accruing interest as Eurodollar Rate Loans be reduced below 1.75% or (b) the
Applicable Margin for Loans accruing interest as Base Rate Loans be reduced
below 0.75%.
          “Applicable Percentage” as defined in Section 2.11(f).
          “Approved Electronic Communications” means any notice, demand,
communication, information, document or other material that any Credit Party
provides to Administrative Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Agents or to the
Lenders by means of electronic communications pursuant to Section 10.1(b).
          “Arranger” as defined in the preamble.
          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications as
may be approved by Administrative Agent.
          “Assignment Effective Date” as defined in Section 10.6(b).
          “Authorized Officer” means, relative to any Credit Party, those if its
officers, general partners or managing members (as applicable) or those of the
officers of the general partners or managing members (as applicable) whose
signatures and incumbency shall have been certified to the Administrative Agent
and Lenders pursuant to Section 3.1(c).
          “Bank Administrative Agent” means and includes The Bank of Nova
Scotia, in its capacity as administrative agent for the Bank Credit Facility
existing on the Restatement Effective Date (or any successor thereto) and any
administrative agent or similar agent for any other Bank Credit Facility (or any
successor thereto).

4



--------------------------------------------------------------------------------



 



          “Bank Agents” means and includes, collectively, the Bank
Administrative Agent, the Bank Collateral Agent and any other agents under any
Bank Credit Facility Documents, as well as any successor to any of the
foregoing.
          “Bank Collateral Agent” means and includes The Bank of Nova Scotia, in
its capacity as collateral agent for the Secured Parties (as defined in the Bank
Credit Facility existing on the Restatement Effective Date) (or any successor
thereto) and any collateral agent or similar agent under any other Bank Credit
Facility (or any successor thereto).
          “Bank Credit Agreement” means that certain Credit and Guaranty
Agreement, dated as of May 23, 2007, among Borrower, VCR, certain other
subsidiaries of Borrower, as guarantors, the Bank Lenders, the Bank
Administrative Agent, and the other agents and arrangers party thereto, as the
same may be amended, renewed, extended, substituted, refinanced, restructured,
replaced, restated, supplemented or otherwise modified from time to time, and
shall also include any other agreement or agreements which refinances or
otherwise replaces, substitutes or refunds such Bank Credit Agreement.
          “Bank Credit Facility” means and includes one or more debt or credit
facilities (including any Bank Credit Agreement) with banks or other
institutional lenders providing for revolving credit loans, term loans,
receivables financing or letters of credit, in each case, as any of the
foregoing, in whole or in part, in one or more instances, may be amended,
renewed, extended, substituted, refinanced, restructured, replaced, restated,
supplemented or otherwise modified from time to time (including, without
limitation, any successive renewals, extensions, substitutions, refinancings,
restructurings, replacements, supplementations or other modifications of the
foregoing and including, without limitation, any amendment increasing the amount
of Indebtedness incurred or available to be borrowed thereunder, extending the
maturity of any Indebtedness incurred thereunder or contemplated thereby or
deleting, adding or substituting one or more parties thereto (whether or not
such added or substituted parties are banks or other institutional lenders)),
whether any such amendment, renewal, extension, substitution, refinancing,
restructuring, replacement, restatement, supplement or other modification
(1) occurs simultaneously or not with the termination or repayment of a prior
Bank Credit Facility or (2) occurs on one or more separate occasions.
          “Bank Credit Facility Collateral Documents” means and includes (i) in
connection with the Bank Credit Facility existing on the Restatement Effective
Date, the “Security Agreement,” the “Deeds of Trust” and the “Collateral Account
Agreements,” each as defined in the related Bank Credit Agreement, and all other
documents delivered by a “Credit Party” pursuant to any of the “Credit
Documents” in order to grant to the “Collateral Agent” or the “Intercreditor
Agent,” on behalf of the “Secured Parties,” a “Lien” (or to perfect such Lien)
on any “Collateral” as security for the “Obligations,” as each such quoted term
is defined in the related Bank Credit Agreement, as well as (ii) any similar or
other collateral documents that are otherwise provided to secure any obligations
in connection with such Bank Credit Facility or any other Bank Credit Facility.
          “Bank Credit Facility Documents” means (i) with respect to the Bank
Credit Agreement, each Bank Credit Agreement and all other agreements,
instruments, documents and certificates executed and delivered in connection
therewith and the transactions contemplated

5



--------------------------------------------------------------------------------



 



thereby and (ii) with respect to any Bank Credit Facility (other than the Bank
Credit Agreement), the credit or loan agreement with respect to such Bank Credit
Facility and all other agreements, instruments, documents and certificates
executed and delivered in connection therewith.
          “Bank Credit Facility Loans” means and includes the loans made
pursuant to any Bank Credit Agreement.
          “Bank Intercreditor Agreement” means the Agreement Among Creditors,
dated as of May 23, 2007, among the Collateral Agent, the Bank Administrative
Agent, the Bank Collateral Agent and The Bank of Nova Scotia, in its capacity as
Trustee under (and as defined in) the Cooperation Agreement.
          “Bank Lenders” means and includes the lenders under any Bank Credit
Agreement.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
          “Beneficiary” means each Agent and Lender.
          “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
          “Borrower” as defined in the preamble hereto.
          “Borrowing Availability” means as of any date of determination, the
lesser of (i) the aggregate amount of the Delayed Draw Term Loan Commitments of
all Lenders less the aggregate original principal amount of Delayed Draw Term
Loans theretofore advanced hereunder, and (ii) the Borrowing Base less the
aggregate amount of Delayed Draw Term Loans outstanding as of such date.
          “Borrowing Base” means, with respect to any Borrowing Base Certificate
delivered from time to time, an amount equal to the sum at such time of 100% of
the Total Permitted Costs of Eligible FF&E set forth in such Borrowing Base
Certificate, in each case, less any Reserves established by Administrative Agent
in its reasonable determination at such time.
          “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by Borrower in the form attached to the Agreement as
Exhibit K.

6



--------------------------------------------------------------------------------



 



          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market. If an action is required to be taken in this Agreement on or no later
than a day that is not a Business Day, such action shall be required to be taken
on or no later than the next succeeding Business Day.
          “BSA” as defined in Section 5.8(a).
          “Capital Lease” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person. For purposes of this Agreement and each other Credit Document,
the amount of a Person’s obligation under a Capital Lease shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a premium or a penalty.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the
implied faith and credit of the United States, in each case maturing within one
year after such date; (ii) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state,
municipality or any public instrumentality thereof, in each case, maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of AAA/AAA from S&P or A1/VMIG-1 from Moody’s;
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) corporate notes issued with
maturities of one year or less from the date of acquisition that are rated at
least A by S&P and A by Moody’s; (v) auction rate securities and variable rate
demand notes provided that the credit quality and the availability of principal
or effective maturity, specifically the “reset period” or “put”, are consistent
with clause (ii) above; (vi) time deposit accounts, money market deposits,
certificates of deposit or bankers’ acceptances maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or Canada that (a) is at least “adequately capitalized”
(as defined in the regulations of its primary Federal banking regulator) and
(b) has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000; (vii) repurchase obligations with a term of not more than 180 days
for underlying securities of these types described in clauses (i), (ii) and
(vi) above; (viii) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i), (ii), (iii), (iv)

7



--------------------------------------------------------------------------------



 



and (v) above, (b) has net assets of not less than $500,000,000, (c) complies
with the criteria set forth in rule 2a-7 under the Investment Company Act of
1940 and (d) has the highest rating obtainable from either S&P or Moody’s; and
(ix) Tri-Party and Deliverable Repurchase agreements that are fully
collateralized to at least 102% of market value by U.S. Treasury and Government
Agency securities.
          “Casino Level Mall Lease” means the Casino Level Restaurant/Retail
Master Lease between VCR and Grand Canal, dated as of May 14, 2004, with respect
to the lease of certain restaurant and retail space on the ground floor of the
Venetian Facility to Grand Canal.
          “Category of Goods” means Eligible FF&E of the same general type and
description, such as television sets, case goods, etc.
          “Central Park West Site” means the approximately 18.7 acres of real
property owned by Borrower located near the intersection of Sands Avenue and
Koval Lane.
          “Central Plant” means the “Electric Substation” and the “HVAC Space”,
as each such term is defined in the Cooperation Agreement.
          “Certificate re Non-Bank Status” means a certificate substantially in
the form of Exhibit B.
          “Change of Control” means any sale, pledge or other transfer
(excluding any transfer of Securities by Adelson for the purposes of providing
estate planning and gifts reasonably acceptable to the Administrative Agent) of
Securities whereby (a) (i) Adelson and/or his Affiliates or Related Parties
cease to own, directly or indirectly, at least 35% of the voting Securities of
LVSC, or (ii) any Person or group of Persons (other than Adelson and/or his
Affiliates or Related Parties), owns directly or indirectly, a greater
percentage of the voting Securities of LVSC than Adelson and/or his Affiliates
or Related Parties, (b) LVSC ceases to own (either directly, or indirectly) 100%
of the Equity Interests of Borrower, (c) except as otherwise permitted by
Section 6.7(a), (c), (d), (h) or (s), Borrower ceases to own directly or
indirectly 100% of the Equity Interests (other than preferred Equity Interests
held by third parties on the Restatement Effective Date, Equity Interests in
Guarantors acquired or formed after the Restatement Effective Date, and any
Equity Interests required to be held by a non-Affiliate in order to comply with
applicable gaming laws and regulations or other Governmental Acts or laws) of
each of the Guarantors; or (d) a “Change of Control” (or similar term) as
defined in (i) the LVSC Notes Indenture, (ii) any other instrument evidencing
Indebtedness of LVSC in excess of $250,000,000, or (iii) any other instrument
evidencing Indebtedness of any Credit Party permitted hereunder and issued after
the Restatement Effective Date in excess of $250,000,000, shall occur.
          “Closing Date” means December 14, 2006.
          “Collateral” means, collectively, all of the property (whether
personal, real, mixed or otherwise) in which Liens are granted pursuant to the
Collateral Documents as security for the Obligations.
          “Collateral Agent” as defined in the preamble hereto.

8



--------------------------------------------------------------------------------



 



          “Collateral Documents” means the Security Agreement and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any Collateral
as security for the Obligations.
          “Collateral Sale” means the sale or other disposition (other than in
connection with a Event of Loss) by a Credit Party to any Person of any
Collateral, except to the extent that either (i) the aggregate original
principal amount financed hereunder with respect to all such Collateral disposed
of does not exceed $5,000,000 in the aggregate or (ii) Borrower notifies the
Collateral Agent in writing that within 150 days following such disposal, such
Collateral shall be replaced (or Borrower shall commit to replace such
Collateral pursuant to a binding contractual agreement that contemplates the
consummation thereof within 18 months of the receipt of the applicable proceeds)
with other property that (A) has utility and a value at least substantially
equal to that of the replaced property in the reasonable determination of the
Borrower and (B) is (or will be) subject to a First Priority perfected Lien in
favor of Collateral Agent for the benefit of the Secured Parties; provided, that
pending any such replacement, if the aggregate amount of the Net Collateral Sale
Proceeds exceeds $3,500,000 at any time, the amount in excess of $3,500,000
shall promptly (and in any event within five Business Days) after receipt
thereof, be deposited in a separate and segregated interest-bearing cash
collateral account maintained by the Collateral Agent and under its exclusive
dominion and control, subject to a First Priority perfected Lien in favor of
Collateral Agent for the benefit of the Secured Parties.
          “Collateral Schedule” means a collateral schedule in the form of
Exhibit A to the Security Agreement (or such other form as may be reasonably
acceptable to Collateral Agent) describing the equipment, fixtures, furniture,
furnishings and other goods to be financed by a Loan hereunder (or any
replacements thereof or substitutions therefor) and pursuant to which the
Borrower and VCR grant a security interest in favor of Collateral Agent (for the
benefit of Collateral Agent and the Secured Parties) in all such equipment,
fixtures, furniture, furnishings and other goods (as well as any replacements
thereof or substitutions therefor).
          “Commitment” means any Delayed Draw Term Loan Commitment.
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit D.
          “Conforming L/C” means an unconditional, direct pay letter of credit
which (a) is obtained by LVSC or Adelson or one of his Affiliates or Related
Parties (but not the Credit Parties), (b) either (i) has an expiration date of
not less than 24 months or (ii) has an expiration date of not less than
12 months with an automatic extension of one 12-month period unless the issuer
of such letter of credit gives Bank Administrative Agent not less than 60 days
prior written notice that it will not renew the letter of credit for such
successive term, (c) either (i) is irrevocable or (ii) provides that the issuer
will deliver not less than 60 days prior written notice to Bank Administrative
Agent of its intention to revoke such letter of credit, (d) is issued by a
financial institution acceptable to Bank Administrative Agent in its reasonable
judgment and (e) is otherwise in form and substance acceptable to Bank
Administrative Agent in its reasonable judgment; provided that any such letter
of credit shall only qualify as a Conforming L/C if it states that it may be
drawn upon by Bank Administrative Agent and applied in accordance with

9



--------------------------------------------------------------------------------



 



the terms of the Bank Credit Agreement upon the occurrence of any Conforming L/C
Draw Event; provided, further, that no Credit Party shall have any obligations
(contingent or otherwise) in respect of any such letter of credit or any
reimbursement agreement applicable thereto.
          “Conforming L/C Draw Event” has the meaning set forth in the Bank
Credit Agreement.
          “Consolidated Adjusted EBITDA” means, for any period, the sum of the
amounts (without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) provision for taxes based on income to
the extent deducted in calculating Consolidated Net Income, (d) total
depreciation expense, (e) total amortization expense, and (f) total pre-opening
and development expenses, (g) total amortization of deferred gain and deferred
rent incurred as a result of the sale of the retail mall space within the
Venetian Facility, and (h) other non-cash items reducing Consolidated Net Income
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
non-extraordinary cash item prepaid in the ordinary course of business in a
prior period) less other non-cash items increasing Consolidated Net Income
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), all of the
foregoing as determined on a consolidated basis for the Credit Parties in
conformity with GAAP; provided that, for purposes of determining compliance with
the covenant set forth in Section 6.6, any Consolidated Adjusted EBITDA
attributable to the operation of (i) the Palazzo Project prior to the first
Quarterly Date following the first anniversary of the Palazzo Opening Date,
(ii) the PA Gaming Project prior to the first Quarterly Date following the first
anniversary of the PA Gaming Opening Date, or (iii) the PA Retail Project prior
to the first Quarterly Date following the first anniversary of the PA Retail
Opening Date, shall be calculated on the basis of the one, two or three full
Fiscal Quarters following such Opening Date, multiplied by 4, 2, or 4/3,
respectively. Any cash equity contributions or Permitted Shareholder
Subordinated Indebtedness made by LVSC, Adelson or any of his Affiliates or
Related Parties (other than one of the Credit Parties) to Borrower (to the
extent such proceeds remain with a Credit Party) and/or the face amount of any
Conforming L/C delivered to Bank Administrative Agent for the benefit of the
Bank Lenders during any quarter and during a period of 20 days following such
quarter, in an aggregate amount for such cash equity contributions and face
amounts of Conforming L/Cs not to exceed $50,000,000 per quarter, may at the
written election of Borrower be included in Consolidated Adjusted EBITDA for
such quarter for purposes of Section 6.6, provided that Borrower may not include
such cash equity contributions or the face amount of the Conforming L/C, or any
combination thereof, in Consolidated Adjusted EBITDA (a) if any Conforming L/C
Draw Event or any Event of Default or Potential Event of Default (other than the
Event of Default or Potential Event of Default being cured thereby) has occurred
and is continuing at the time such cash contribution is made or such Conforming
L/C is provided to Bank Administrative Agent, (b) if such cash equity
contributions and/or Conforming L/Cs are utilized under Section 6.3 or (c) in
any event, after two consecutive Fiscal Quarters unless, following any exercise
of such election to include any such cash equity contributions and/or face
amount of any Conforming L/C in Consolidated Adjusted EBITDA, Borrower have
thereafter been in compliance with Section 6.6 on a rolling four quarter basis
occurring after such election (without giving affect to any previous cash
contributions or Conforming L/C) for at least one Fiscal Quarter.

10



--------------------------------------------------------------------------------



 



          “Consolidated Interest Coverage Ratio” means, as of any Quarterly
Date, the ratio computed for the period consisting of the Fiscal Quarter as to
which such Quarterly Date relates and each of the three immediately preceding
Fiscal Quarters of (a) Consolidated Adjusted EBITDA (for all such Fiscal
Quarters) to (b) the sum (for all such Fiscal Quarters) of Consolidated Interest
Expense.
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest), net of interest income, of the Credit
Parties on a consolidated basis with respect to all outstanding Indebtedness of
the Credit Parties (other than non-cash interest on Permitted Subordinated
Indebtedness), including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedging Agreements, plus (except for purposes of calculating the
Consolidated Interest Coverage Ratio in connection with payments pursuant to
Section 6.5(a)) all Restricted Payments made by Borrower to LVSC in accordance
with Section 6.5(h) of this Agreement, but excluding, however, amortization of
debt issuance costs and deferred financing fees including any amounts referred
to in Section 2.11 payable to Agents or Lenders, any fees and expenses payable
to Agents or Lenders in connection with this Agreement, and any fees and
expenses payable to Bank Agents or Bank Lenders in connection with the Bank
Credit Agreement, in each case on or prior to the Restatement Effective Date.
          “Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending on such date and each of the three
immediately preceding Fiscal Quarters, or if such date is not a Quarterly Date,
the four full Fiscal Quarters most recently ended.
          “Consolidated Net Income” means, for any period, the net income (or
loss) of the Credit Parties on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP and before any
reduction in respect of preferred stock dividends; provided that there shall be
excluded, without duplication, (a) the income (or loss) of any Person (other
than a Credit Party or a Restaurant Joint Venture), except to the extent of the
amount of dividends or other distributions actually paid to the Credit Parties
by such Person during such period, (b) any amounts accrued that are paid or
payable to managers of Restaurant Joint Ventures as management fees, or to
equity owners (other than Credit Parties) in Restaurant Joint Ventures in
accordance with their percentage of Equity Interests therein, (c) the income (or
loss) of any Person accrued prior to the date it is merged into or consolidated
with Borrower or any other Credit Party or that Person’s assets are acquired by
Borrower or any other Credit Party, (d) any after-tax gains or losses
attributable to (i) asset sales consummated pursuant to Section 6.7(a), (d),
(q) or (r), (ii) returned surplus assets of any Pension Plan or (iii) the
disposition of any Securities or the extinguishment of any Indebtedness of any
Person or any of its restricted subsidiaries, (e) dividends or distributions
from any Excluded Subsidiary to Borrower or any other Credit Party which are
used to fund their share of any applicable tax payments to be made under the Tax
Sharing Agreement, (f) the effect of non-cash accounting adjustments resulting
from a change in the tax status of a flow-through tax entity to a
“C-corporation” or other entity taxed similarly, (g) any net extraordinary gains
or net extraordinary losses and (h) any refinancing costs, amortization or
charges (including premiums,

11



--------------------------------------------------------------------------------



 



costs, amortization and charges associated with the “Refinancing” (as defined in
the Bank Credit Agreement) or any permitted refinancing of the LVSC Notes).
          “Consolidated Senior Leverage Ratio” means, at any time of
determination, the ratio of (a) Consolidated Total Senior Debt outstanding on
such date to (b) Consolidated Adjusted EBITDA computed for the period consisting
of the most recently ended Fiscal Quarter and each of the three immediately
preceding Fiscal Quarters.
          “Consolidated Total Debt” means, as at any date of determination:
(i) the aggregate stated balance sheet amount of all Indebtedness of the Credit
Parties (other than any Shareholder Subordinated Indebtedness), determined on a
consolidated basis in accordance with GAAP; plus (ii) all Indebtedness of LVSC
that is guaranteed by the Credit Parties; minus (iii) the aggregate stated
balance sheet amount of unrestricted Cash and Cash Equivalents (including, in
any event, deposits received from Palazzo Condo Tower Sales) of the Credit
Parties in excess of $75,000,000 determined on a consolidated basis in
accordance with GAAP as of such date.
          “Consolidated Total Senior Debt” means as at any date of
determination, Consolidated Total Debt, less the sum of (x) Permitted
Subordinated Indebtedness and (y) the aggregate amount of the LVSC Notes, and
Indebtedness under the LVSC Aircraft Financing guaranteed by the Credit Parties.
          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Contributing Guarantors” as defined in Section 7.2.
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit E.
          “Cooperation Agreement” means that certain Third Amended and Restated
Reciprocal Easement, Use and Operating Agreement, dated as of July 26, 2006, as
amended as of January 12, 2007, entered into by and among VCR, LCR, Grand Canal,
Phase II Mall Subsidiary and Interface.
          “Core Assets” means the Venetian Facility (other than the convention,
exhibition, entertainment, ballroom, restaurant, retail and meeting space
therein) and the Palazzo Project (other than the Palazzo Condo Tower, the
Palazzo Mall, any other restaurant and retail space therein and any convention,
exhibition, entertainment, ballroom or meeting space therein).
          “COREA” means the Construction, Operation and Reciprocal Easement
Agreement, to be entered into by and between Phase II Mall Subsidiary and Grand
Canal.

12



--------------------------------------------------------------------------------



 



          “Corporate Ratings” means Borrower’s corporate family rating by
Moody’s or Borrower’s corporate or issuer credit rating by S&P, as applicable.
          “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit F delivered by a Credit Party pursuant to Section 5.11.
          “Credit Date” means the date of the funding of a Loan.
          “Credit Document” means this Agreement, the Notes, the Collateral
Documents, the Bank Intercreditor Agreement, any other intercreditor or similar
agreements entered into in connection with a Bank Credit Facility and each other
agreement that expressly states by its terms that it is a Credit Document.
          “Credit Party” means Borrower, VCR and each Restricted Subsidiary.
          “Default Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
          “Default Period” means, with respect to any Defaulting Lender, the
period commencing on the date of the applicable Funding Default and ending on
the earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Borrower and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Borrower, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
          “Defaulted Loan” as defined in Section 2.22.
          “Defaulting Lender” as defined in Section 2.22.
          “Delayed Draw Term Loan” means a Loan made by a Lender to Borrower
pursuant to Section 2.1(a).
          “Delayed Draw Term Loan Commitment” means the commitment of a Lender
to make or otherwise fund any Delayed Draw Term Loan and “Delayed Draw Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Delayed Draw Term Loan Commitment, if any, is set forth on
Appendix A-1 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Delayed Draw Term Loan Commitments as of the Restatement
Effective Date is $167,000,000.

13



--------------------------------------------------------------------------------



 



          “Delayed Draw Term Loan Commitment Period” means the period from the
Restatement Effective Date to the Delayed Draw Term Loan Commitment Termination
Date.
          “Delayed Draw Term Loan Commitment Termination Date” means the
earliest to occur of (i) June 30, 2008, (ii) the date on which the full amount
of Delayed Draw Term Loans available to be borrowed have been borrowed,
(iii) the date of the termination of the Delayed Draw Term Loan Commitments
pursuant to Section 8.1.
          “Delayed Draw Term Loan Exposure” means, with respect to any Lender as
of any date of determination, (i) prior to the termination of the Delayed Draw
Term Loan Commitments, the sum of (a) that Lender’s Delayed Draw Term Loan
Commitment and (b) the aggregate outstanding principal amount of the Delayed
Draw Term Loans of that Lender; and (ii) after the termination of the Delayed
Draw Term Loan Commitments, the aggregate outstanding principal amount of the
Delayed Draw Term Loans of that Lender.
          “Delayed Draw Term Loan Note” means a promissory note in the form of
Exhibit H, as it may be amended, supplemented or otherwise modified from time to
time.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Designated FF&E” means all of the equipment, fixtures, furniture,
furnishings and goods that are listed on Schedule A hereto (as such schedule may
be updated from time to time as permitted by this Agreement).
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic FF&E” means all of the equipment, fixtures, furniture,
furnishings and goods financed hereunder other than Imported FF&E.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act); in
each case, which Person shall not have been denied an approval or a license, or
found unsuitable under the Nevada Gaming Laws or Pennsylvania Gaming Laws
applicable to Lenders and which extends credit or buys loans; provided that no
Credit Party nor LVSC or any Subsidiary of LVSC shall be an Eligible Assignee;
provided, further, that so long as no Event of Default shall have occurred and
be continuing, no (i) Person that owns or operates a casino located in
Singapore, Macau, the United Kingdom, the States of Nevada, New Jersey,
Massachusetts or Pennsylvania, or any other jurisdiction in which Borrower or
any of its Subsidiaries has obtained or applied for a Gaming License (or is an
Affiliate of such a Person); provided that a passive investment constituting
less than 10% of the common stock of any such

14



--------------------------------------------------------------------------------



 



casino shall not constitute ownership thereof for the purposes of this
definition, (ii) Person that owns or operates a convention, trade show,
conference center or exhibition facility in Singapore, Macau, the United
Kingdom, Las Vegas, Nevada or Clark County, Nevada or the States of New Jersey,
Massachusetts or Pennsylvania, or any other jurisdiction in which Borrower or
any of its Subsidiaries owns, operates or is developing a convention, trade
show, conference center or exhibition facility (or an Affiliate of such a
Person); provided that a passive investment constituting less than 10% of the
common stock of any such convention or trade show facility shall not constitute
ownership for the purpose of this definition, or (iii) union pension fund;
provided that any intermingled fund or managed account which has as part of its
assets under management the assets of a union pension fund shall not be
disqualified from being an Eligible Assignee hereunder so long as the manager of
such fund is not controlled by a union, shall be an Eligible Assignee; provided,
further, that no more than 20% of the aggregate Loans and/or Commitments may be
held by Adelson or any of his Related Parties or Affiliates, and such Persons
shall not be eligible to cast votes on any matters subject to Lender approval
hereunder, and shall be disregarded in calculating “Requisite Lenders” or any
other required voting percentage hereunder.
          “Eligible FF&E” means all of the equipment, fixtures, furniture,
furnishings and goods that are (a) Designated FF&E (or such other equipment,
fixtures, furniture, furnishings and goods as may be reasonably acceptable to
Collateral Agent), (b) owned by Borrower or VCR (or to be owned by Borrower or
VCR upon or immediately following funding of the related Delayed Draw Term Loan
hereunder) and (c) reflected in the most recent Borrowing Base Certificate
delivered to Administrative Agent in connection with a Delayed Draw Term Loan
pursuant to Section 2.1, except any equipment, fixtures, furniture, furnishings
and goods to which any of the exclusionary criteria set forth below applies
(which may not be included in the Borrowing Base Certificate). Administrative
Agent shall have the right, in consultation with the Borrower, to establish,
modify or eliminate Reserves against Eligible FF&E from time to time in its
reasonable credit judgment. Eligible FF&E funded by any Delayed Draw Term Loan
shall not include any equipment, fixtures, furniture, furnishings and goods of
Borrower or VCR, as the case may be, that:
     (i) does not conform, in all material respects, to its general description
in Schedule A (as such schedule may be updated from time to time as permitted by
this Agreement) unless otherwise approved by Administrative Agent;
     (ii) the invoice for such equipment, fixtures, furniture, furnishings and
goods is not reasonably acceptable to Administrative Agent in form and
substance;
     (iii) is purchased from an Affiliate of any Credit Party (except, in each
case, to the extent that the circumstances and purchase details have been
disclosed in writing to, and such purchase is at fair market value and on
arms-length terms or is otherwise reasonably approved by, the Administrative
Agent);
     (iv) is not owned (or will not be owned upon or immediately following
funding of the related Delayed Draw Term Loan) by Borrower or VCR free and clear
of all Liens and rights of any other Person, except for the Liens in favor of
(A) Collateral Agent, on behalf of the Secured Parties, (B) Liens in favor of
any Bank Agent or any

15



--------------------------------------------------------------------------------



 



other Person which Liens shall be released on or prior to the date the
applicable Delayed Draw Term Loan is made with respect thereto and (C) other
Permitted Liens that are either (x) subordinate to the Liens in favor of the
Collateral Agent on behalf of the Secured Parties or (y) otherwise acceptable to
the Collateral Agent;
     (v) is located outside of the United States;
     (vi) as to which Collateral Agent’s Lien, on behalf of itself and Lenders,
therein is not a First Priority perfected Lien;
     (vii) is not to be used in the development or operation of the Palazzo
Project or the Existing Facility;
     (viii) has not been delivered to or is not physically located at the site
of the Palazzo Project or the Existing Facility and installed or able to be
installed in a reasonable period of time (to the extent installation is
required), or is not held in safe custody pending such delivery and/or
installation;
     (ix) fails to meet all of the following criteria: (i) is located on
premises owned by Borrower or VCR or leased by Borrower or VCR, or is stored
with a bailee, warehouseman or similar Person, and (ii) (w) if located on any
premises owned by Borrower or VCR and subject to any mortgage or deed of trust
(other than any mortgage or deed of trust in favor of a Bank Agent and/or the
Bank Lenders existing on the Restatement Effective Date), a satisfactory
mortgagee waiver or other agreement has been delivered to Collateral Agent (it
being understood that in connection with any refinancing of the Bank Credit
Facility provisions substantially similar to the provisions in paragraph 3(f) of
the Bank Intercreditor Agreement will satisfy this subclause (w)), (x) if
located on any premises leased by Borrower or VCR, a satisfactory landlord
waiver or other agreement has been delivered to the Collateral Agent or (y) if
stored with a bailee, warehouseman or similar Person, a satisfactory bailee
letter or other agreement, has been delivered to the Collateral Agent or, in the
case of clauses (w), (x) and (y) Reserves satisfactory to Administrative Agent
have been established with respect thereto;
     (x) was not acquired by Borrower or VCR within six months (or, in the case
of the initial Credit Date, 24 months) before the requested Credit Date
therefor, was not new when acquired by Borrower or VCR, is obsolete or, in
Administrative Agent’s reasonable credit judgment, is damaged or is not fully
assembled or able to be assembled in a reasonable period of time, in reasonably
good working order and condition for its intended purpose;
     (xi) is not covered by applicable manufacturers’ warranties or casualty
insurance reasonably acceptable to Administrative Agent;
     (xii) has failed to pass inspections or tests required by any Governmental
Authority, or failed to have any licenses, registrations or permits required by
any Governmental Authority as of the applicable date of such requirement,
except, that any license, registration or permit that is not material may be
obtained within five (5) Business Days of such requirement;

16



--------------------------------------------------------------------------------



 



     (xiii) as to which any of the representations or warranties pertaining
thereto set forth in the Credit Documents is untrue or incorrect in any material
respect;
     (xiv) is (A) carpet, (B) tile or other floor covering, (C) wallpaper or
other wall-covering, (D) eating utensils, dinnerware, glassware or other
breakable kitchen-related items used in a kitchen, (E) curtains, (F) mattresses,
linens or other items related to bedding, (G) a motor vehicle or (H) is a base
for a slot machine or a stool to be used in conjunction with a slot machine
unless, in each case, the related slot machine is also being financed with the
proceeds of the Delayed Draw Term Loans; or
     (xx) has Intellectual Property affixed thereto, embedded therein, or
necessary to the operation thereof, and the transfer or assignment of any rights
to such Intellectual Property will impede Collateral Agent in the exercise of
its remedies, unless the inclusion of such equipment, fixture, furniture,
furnishing and good is otherwise consented to by Collateral Agent.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, natural resources or the environment.
          “Environmental Laws” means any and all Legal Requirements relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (c) the protection of human, plant or animal health or
welfare, in any manner applicable to Borrower or any of its Subsidiaries or any
of their Facilities, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.),
the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Nevada Hazardous
Materials law (NRS Chapter 459), the Nevada Solid Waste/Disposal of Garbage or
Sewage law (NRS 444.440 to 444.650, inclusive), the Nevada Water
Controls/Pollution law (NRS Chapter 445A), the Nevada Air Pollution law (NRS
Chapter 445B), the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive), the Nevada Control of Asbestos law (NRS 618.750 to
618.850), the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.4385, inclusive), the Nevada Artificial Water Body Development Permit law
(NRS 502.390), the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585), Endangered Flora Permit

17



--------------------------------------------------------------------------------



 



law (NRS 527.270), the Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et
seq.), the Safe Drinking Water Act (42 U.S.C. Sections 300f et seq.), the
Surface Mining Control and Reclamation Act of 1974 (30 U.S.C. Sections 1201 et
seq.), and the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C.
Section 7901 et seq.), each as amended or supplemented, any analogous present or
future state or local statutes or laws, and any regulations promulgated pursuant
to any of the foregoing.
          “Equity Interests” means any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (a) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(c) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (a) above or any trade or business described in clause
(b) above is a member. Any former ERISA Affiliate of Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower or
such Subsidiary within the meaning of this definition with respect to the period
such entity was an ERISA Affiliate of Borrower or such Subsidiary and with
respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
          “ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(d) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 412(m) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be likely to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (f) the
imposition of liability on

18



--------------------------------------------------------------------------------



 



Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan that would reasonably be likely to result in liability to
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
therefor, or the receipt by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which would reasonably be expected to
give rise to the imposition on Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(i) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (j) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (k) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan.
          “Eurodollar Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Event of Loss” means, with respect to any property or asset (tangible
or intangible, real or personal), any of the following: (a) any loss,
destruction or damage of such property or asset; (b) any actual condemnation,
seizure or taking by exercise of the power of eminent domain or otherwise of
such property or asset, or confiscation of such property or asset or the
requisition of the use of such property or asset; or (c) any settlement in lieu
of clause (b) above.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute
          “Excluded Subsidiary” means (i) any foreign Subsidiaries of Borrower
or Interface, (ii) VML US Finance LLC, and its Subsidiaries, (iii) Venetian
Interactive LLC, and its Subsidiaries, (iv) all of the PA Subsidiaries, (v) each
Restaurant Joint Venture, (vi) Grand Canal Shops Mall MM Subsidiary, Inc., and
(vii) any subsidiary designated as an Excluded Subsidiary pursuant to the
following two paragraphs.

19



--------------------------------------------------------------------------------



 



          Borrower may designate any newly acquired or newly formed Subsidiary
of Borrower or Interface to be an Excluded Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds (or will own or will hold) any Lien on, any property of, Borrower or any
Restricted Subsidiary; provided that (i) such acquisition or formation complies
with Section 6.3 and (ii) each of (A) the Subsidiary to be so designated and
(B) its Subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which any
lender has recourse to any of the assets of any Credit Party.
          Borrower may designate any existing Restricted Subsidiary to be an
Excluded Subsidiary unless such Restricted Subsidiary or any of its Subsidiaries
owns any Equity Interests or Indebtedness of, or owns or holds (or will own or
will hold) any Lien on, any property of, Borrower or any Restricted Subsidiary;
provided that each Subsidiary to be so designated (i) does not (upon and after
such designation) create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
any lender has recourse to any of the assets of any Credit Party, (ii) is, at
the time of designation, an Immaterial Subsidiary, (iii) does not own any
Collateral; (iv) at the time of designation, together with its Subsidiaries,
holds no more, taken together with all other Subsidiaries so designated since
the Restatement Effective Date, than 5% in the aggregate of the net tangible
assets of the Credit Parties, and (v) at the time of designation, together with
its Subsidiaries, generated no more than 5% of the aggregate revenues of the
Credit Parties, taken together with all other Subsidiaries so designated since
the Restatement Effective Date, measured for the four most recently-ended Fiscal
Quarters prior to the date of such designation.
          Borrower may designate any Excluded Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation
(a) such Excluded Subsidiary shall become a Credit Party and shall comply with
the provisions of Section 5.11; (b) no Event of Default or Potential Event of
Default shall have occurred and be continuing; and (c) the Borrower is in
compliance with the covenants set forth in Section 6.6 immediately following
such designation, on a pro forma basis taking into account such designation.
          Any such designation pursuant to the preceding three paragraphs by
Borrower shall be notified by Borrower to Administrative Agent by promptly
delivering to Administrative Agent a copy of any applicable resolution of the
board of directors (or similar governing body) of Borrower giving effect to such
designation and an officers’ certificate certifying that such designation
complied with the foregoing provisions.
          “Existing Facility” means The Venetian Resort Hotel Casino, a
Venetian-themed hotel, casino, retail, meeting and entertainment complex located
at 3355 Las Vegas Boulevard South, Las Vegas, Nevada 89109 (located in Clark
County, Nevada).
          “Existing FF&E Credit Agreement” as defined in the recitals hereto.
          “Facility” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Credit Parties.

20



--------------------------------------------------------------------------------



 



          “Fair Share” as defined in Section 7.2.
          “Fair Share Contribution Amount” as defined in Section 7.2.
          “FDIC” means the Federal Deposit Insurance Corporation.
          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.
          “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower (in such capacity and not individually) that
such financial statements fairly present, in all material respects, the
financial condition of the Credit Parties as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and/or normal period-end adjustments.
          “Financial Plan” as defined in Section 5.1(j).
          “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien (other than Permitted Liens) to which such Collateral is subject.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower ending on December 31
of each calendar year.
          “Former Lender” is defined in Section 10.25(a).
          “Funding and Payment Account” means (a) the following account of the
Administrative Agent:
ABA No. 021 001 033
Account Number 50279513
Deutsche Bank, New York, New York
Account Name: GECC CIF Collection Account
Reference: Las Vegas Sands/CFN8634

21



--------------------------------------------------------------------------------



 



or (b) such other account of the Administrative Agent or of a third party or
sub-agent, as appropriate, as may from time to time hereafter be designated as
such in a written notice delivered by the Administrative Agent to the Borrower
and each Lender.
          “Funding Default” as defined in Section 2.22.
          “Funding Guarantors” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit I.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Gaming License” means every license, franchise or other authorization
to own, lease, operate or otherwise conduct gaming activities of the Credit
Parties, including all such licenses granted under the Nevada Gaming Laws, and
other applicable federal, state, foreign or local laws.
          “GE Capital” as defined in the preamble hereto.
          “GECM” as defined in the preamble hereto.
          “GGP” means GGP Limited Partnership, a Delaware limited partnership,
and any successor thereto by merger or by operation of law.
          “Gondola Lease” means the Lease between VCR and Grand Canal, dated as
of May 17, 2004, with respect to the lease of the gondola amusement ride
concession and related retail space.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
          “Governmental Authority” means any federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
          “Grand Canal” means Grand Canal Shops II, LLC.
          “Grantor” as defined in the Security Agreement.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor” means Interface (whether or not a Subsidiary of Borrower),
VCR and each other Domestic Subsidiary of Borrower or Interface, other than any
Excluded

22



--------------------------------------------------------------------------------



 



Subsidiary; provided that upon the designation of an Excluded Subsidiary as a
Restricted Subsidiary, such Subsidiary shall be included in the definition of
“Guarantor”.
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Hard Costs” means, with respect to any equipment, fixtures,
furniture, furnishings and other goods financed hereunder, an amount equal to
the actual invoiced purchase price thereof (net of any and all discounts,
credits, commissions, rebates and allowances) after excluding any installation
costs, sales taxes, freight, delivery charges and other soft costs.
          “Harrah’s Shared Garage Lease” means that certain Agreement of Lease
dated January 24, 2005 between Harrah’s Las Vegas, Inc. as landlord and LCR, as
tenant.
          “Harrah’s Shared Roadway Agreement” means the Agreement, dated as of
January 16, 1998, between VCR and Harrah’s Casino Resort.
          “Hazardous Materials” means (a) any chemical, material or substance at
any time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or which may or could pose a
hazard to the health of the owners, occupants or any Persons in the vicinity of
any Facility or to the indoor or outdoor environment.
          “Hazardous Materials Activity” means any activity, event or occurrence
involving any Hazardous Materials, including the use, manufacture, possession,
storage, holding, presence, existence, location, Release, threatened Release,
discharge, placement, generation, transportation, processing, construction,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.
          “Hedging Agreement” means any (a) currency exchange or interest rate
swap agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange or
interest rates.

23



--------------------------------------------------------------------------------



 



          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
          “Historical Financial Statements” means as of the Restatement
Effective Date, (i) the annual report on Form 10-K for each of the Fiscal Years
ended December 31, 2006 and December 31, 2005 of LVSC filed with the Securities
and Exchange Commission, and (ii) the quarterly report on Form 10-Q for the
Fiscal Quarter ended June 30, 2007, of LVSC filed with the Securities and
Exchange Commission, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of LVSC that they fairly present, in all material
respects, the financial condition of LVSC and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and/or normal
period-end adjustments.
          “HVAC Component” means, collectively (a) the Central Plant and (b) the
“Other Facilities”, as defined in each HVAC Services Agreement.
          “HVAC Ground Lease” means the Ground Lease made effective as of
November 14, 1997, between VCR and the HVAC Provider.
          “HVAC Provider” means Atlantic-Pacific, Las Vegas LLC, a Delaware
limited liability company or its permitted successors under the HVAC Services
Agreements.
          “HVAC Services Agreements” means collectively (a) the Energy Services
Agreement, dated as of November 14, 1997, as amended on July 1, 1999, between
VCR and the HVAC Provider, as modified by that certain settlement agreement
dated as of April 25, 2005 and as further amended by an amendment dated as of
July 1, 2006, (b) the Energy Services Agreement, dated as of November 14, 1997,
as amended on July 1, 1999, between Interface and the HVAC Provider (c) the HVAC
Ground Lease, (d) (Interface Group-Nevada, Inc.) Easement Agreement, made
November 14, 1997, by and between Interface and the HVAC Provider, and (e) all
other agreements between the HVAC Provider (or its predecessor in interest) and
the Credit Parties.
          “Immaterial Subsidiary” means any Restricted Subsidiary that (i) holds
no more than 2% of the tangible assets of the Credit Parties, (ii) generated no
more than 2% of the aggregate revenues of the Credit Parties, measured for the
four most recently-ended Fiscal Quarters prior to the date of such designation,
(iii) holds no Gaming License, (iv) holds no assets (including other licenses)
material to the operations of the Resort Complex, and (v) holds no Collateral.
          “Imported FF&E” means any equipment, furniture, fixtures, furnishings,
goods or other items of personal property manufactured or assembled in, or
sourced from, Asia and acquired (or to be acquired) by Borrower or VCR directly
from the manufacturer or assembler or indirectly through a supplier or other
vendor.
          “Increased-Cost Lenders” as defined in Section 2.23.

24



--------------------------------------------------------------------------------



 



          “Indebtedness” as applied to any Person, means (a) all indebtedness
for borrowed money, (b) that portion of obligations with respect to Capital
Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
trade payables and accruals incurred in the ordinary course of business),
(e) all indebtedness secured by any Lien on any property or asset owned or held
and under contracts by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, (f) the direct or indirect guaranty, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the
indebtedness of another; (g) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the indebtedness
of another will be paid or discharged, or the holders thereof will be protected
(in whole or in part) against loss in respect thereof; (h) any liability of such
Person for indebtedness of another through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (ii) to maintain the solvency or any balance
sheet item, level of income or financial condition of another if, in the case of
any agreement described under subclauses (i) or (ii) of this clause (h), the
primary purpose or intent thereof is as described in clause (g) above; and
(i) all obligations of such Person in respect of any Hedging Agreement.
Obligations under the HVAC Services Agreements shall be treated as service
contracts or operating leases and not as Indebtedness. Additionally,
Indebtedness shall not include (i) any amount of the liability in respect of an
operating lease that at such time would not be required to be capitalized and
reflected as a liability on the balance sheet in accordance with GAAP, (ii) any
surety bonds for claims underlying mechanics liens and any reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due, or are promptly paid when due, (iii) any indebtedness that has
been either satisfied or discharged or defeased through covenant defeasance or
legal defeasance, or (iv) for purposes of calculations under Section 6.6,
obligations under Hedging Agreements. For purposes of determining the “aggregate
principal amount” of Indebtedness under any Hedging Agreement under
Section 8.1(b), such amount shall be equal to: (A) in the case of a Hedge
Agreement documented pursuant to a Master Agreement published by the
International Swap and Derivatives Associations, Inc, the amount, if any, that
would be or is payable thereunder by the applicable Credit Party to its
counterparty, as if (i) such Hedging Agreement were being terminated early on
such date of determination due to a “Termination Event”, “Event of Default” or
similar event thereunder, and (ii) the Credit Party party thereto were the sole
“Affected Party,” and (B) in all other cases, the mark-to-market value of such
Hedging Agreement, which will be the unrealized loss on such Hedging Agreement
to the Credit Party to such Hedging Agreement reasonably determined by the
Administrative Agent as the amount, if any, by which (i) the present value of
the future cash flows to be paid by the applicable Credit Party exceeds (ii) the
present value of the future cash flows to be received by such Credit Party
pursuant to such Hedging Agreement.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study,

25



--------------------------------------------------------------------------------



 



sampling, testing, abatement, cleanup, removal, remediation or other response
action required by Environmental Laws to remove, remediate, clean up or abate
any Hazardous Materials Activity), expenses and disbursements of any kind or
nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any Federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) any Credit Documents or the transactions
contemplated hereby or thereby (including Lenders’ agreement to make the Loans
hereunder) or the use or intended use of the proceeds thereof or any enforcement
of any of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty),
(ii) the representations of the Borrower contained in the Administrative Agent’s
Fee Letter, or (iii) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Borrower or any of its
Subsidiaries.
          “Indemnitee” as defined in Section 10.3.
          “Installment” as defined in Section 2.12.
          “Intellectual Property” as defined in the Security Agreement (as
defined in the Bank Credit Agreement).
          “Intercompany Note” means that certain global promissory note dated
May 23, 2007, evidencing Indebtedness owed among the Credit Parties.
          “Interest Payment Date” means (a) with respect to any Loan that is a
Base Rate Loan, each Quarterly Payment Date, and (b) with respect to any Loan
that is a Eurodollar Rate Loan, the last day of each Interest Period applicable
to such Loan; provided, however, that in the case of each Interest Period of
longer than three months, “Interest Payment Date” shall also include each
Quarterly Payment Date.
          “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one-, two-, three- or six-months, as selected by Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d), of this definition, end on the
last Business

26



--------------------------------------------------------------------------------



 



Day of a calendar month; and (c) no Interest Period with respect to any portion
of any Loans shall extend beyond the Maturity Date.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
          “Interface” means Interface Group-Nevada, Inc., a Nevada corporation.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means, relative to any Person, (a) any direct or indirect
purchase or other acquisition by such Person of, or of a beneficial interest in,
any Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any Equity Interests of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon or repayments
thereof. For purposes of the definition of “Excluded Subsidiary” and
Section 6.3, (a) “Investments” shall include the portion (proportionate to
Borrower’s Equity Interest in such Subsidiary) of the fair market value (as
determined in good faith by Borrower) of the net assets of a Subsidiary of
Borrower at the time that such Subsidiary is designated an Excluded Subsidiary;
provided that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, Borrower shall be deemed to continue to have an “Investment” in an
Excluded Subsidiary in an amount (if positive) equal to (i) Borrower’s
“Investment” in such Subsidiary at the time of such redesignation, less (ii) the
portion (proportionate to Borrower’s Equity Interest in such Subsidiary) of the
fair market value (as determined in good faith by Borrower) of the net assets of
such Subsidiary at the time of such redesignation, and (b) any property
transferred to or from an Excluded Subsidiary shall be valued at its fair market
value at the time of such transfer, in each case as determined in good faith by
Borrower.
          “JDA” means the Joint Development Agreement, dated as of February 25,
2004 (as amended on January 17, 2007), between VCR (as successor to LCR) and Cap
II-Buccaneer, LLC.
          “Joint Venture” means a Supplier Joint Venture or any other joint
venture, partnership or other similar arrangement, whether in corporate,
partnership, limited liability company or other legal form; provided that in no
event shall any Subsidiary of any Person be considered to be a Joint Venture of
such Person.

27



--------------------------------------------------------------------------------



 



          “LCR” means Lido Casino Resort, LLC, a Nevada limited liability
company that was merged with and into VCR on March 19, 2007.
          “LCR Holdings” means Lido Intermediate Holding Company, LLC, a
Delaware limited liability company, and a wholly-owned Subsidiary of VCR.
          “Legal Requirements” means all applicable and binding laws, statutes,
orders, decrees, injunctions, licenses, permits, approvals, agreements and
regulations of any Governmental Authority having jurisdiction over the matter in
question.
          “Lender” means each financial institution listed on the signature
pages hereto as a Lender, and any other Person that becomes a party hereto
pursuant to an Assignment Agreement.
          “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
          “Loan” means a Delayed Draw Term Loan.
          “LVSC” means Las Vegas Sands Corp., a Nevada corporation and its
successors.
          “LVSC Aircraft Financing” means up to $200,000,000 in aggregate
principal amount Indebtedness of LVSC at any one time outstanding for the
purpose of financing the purchase and/or ownership of aircraft and related parts
and equipment; provided that (a) either (i) such LVSC Aircraft Financing is
outstanding as of the Restatement Effective Date, or (ii) the covenants,
defaults (and events of default), redemption, amortization and other prepayment
events, remedies, acceleration rights, subordination provisions and other
material terms applicable to such LVSC Aircraft Financing shall not be
materially more restrictive to the guarantors thereof than such provisions
contained in the agreements governing LVSC Aircraft Financing outstanding on the
Restatement Effective Date, taken as a whole, as reasonably determined by LVSC;
and (b) such Indebtedness or any related guarantees shall not be secured by any
assets or property of the Credit Parties.
          “LVSC Corporate Services Agreement” means the Services Agreement,
dated as of February 17, 2005, between LVSC and the Borrower.
          “LVSC Notes” means (x) $250,000,000 in principal amount of 6.375%
Senior Notes issued by LVSC due 2015 and (y) Indebtedness issued in exchange
for, or the proceeds of which are used to repay, refinance, renew, substitute,
refund or defease the Indebtedness evidenced by the LVSC Notes; provided that
with respect to the Indebtedness referred to in clause (y), (a) no Potential
Event of Default or Event of Default shall be caused by the incurrence thereof
(including the use of the proceeds thereof to refinance, replace, substitute,
refund or defease the LVSC Notes), (b) the principal amount of such Indebtedness
shall not exceed the principal amount of LVSC Notes so refinanced, renewed,
replaced, substituted or refunded (plus

28



--------------------------------------------------------------------------------



 



Refinancing Fees), (c) there shall be no scheduled amortization of principal on
any portion of such Indebtedness until a date six months following the Maturity
Date, and (d)  the applicable final maturity date of any tranche of such
Indebtedness shall not be earlier than the date six months following the
Maturity Date.
          “LVSC Notes Documents” means the LVSC Notes, the LVSC Notes Indenture
and the guarantees thereof and any collateral documents relating thereto.
          “LVSC Notes Indenture” means the Indenture dated as of February 10,
2005 between LVSC and the LVSC Notes Indenture Trustee, as supplemented by
Supplemental Indentures, dated as of February 22, 2005 and May 23, 2007, among
LVSC, the subsidiary guarantors party thereto and the LVSC Notes Indenture
Trustee.
          “LVSC Notes Indenture Trustee” means U.S. Bank National Association in
its capacity as the trustee under the LVSC Notes Indenture and its successors in
such capacity.
          “Macau” means the Macau Special Administrative Region of the People’s
Republic of China.
          “Margin Stock” as defined in Regulation U of the Board of Governors as
in effect from time to time.
          “Material Adverse Effect” means (a) a material adverse effect upon the
business, operations, properties, assets or condition (financial or otherwise)
of the Credit Parties, taken as a whole (but excluding a material adverse effect
upon the business, operations, properties, assets or condition (financial or
otherwise) of the Excluded Subsidiaries that only has an effect on the Credit
Parties and their business and condition by decreasing the value of their direct
and indirect Equity Interests in the Excluded Subsidiaries), (b) the material
impairment of the ability of the Credit Parties to observe or perform, or of the
Administrative Agent or Lenders to enforce, the Obligations, or (c) a material
adverse effect on the Collateral, taken as a whole.
          “Material Contract” means the Cooperation Agreement, the PA Investment
Notes, the Walgreens’ Documents, the Harrah’s Shared Garage Lease, the Palazzo
Mall Sale Agreement, the Office Space Lease, the Casino Level Mall Lease, and
any contract or other arrangement entered into after the Restatement Effective
Date to which Borrower or any of the other Credit Parties is a party (other than
the Credit Documents) for which breach, nonperformance, or cancellation by an
applicable Credit Party, or failure of an applicable Credit Party to renew,
could reasonably be expected to have a Material Adverse Effect.
          “Material Real Estate Asset” means (i) (a) any fee-owned Real Estate
Asset having a fair market value (as determined in good faith by the Borrower)
in excess of $25,000,000 as of the date of the acquisition thereof and (b) all
Leasehold Properties other than those with respect to which the aggregate
payments under the term of the lease (excluding option and renewal terms) are
less than $2,500,000 per annum or (ii) any Real Estate Asset that the Requisite
Lenders have reasonably determined is material to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party.

29



--------------------------------------------------------------------------------



 



          “Material Subsidiary” means Interface, VCR and any Subsidiary of
Borrower or Interface that is either (a) a Credit Party, or (b) either (i) holds
at least 2% of the tangible assets of the Credit Parties and their subsidiaries,
taken as a whole, (ii) generated at least 2% of the aggregate revenues of the
Credit Parties and their subsidiaries, taken as a whole, measured for the four
most recently-ended Fiscal Quarters prior to the applicable date of
determination, or (iii) holds any Collateral.
          “Maturity Date” means the earlier of (i) June 15, 2011, and (ii) the
date that all Delayed Draw Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.
          “Moody’s” means Moody’s Investor Services, Inc., or any successor
thereto, and if such Person shall for any reason no longer perform the function
of a securities rating agency, Moody’s shall be deemed to refer to any other
rating agency designated by Borrower with the written consent of the
Administrative Agent (such consent not to be unreasonably withheld).
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Credit Parties in the form substantially similar to
Management’s Discussion & Analysis included in LVSC’s Form 10-Q or 10-K, as
applicable, for the applicable Fiscal Quarter or Fiscal Year and for the period
from the beginning of the then current Fiscal Year to the end of such period to
which such financial statements relate.
          “Net Collateral Sale Proceeds” means the aggregate cash proceeds
received by any Credit Party in respect of any Collateral Sale, net of (a) the
direct costs relating to such Collateral Sale (including legal, accounting and
investment banking fees and expenses, sales and marketing expenses, any trade
payables or similar liabilities related to the assets sold and required to be
paid by the seller as a result thereof and sales, finders’ or broker’s
commission), and any relocation expenses incurred as a result thereof and taxes
paid or payable as result thereof (including any such taxes paid or payable by
an owner of any Credit Party), and (b) any reserve for adjustment in respect of
the sale price of the Collateral disposed of or any liabilities associated with
such Collateral in such Collateral Sale and the deduction of appropriate amounts
provided by the seller as a reserve in accordance with GAAP against any
liabilities associated with the Collateral disposed of in the Collateral Sale
and retained by a Credit Party.
          “Net Debt Proceeds” as defined in Section 2.14(c).
          “Net Loss Proceeds” means the aggregate cash proceeds received by any
Credit Party in respect of any Event of Loss with respect to Collateral,
including insurance proceeds and proceeds from condemnation awards or damages
awarded by any judgment, net of (a) the direct costs in recovery of such Net
Loss Proceeds (including legal, accounting, appraisal and insurance adjuster
fees and expenses) and any taxes paid or payable as a result thereof (including
any such taxes paid or payable by an owner of any Credit Party), (b) any amounts
required to be reinvested in other assets or expended or applied to restore or
replace any property or assets,

30



--------------------------------------------------------------------------------



 



pursuant to the Cooperation Agreement to the extent so reinvested, expended or
applied and, if derived from assets other than the Collateral, amounts required
to be applied to the repayment of any Indebtedness secured by a Lien (or amounts
permitted by the terms of such Indebtedness to be otherwise reinvested in other
assets of such Credit Party to the extent so reinvested) which is prior to the
Liens securing the Bank Credit Facility on the asset or assets that are the
subject of the Event of Loss, and (c) all distributions and other payments
required to be made to any minority interest holders in a Subsidiary or Joint
Venture as a result of such Event of Loss. Notwithstanding the foregoing, all
proceeds of so-called “liquidated damages”, “subguard” and “business
interruption” insurance policies shall not be Net Loss Proceeds.
          “Nevada Gaming Authorities” means, collectively, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and the Clark County Liquor
and Gaming Licensing Board.
          “Nevada Gaming Laws” means the Nevada Gaming Control Act, as codified
in Chapter 463 of the Nevada Revised Statutes, as amended from time to time, and
the regulations of the Nevada Gaming Commission promulgated thereunder, as
amended from time to time.
          “Nonpublic Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD promulgated under the Securities Exchange Act of 1934,
as amended.
          “Non-Recourse Financing” means Indebtedness incurred in connection
with the construction, installation, purchase or lease of personal or real
property or equipment (other than Collateral) (a) as to which the lender upon
default may seek recourse or payment against a Credit Party only through the
return or foreclosure or sale of the property or equipment so constructed,
installed, purchased or leased and to any proceeds of such property and
Indebtedness and the related collateral account in which such proceeds are held
and (b) may not otherwise assert a valid claim for payment on such Indebtedness
against a Credit Party or any other property of a Credit Party, except, in each
of the foregoing clauses (a) and (b), in the case of customary or “market
standard” non-recourse exceptions, including fraud and environmental
indemnities.
          “Non-US Lender” as defined in Section 2.20(c).
          “Note” means a Delayed Draw Term Loan Note.
          “Notice” means a Funding Notice or a Conversion/ Continuation Notice.
          “Obligations” means all obligations of every nature of each Credit
Party from time to time owed to the Agents and/or Lenders under the Credit
Documents, whether for principal, interest, premium, if any, fees, expenses,
indemnification or otherwise including interest accruing on the Loans during the
pendency of any proceeding of the type described in Section 8.1(f) and (g),
whether or not allowed in such proceeding.
          “Obligee Guarantor” as defined in Section 7.7.
          “OFAC” as defined in Section 5.8(a).

31



--------------------------------------------------------------------------------



 



          “Office Space Lease” means the Lease between VCR and Grand Canal,
dated as of May 17, 2004, with respect to the lease of certain office space to
VCR.
          “Officers’ Certificate” means, as applied to any corporation or other
entity, a certificate executed on behalf of such corporation or other entity by
its chairman of the board (if an officer) or its president or one of its vice
presidents and by its chief financial officer, vice president – finance or its
treasurer (in each case, in their capacity as such officer) or, if such entity
does not have any such officer, any such officer of its managing member or
managing partner, as applicable.
          “Opening Date Conditions” means the date on which the Palazzo Project,
PA Retail Project, or PA Gaming Project, as the case may be, is open to the
general public and is accepting customers, as certified by the Borrower to the
Administrative Agent.
          “Operating Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.
          “Operative Documents” means the Credit Documents, the LVSC Notes
Documents as to which the Credit Parties are a party, documents related to LVSC
Aircraft Financing guaranteed by the Credit Parties as to which the Credit
Parties are a party, the Bank Credit Facility Documents, the Resort Complex
Operative Documents and the Project Documents.
          “Organizational Documents” means (i) with respect to any corporation,
its certificate or articles of incorporation or organization, as amended, and
its by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its certificate or articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
          “Other FF&E Facility” means any credit facility, vendor financing,
mortgage financing, purchase money obligation, capital lease or similar
arrangement incurred to finance or refinance construction, purchase or lease of
furniture, fixtures, equipment (including Specified FF&E) or other real or
personal property acquired after February 22, 2005 pursuant to
subsections 6.1(f) or (j) (but in each case excluding any Collateral).
          “PA Contribution Agreement” means that certain Amended and Restated
Contribution Agreement, dated as of December 3, 2004, between Bethworks Now, LLC
and Las Vegas Sands, LLC, solely as in effect on the Restatement Effective Date,
and as amended thereafter with the consent of the Administrative Agent (such
consent not to be unreasonably withheld).

32



--------------------------------------------------------------------------------



 



          “PA Gaming” means the “Casino Joint Venture”, as such term is defined
in the PA Contribution Agreement.
          “PA Gaming Opening Date” means the date on which the Opening Date
Conditions relating to the PA Gaming Project have all been satisfied.
          “PA Gaming Project” means the “Casino/Hotel Project”, as such term is
defined in the PA Contribution Agreement.
          “PA Investment Note” as defined in the Bank Credit Agreement.
          “PA Project” means the PA Retail Project or the PA Gaming Project, as
the case may be.
          “PA Retail” means the “Retail Joint Venture”, as such term is defined
in the PA Contribution Agreement.
          “PA Retail Opening Date” means the date on which the Opening Date
Conditions relating to the PA Retail Project have all been satisfied.
          “PA Retail Project” means the “Retail Project”, as such term is
defined in the PA Contribution Agreement.
          “PA Subsidiary” means PA Gaming and/or PA Retail and any of their
respective Subsidiaries.
          “Palazzo Condo Tower” means the saleable residential space to be
developed and constructed on the Palazzo Site, currently expected to consist of
approximately 300 units and approximately 1,000,000 square feet.
          “Palazzo Condo Tower Parcel” means the airspace parcel within which
the Palazzo Condo Tower will be constructed, as more specifically described in
the Walgreens’ Sale and Purchase Agreement.
          “Palazzo Condo Tower Sales” means sales of fee interests in the
individual condominium units in the Palazzo Condo Tower.
          “Palazzo Mall” means a commercial retail mall facility to be built in
connection with the Palazzo Project to be located within certain airspace within
the Palazzo Project.
          “Palazzo Mall Parcel” means the airspace parcel within which part of
the Palazzo Mall will be constructed, as more specifically described in the
Walgreens’ Lease.
          “Palazzo Mall Sale” means the sale of the equity interests in the
Phase II Mall Subsidiary pursuant to the terms of the Palazzo Mall Sale
Agreement.
          “Palazzo Mall Sale Agreement” means that certain Agreement, dated as
of April 12, 2004, as amended, between VCR (as successor in interest) and GGP,
as amended and

33



--------------------------------------------------------------------------------



 



assigned by VCR’s predecessor to Phase II Mall Holdings pursuant to the terms of
that certain Assignment and Assumption Agreement and First Amendment to
Agreement, dated as of September 30, 2004, among LCR, as the assignor, Phase II
Mall Holdings, as the assignee, and GGP.
          “Palazzo Opening Date” means the date on which the Opening Date
Conditions relating to the Palazzo Project have all been satisfied.
          “Palazzo Project” means an approximately 3,000 room hotel, casino,
retail, meeting and residential complex (commonly known as The Palazzo Resort
Hotel Casino) to be integrated with the Venetian Facility and located on the
Palazzo Site (including the Palazzo Condo Tower and the Palazzo Mall, but
excluding the SECC and the SECC Phase II Project).
          “Palazzo Site” means the real property consisting of approximately 14
acres adjoining the Venetian Site and owned by VCR.
          “Patriot Act” as defined in Section 3.1(p).
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pennsylvania Gaming Authorities” means the Pennsylvania Gaming
Control Board, Department of Revenue, State Police and Office of Attorney
General.
          “Pennsylvania Gaming Laws” means the Pennsylvania Race Horse
Development And Gaming Act, 4 Pa. C.S.A. Section 1101 et seq., the regulations
promulgated by the Pennsylvania Gaming Control Board, 58 Pa Code Section 401.1
et seq., and the regulations promulgated by the Pennsylvania Department of
Revenue, 61 Pa Code 1001.1 et seq.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permits” means all authorizations, consents, decrees, permits,
waivers, privileges, approvals from and filings with all Governmental
Authorities necessary for the operation of the Palazzo Project in accordance in
all material respects with the Project Documents and the Resort Complex
Operative Documents and any other material building, construction, land use,
environmental or other material permit, license, franchise, approval, consent
and authorization (including planning board approvals from applicable
Governmental Authorities and approvals required under the Nevada Gaming Laws)
required for or in connection with the construction, ownership, use, occupation
and operation of the Palazzo Project, the Resort Complex and the transactions
provided for in this Agreement and the Resort Complex Operative Documents.
          “Permitted Lien” means those Liens permitted under the provisions of
Section 6.2 hereof.
          “Permitted Subordinated Indebtedness” means any unsecured Indebtedness
of the Credit Parties (a) for which no installment of principal matures earlier
than 12 months after

34



--------------------------------------------------------------------------------



 



the Maturity Date and (b) for which the payment of principal and interest is
subordinated in right of payment to the Obligations pursuant to documentation
containing redemption and other prepayment events, maturities, amortization
schedules, covenants, events of default, remedies, acceleration rights,
subordination provisions and other material terms reasonably satisfactory to
Administrative Agent.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
          “Phase II Mall Borrowers” means the Phase II Mall Subsidiary and Phase
II Mall Holdings.
          “Phase II Mall Subsidiary” means Phase II Mall Subsidiary, LLC, a
Delaware limited liability company, and a wholly-owned direct Subsidiary of
Phase II Mall Holdings.
          “Phase II Mall Holdings” means Phase II Mall Holding, LLC, a Nevada
limited liability company, and a wholly-owned indirect Subsidiary of LCR
Holdings.
          “Platform” means Intralinks, IntraAgency or another substantially
equivalent website.
          “Potential Event of Default” means a condition or event that, after
notice or lapse of time or both, would constitute an Event of Default.
          “Prime Rate” means the rate of interest quoted in The Wall Street
Journal, Money Rates Section as the Prime Rate (currently defined as the base
rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.
          “Principal Office” means, for Administrative Agent, such Person’s
“Principal Office” as set forth on Appendix B, or such other office or office of
a third party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower and each Lender.
          “Proceedings” as defined in Section 5.1(h).
          “Procurement Services Agreement” means the Corporate Services
Agreement effective as of March 1, 2005 among Borrower, Venetian Macau Limited
and World Sourcing Services Limited and any other similar agreement between or
among any Credit Parties and any Affiliates for the sourcing and/or purchase of
goods on terms that are substantially equivalent to the terms that could be
obtained from an unaffiliated third party.
          “Projections” as defined in Section 4.8.

35



--------------------------------------------------------------------------------



 



          “Project Documents” means the Palazzo Mall Sale Agreement, the JDA,
the Walgreens’ Documents, the COREA and any document or agreement related to the
design, development, construction or pre-opening of the Palazzo Project and
entered into on, prior to or after the Restatement Effective Date, in accordance
with Section 6.12.
          “Pro Rata Share” means with respect to all payments, computations and
other matters relating to the Delayed Draw Term Loan of any Lender, the
percentage obtained by dividing (a) the Delayed Draw Term Loan Exposure of that
Lender by (b) the aggregate Delayed Draw Term Loan Exposure of all Lenders.
          “Quarterly Date” means March 31, June 30, September 30 and
December 31.
          “Quarterly Payment Date” means each April 1, July 1, October 1, and
January 1.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.
          “Refinancing Fees” means with respect to any extension, refinancing,
defeasance, renewal, replacement, substitution, refunding, repurchase, repayment
or redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, expenses, premiums, make-whole payments, and accrued and unpaid
interest refinanced or paid or incurred in connection therewith.
          “Register” as defined in Section 2.7(b).
          “Regulation D” means Regulation D of the Board of Governors, as in
effect from time to time.
          “Regulation FD” means Regulation FD as promulgated by the US
Securities and Exchange Commission under the Securities Act and Exchange Act as
in effect from time to time.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Related Parties” means: (a) Family Members (defined below);
(b) directors of LVSC or Borrower and employees of LVSC or Borrower who are
senior managers or officers of LVSC, Borrower, Interface or any of their
Affiliates; (c) any Person who receives an interest in LVSC or Borrower from any
individual referenced in clauses (a)-(b) in a gratuitous transfer, whether by
gift, bequest or otherwise, to the extent of such interest; (d) the estate of
any individual referenced in clauses (a)-(c); (e) a trust for the benefit of one
or more of the individuals referenced in clauses (a)-(c); and/or (f) an entity
owned or controlled, directly or indirectly, by one or more of the individuals,
estates or trusts referenced in clauses (a)-(e). For the purpose of this
paragraph, a “Family Member” shall include: (a) Sheldon G. Adelson;
(b) Dr. Miriam Adelson; (c) any sibling of either of the foregoing; (d) any
issue of any one or more of the individuals referenced in the preceding clauses
(a)-(c); and (e) the spouse or issue of the spouse of one or more of the
individuals referenced in the preceding clauses (a)-(d).

36



--------------------------------------------------------------------------------



 



          “Related Soft Costs” means, with respect to any equipment, fixtures,
furniture, furnishings and other goods financed hereunder, the invoiced price
(net of any and all discounts, credits, commissions, rebates and allowances) of
the installation costs, storage costs, insurance, sales, use, value added and
similar taxes, freight and delivery charges and (to the extent, specifically
disclosed to, and approved by, the Administrative Agent) administrative costs in
each case related to such equipment, fixtures, furniture, furnishings and other
goods.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
          “Replacement Collateral” has the meaning ascribed to it in
Section 5.5(b).
          “Replacement Lender” as defined in Section 2.23.
          “Requisite Lenders” means (a) at any time that GE Capital as a Lender
holds more than 50% of the sum of the aggregate outstanding principal amount of
all Loans and unused amount of the Commitments of all Lenders (and provided that
there are then at least two other Lenders which are not Affiliates of each
other), at least two Lenders then holding in the aggregate more than 50% of the
sum of the aggregate outstanding principal amount of all Loans and unused amount
of the Commitments of all Lenders and (b) at any other time, one or more Lenders
then holding more than 50% of the sum of the aggregate outstanding principal
amount of all Loans and unused amount of the Commitments of all Lenders.
          “Reserves” means, with respect to any Borrowing Base, reserves
established by Administrative Agent from time to time in its reasonable
discretion against Eligible FF&E pursuant to this Agreement.
          “Resort Complex” means the Venetian Facility, the SECC and the Palazzo
Project.
          “Resort Complex Operative Documents” means the Cooperation Agreement,
the Harrah’s Shared Roadway Agreement, the Harrah’s Shared Garage Lease, the
HVAC Services Agreements, the Office Space Lease, the Gondola Lease, the Theater
Lease, the Casino Level Mall Lease, Walgreens’ Sale and Purchase Agreement, the
LVSC Corporate Services Agreement, the Site Easements, and the Walgreens’
Documents.
          “Restatement Effective Date” means the date on which the initial
Delayed Draw Term Loans are made, which shall occur on August 21, 2007.
          “Restatement Effective Date Certificate” means a Restatement Effective
Date Certificate substantially in the form of Exhibit C.
          “Restaurant Joint Venture” means TK Las Vegas LLC, CTVR Associates,
LLC, BBLV, LLC, LV Noodle Concept LLC, and any other Joint Venture formed or
entered

37



--------------------------------------------------------------------------------



 



into by a Credit Party for the purpose of development, construction and
operation of one or more restaurants within the Resort Complex.
          “Restricted Payment” means (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Equity Interests of
Borrower now or hereafter outstanding, except a dividend or distribution payable
solely in shares of that class of Equity Interests to the holders of that class
(or the accretion of such dividends or distribution), (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Equity Interests of
Borrower now or hereafter outstanding, (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of Borrower now or hereafter
outstanding, and (d) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to Permitted Subordinated Indebtedness.
          “Restricted Subsidiary” means Interface (whether or not a Subsidiary
of Borrower), VCR and any Subsidiary of Borrower or Interface other than an
Excluded Subsidiary.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation, or any successor thereto, and if such Person shall for any
reason no longer perform the function of a securities rating agency, S&P shall
be deemed to refer to any other rating agency designated by Borrower with the
written consent of Administrative Agent (such consent not to be unreasonably
withheld).
          “SECC” means the exposition, convention and meeting facilities
commonly known as the Sands Expo and Convention Center.
          “SECC Phase II Project” means the exposition, convention and meeting
facilities expected to be developed and constructed on the Central Park West
Site.
          “Secured Parties” has the meaning assigned to that term in the
Security Agreement.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Security Agreement” means the Amended and Restated Security Agreement
to be executed by Borrower and VCR as of the Restatement Effective Date
substantially in the form of Exhibit M, as it may be amended, supplemented or
otherwise modified from time to time.

38



--------------------------------------------------------------------------------



 



          “Settlement Confirmation” as defined in Section 10.6(c).
          “Settlement Service” as defined in Section 10.6(d).
          “Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by Adelson, his Affiliates and/or his Related Parties that has
a maturity date after the Maturity Date, that does not pay any cash interest,
that does not bind the obligor(s) thereon by the provisions of any covenants
other than customary affirmative covenants, and that does not contain any
cross-default provisions to any other Indebtedness of such obligor(s).
          “Site Easement” means any easement appurtenant, easement in gross,
license agreement and other right running for the benefit of Borrower, the
Venetian Facility, the Palazzo Project, the HVAC Component or appurtenant to the
Palazzo Site and/or the Venetian Site which benefits or burdens the Resort
Complex.
          “Solvent” means, with respect to any Credit Party, that as of the date
of determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Effective Date or with respect to any transaction contemplated or
undertaken after the Restatement Effective Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
          “Specified FF&E” means any furniture, fixtures, equipment and other
personal property that is financed or refinanced with the proceeds from an Other
FF&E Facility and not with the proceeds of any borrowings made under this
Agreement (other than costs related to transportation, installation and sales
taxes), including each and every item or unit of equipment acquired with the
proceeds thereof, each and every item or unit of equipment acquired by
substitution or replacement thereof; all parts, components and other items
pertaining to such property; all documents (including all warehouse receipts,
dock receipts, bills of lading and the like); all licenses (other than Gaming
Licenses), warranties, guarantees, service contracts and related rights and
interests covering all or any portion of such property; and to the extent not
otherwise included, all proceeds (including insurance proceeds) of any of the
foregoing and all accessions to, substitutions and replacements for, and the
rents, profits and products of, each of the foregoing (including collateral
accounts) and such other collateral reasonably determined by the Collateral
Agent in its reasonable discretion; provided that Specified FF&E shall not
include the Collateral.

39



--------------------------------------------------------------------------------



 



          “Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, partnership
interests or membership interests are owned or controlled directly or indirectly
by such Person or one of more other Subsidiaries of that Person or a combination
thereof.
          “Substitute Lender” is defined in Section 10.25(a).
          “Supplier Joint Venture” means any Person that supplies or provides
materials or services to a Credit Party or any contractor in the Resort Complex
and in which a Credit Party has Investments.
          “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature imposed, levied, collected,
withheld or assessed by any Governmental Authority.
          “Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of
January 1, 2007, by and among LVSC, Borrower, and certain other subsidiaries of
Borrower solely as in effect on the Restatement Effective Date, and as
thereafter amended with the consent of the Administrative Agent (such consent
not to be unreasonably withheld).
          “Termination Date” means the date on which all payment Obligations
(other than with respect to contingent obligations (including indemnity claims)
(i) for which no claim has been asserted as of such date or (ii) for which a
claim has been made and has been cash collateralized to the Administrative
Agent’s reasonable satisfaction) have been repaid in full in cash and all
Commitments shall have terminated.
          “Term Loan” means a Delayed Draw Term Loan.
          “Terminated Lender” as defined in Section 2.23.
          “Theater Lease” means the Lease between VCR and Grand Canal, dated as
of May 17, 2004, with respect to the lease of certain showroom space to VCR.
          “Total Permitted Costs” means, with respect to any equipment,
fixtures, furniture, furnishings and other goods financed hereunder, an amount
equal to the sum of its Hard Costs and Related Soft Costs; provided, that the
aggregate Related Soft Costs of all Domestic FF&E financed hereunder shall not
exceed 25% of the aggregate Total Permitted Costs of all such Domestic FF&E; and
provided, further, that the aggregate Related Soft Costs of all Imported FF&E
financed hereunder shall not exceed 30% of the aggregate Total Permitted Costs
of all such Imported FF&E.

40



--------------------------------------------------------------------------------



 



          “Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.
          “Unamortized Term Loan Balance” means, at any time with respect to any
units or items of Collateral, an amount as reasonably determined by
Administrative Agent equal to the product of (i) the then outstanding aggregate
principal balance of all Term Loans, multiplied by (ii) a fraction in which
(A) the numerator is an amount equal to the original Hard Costs of such units or
items of Collateral and (B) the denominator is an amount equal to the aggregate
original Hard Costs of all then existing units or items of Collateral (including
those units or items referenced in the numerator).
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Credit Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Credit
Document and any UCC financing statement relating to such perfection or effect
of perfection or non-perfection.
          “United States” or “U.S.” means the United States, its fifty states
and the District of Columbia.
          “U.S. Lender” as defined in Section 2.20(c).
          “VCR” means Venetian Casino Resort, LLC, a Nevada limited liability
company.
          “Venetian Facility” means The Venetian Resort Hotel Casino, a
Venetian-themed resort hotel, casino, retail, meeting and entertainment complex
located at 3355 Las Vegas Boulevard South, Clark County, Nevada (excluding the
SECC and the SECC Phase II Project).
          “Venetian Site” means the land on which the Venetian Facility is
constructed.
          “Walgreens’ Access Easement” means the Amended and Restated Parking
and Access Agreement, dated as of January 12, 2007, by and among VCR, LCR, and
CAP II-Buccaneer, LLC.
          “Walgreens’ CC&R’s” means the Amended and Restated Declaration of
Covenants, Conditions and Restrictions and Reservations of Easements, dated as
of January 12, 2007, by CAP II-Buccaneer, LLC.
          “Walgreens’ Documents” means the JDA, the Walgreens’ Lease, the
Walgreens’ CC&R’s, the Walgreens’ Sale and Purchase Agreement, and the
Walgreens’ Access Easement.
          “Walgreens’ Lease” means that certain Commercial Lease dated as of
March 1, 2004 between the Phase II Mall Subsidiary (as assignee of LCR) and Cap
II—Buccaneer, LLC, a New Mexico limited liability company, as amended as of
September 30, 2004 and as of January 12, 2007.

41



--------------------------------------------------------------------------------



 



          “Walgreens’ Sale and Purchase Agreement” means the Agreement of Sale
and Purchase, dated as of May 2, 2006, by and between CAP II-Buccaneer, LLC, and
LVSC.
          “Withdrawal Period” as defined in Section 10.25(b).
     1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(d), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements, to the extent such
principles and policies have not changed, or such principles and policies remain
in effect at the time of calculation in accordance with the next sentence.
Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize accounting principles and policies in conformity
with those used to prepare the financial statements referred to in Section 4.7.
For the purposes of this Agreement, “consolidated” with respect to any Person
shall mean, unless expressly stated to be otherwise, such Person consolidated
with the other Credit Parties and shall not include any Excluded Subsidiary;
provided that the parties acknowledge such definition of “consolidated” is not
in accordance with GAAP to the extent Excluded Subsidiaries are not consolidated
with such Person.
     1.3 Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. References to any agreement or document shall include such agreement or
document as amended, restated, supplemented, or otherwise modified from time to
time, except where specifically noted to be solely as of a specific date, and
except as amended in violation of this Agreement. The terms lease and license
shall include sub-lease and sub-license, as applicable. Any reference to a
Person party to any document shall include a successor in interest to such
Person, unless the succession of such Person is not permitted hereunder.
SECTION 2. LOANS
     2.1 Delayed Draw Term Loans.
          (a) Delayed Draw Term Loan Commitments. During the Delayed Draw Term
Loan Commitment Period, subject to the terms and conditions hereof, each Lender
severally

42



--------------------------------------------------------------------------------



 



agrees to make Delayed Draw Term Loans to Borrower in an aggregate amount up to
but not exceeding such Lender’s Delayed Draw Term Loan Commitment. Any amount
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to the Delayed Draw Term Loans shall be paid in full no later than
the Maturity Date. Each Lender’s Delayed Draw Term Loan Commitment shall expire
on the Delayed Draw Term Loan Commitment Termination Date. Attached hereto as
Schedule A is a list of Designated FF&E that may be purchased by Borrower with
the proceeds of the Delayed Draw Term Loans (which Schedule A may be amended
from time to time with the consent of the Administrative Agent).
          (b) Delayed Draw Term Loan Mechanics.
          (i) Delayed Draw Term Loans shall be made in an aggregate minimum
amount of $2,000,000 and integral multiples of $100,000 in excess of that
amount. The amount of any Delayed Draw Term Loans to be made at any time shall
not exceed the Borrowing Availability at such time as determined by reference to
the applicable Borrowing Base Certificate.
          (ii) Whenever Borrower desires that Lenders make Delayed Draw Term
Loans (including Delayed Draw Term Loans to be made on the Restatement Effective
Date), Borrower shall deliver to Administrative Agent a fully executed and
delivered (A) Funding Notice and (B) Borrowing Base Certificate (covering the
then existing Eligible FF&E including the Designated FF&E to be financed or
refinanced with the proceeds of such Delayed Draw Term Loans), each no later
than 2:00 p.m. (New York City time) at least five Business Days in advance of
the proposed Credit Date (or such shorter time as is agreed to by the
Administrative Agent in writing) and shall include the information required in
the Funding Notice and such other information as may be reasonably required by
Administrative Agent, including identification of the units or items of
Designated FF&E (or other equipment, fixtures, furniture, furnishings and goods
reasonably acceptable to Administrative Agent) to be financed or refinanced with
the proceeds of such Delayed Draw Term Loans and the total cost thereof
(including separate breakouts of (I) the portion of such total cost which
consists of Hard Costs, Related Soft Costs and any other cost elements and
(II) with respect to each unit or item, the Hard Costs thereof and, to the
extent available to Borrower, the Related Soft Costs and any other cost elements
thereof). Borrower shall notify Administrative Agent in writing, as soon as
possible and in any event immediately before the applicable Credit Date, if any
of the matters certified in such Funding Notice is no longer true and correct in
all material respects as of such Credit Date. Except as otherwise provided
herein, a Funding Notice for a Delayed Draw Term Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Borrower shall be bound to make a borrowing in accordance therewith.
          (iii) Notice of receipt of each Funding Notice in respect of Delayed
Draw Terms Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, (provided Administrative Agent shall have received such
notice by 10:00 a.m. (New York City

43



--------------------------------------------------------------------------------



 

\

time)) but not later than 2:00 p.m. (New York City time) on the same day as
Administrative Agent’s receipt of such Funding Notice from Borrower.
          (iv) Each Lender shall make the amount of its Delayed Draw Term Loan
available to Administrative Agent not later than 12:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Principal Office designated by Administrative Agent. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Delayed
Draw Term Loans available to Borrower on the applicable Credit Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Delayed
Draw Term Loans received by Administrative Agent from Lenders to be credited to
the account of Borrower at the Principal Office designated by Administrative
Agent or such other account as may be designated in writing to Administrative
Agent by Borrower.
     2.2 [Intentionally Reserved.]
     2.3 [Intentionally Reserved.]
     2.4 [Intentionally Reserved.]
     2.5 Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans. Nothing
in this Section 2.5(b) shall be deemed to relieve any Lender from its obligation
to fulfill

44



--------------------------------------------------------------------------------



 



its Commitments hereunder or to prejudice any rights that Borrower may have
against any Lender as a result of any default by such Lender hereunder.
     2.6 Use of Proceeds. The proceeds of the Delayed Draw Term Loans shall be
applied by Borrower (a) to finance or refinance the acquisition by Borrower or
VCR of units or items of Designated FF&E purchased for, installed or used at the
Palazzo Project or the Venetian Facility and (b) to pay fees and expenses
incurred in connection with the Loans. No portion of the proceeds of any Loan
shall be used in any manner that causes or might cause such Loan or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.
     2.7 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any applicable Loans; and provided,
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Loans in accordance with the provisions of Section 10.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on Borrower and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect Borrower’s Obligations in respect of
any Loan. Borrower hereby designates GE Capital to serve as Borrower’s agent
solely for purposes of maintaining the Register as provided in this
Section 2.7(b), and Borrower hereby agrees that, to the extent GE Capital serves
in such capacity, GE Capital and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
          (c) Notes. If so requested by any Lender by written notice to Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Restatement Effective Date, or at any time thereafter, Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Restatement Effective Date (or, if such notice is delivered after
the Restatement Effective Date, promptly after Borrower’s receipt of such
notice) a Note or Notes to evidence such Lender’s Delayed Draw Term Loan.
     2.8 Interest on Loans.

45



--------------------------------------------------------------------------------



 



          (a) Except as otherwise set forth herein, the Loans shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
          (i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or
          (ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin per annum.
          (b) The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than nine Interest Periods outstanding at any time. In the event Borrower fails
to specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case, for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

46



--------------------------------------------------------------------------------



 



          (e) Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
Interest Payment Date; (ii) shall accrue on a daily basis and shall be payable
in arrears upon any prepayment of that Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iii) shall accrue on a
daily basis and shall be payable in arrears at maturity of the Loans, including
final maturity of the Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date.
     2.9 Conversion/Continuation.
          (a) Subject to Section 2.18 and (in the case of clause (i) below, so
long as no Potential Event of Default or Event of Default shall have occurred
and then be continuing), Borrower shall have the option:
          (i) to convert at any time all or any part of any Loan equal to
$2,000,000 and integral multiples of $500,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only
be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or
          (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$2,000,000 and integral multiples of $500,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 2:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). A Conversion/Continuation Notice shall
specify (i) the proposed conversion/continuation date (which shall be a Business
Day), (ii) the amount and Type of Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation, (iv) in the case of a conversion
to, or a continuation of, a Eurodollar Rate Loan, the requested Interest Period,
and (v) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, if the Required Lenders request in writing, that no Potential Event of
Default or Event of Default has occurred and is continuing. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. Neither Administrative Agent nor any
Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other Person authorized to act
on behalf of Borrower or for otherwise acting in good faith under this
Section 2.9(b), and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans in accordance with this
Agreement pursuant to any

47



--------------------------------------------------------------------------------



 



such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.
     2.10 Default Interest. Upon the occurrence and during the continuation of
an Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments thereon or any past
due fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans; provided, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.
     2.11 Fees.
          (a) [Intentionally Reserved.]
          (b) [Intentionally Reserved.]
          (c) Borrower agrees to pay to Lenders commitment fees equal to the
average of the daily unused Delayed Draw Term Loan Commitments multiplied by
0.50% per annum. All fees referred to in this Section 2.11(c) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.
          (d) All fees referred to in Section 2.11(c) shall be calculated on the
basis of a 360-day year and the actual number of days elapsed and shall be
payable quarterly in arrears on April 1, July 1, October 1 and January 1 of each
year during the Delayed Draw Term Loan Commitment Period commencing on the first
such date to occur after the Restatement Effective Date and on the Delayed Draw
Term Loan Commitment Termination Date.
          (e) Borrower agrees to pay to Administrative Agent such other fees in
the amounts and at the times set forth in the Administrative Agent’s Fee Letter.
          (f) Except as otherwise provided in the last sentence of this
Section 2.11(f), if Borrower pays after acceleration or prepays all or any
portion of the Loans, whether voluntarily or involuntarily and whether (in the
case of a prepayment) before or after acceleration of the Obligations, or if any
of the Commitments are otherwise terminated or partially reduced by Borrower,
Borrower shall pay to Administrative Agent (for the ratable benefit of Lenders
whose Loans are being prepaid or repaid) as liquidated damages and compensation
for the costs of being prepared to make funds available hereunder an amount
equal to the Applicable Percentage (as defined below) multiplied by the
principal amount of the outstanding Loans paid after acceleration or prepaid or,
without duplication, Commitments terminated or partially reduced by

48



--------------------------------------------------------------------------------



 



Borrower. As used herein, the term “Applicable Percentage” shall mean (x) one
percent (1%) in the case of a repayment, prepayment, termination or reduction on
or prior to December 31, 2007, (y) three-quarters of one percent (0.75%), in the
case of a repayment, prepayment, termination or reduction after December 31,
2007 but on or prior to December 31, 2008, and (z) zero percent (0%), in the
case of a repayment, prepayment, termination or reduction after December 31,
2008. The Borrower agrees that the Applicable Percentages are a reasonable
calculation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early prepayment
of the Loans or early termination of the Commitments. Notwithstanding the
foregoing, (i) no prepayment fee shall be payable by Borrower upon (x) any
mandatory payments or prepayment made pursuant to Section 2.12(a) or
Section 2.14 (except Section 2.14(c) with respect to debt incurred in connection
with the refinancing of the Obligations pursuant to a new credit facility);
provided, that in the case of such mandatory prepayment the transactions giving
rise thereto are permitted hereunder, (y) any prepayment required by any order
of a Governmental Authority, or (z) any prepayment pursuant to subsection
10.25(b) and (ii) if the Obligations are refinanced pursuant to a new credit
facility, each of those Lenders participating in such refinancing shall not be
entitled to any amounts payable under this Section 2.11(f) arising out of such
refinancing.
          (g) In addition to any of the foregoing fees, Borrower agrees to pay
to Agents such other fees in the amounts and at the times separately agreed
upon.
     2.12 Scheduled Payments/Commitment Reductions.
          (a) Amortization of Delayed Draw Term Loans. The principal amount of
the Delayed Draw Term Loans shall be repaid in consecutive quarterly
installments (each, an “Installment”) on each Quarterly Payment Date commencing
on July 1, 2008, in an amount equal to 5.00% of the aggregate principal amount
of the Delayed Draw Term Loans outstanding on July 1, 2008, with the remainder
due in four equal installments on the final three Quarterly Payment Dates
preceding, and on, the Maturity Date.
          (b) Impact of Prepayments. Notwithstanding the foregoing, (x) such
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Delayed Draw Term Loans as provided in Sections 2.15(a) and
(b), as applicable; and (y)  the Delayed Draw Term Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Maturity Date.
     2.13 Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
          (i) Any time and from time to time:
                    (1) with respect to Base Rate Loans, Borrower may prepay any
such Loans on any Business Day in whole or in part, in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount; and

49



--------------------------------------------------------------------------------



 



                    (2) with respect to Eurodollar Rate Loans, Borrower may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount; and
          (ii) All such prepayments shall be made without premium or penalty
(other than any prepayment fee required by Section 2.11(f)):
                    (1) upon not less than one Business Day’s prior written or
telephonic notice in the case of Base Rate Loans; and
                    (2) upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans;
in each case, given to Administrative Agent by 2:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice by telefacsimile or telephone to each Lender).
Upon the giving of any such notice, the principal amount of the Loans specified
in such notice shall become due and payable on the prepayment date specified
therein, unless such notice is in connection with a refinancing of the Loans in
which case such notice may be conditioned on consummation of such refinancing.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).
Any such voluntary prepayment of the Loans must be accompanied by the payment of
any prepayment fee required by Section 2.11(f), to the extent applicable.
          (b) Voluntary Commitment Reductions. Borrower may, upon not less than
three Business Days’ prior written or telephonic notice confirmed in writing to
Administrative Agent (which original written or telephonic notice Administrative
Agent will promptly transmit by telefacsimile or telephone to each Lender), at
any time and from time to time terminate in whole or permanently reduce in part,
any then remaining and unitulized Delayed Draw Term Loan Commitments; provided,
any such partial reduction of such Commitments shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount. Any such voluntary termination or reduction of the Delayed Draw Term
Loan Commitments must be accompanied by the payment of any prepayment fee
required by Section 2.11(f), to the extent applicable.
     2.14 Mandatory Prepayments/Commitment Reductions.
          (a) Collateral Sales. No later than the fifth Business Day following
the date of receipt by the Credit Parties of any Net Collateral Sale Proceeds in
respect of any Collateral Sale, Borrower shall prepay the Loans in an aggregate
amount equal to the greater of (i) such Net Collateral Sale Proceeds or (ii) the
Unamortized Term Loan Balance associated with the Collateral disposed of in such
Collateral Sale.
          (b) Insurance/Condemnation Proceeds. Subject to the Cooperation
Agreement and except as may be otherwise expressly permitted by Section 5.5(b),
promptly upon (and in any event within five (5) Business Days after) receipt by
any Credit Party of any Net Loss Proceeds resulting from an Event of Loss with
respect to any of the Collateral, the Borrower

50



--------------------------------------------------------------------------------



 



shall prepay the Loans in an amount equal to the greater of (i) the amount of
such Net Loss Proceeds or (ii) the Unamortized Term Loan Balance associated with
the Collateral.
          (c) Issuance of Debt. To the extent not applied to pay or prepay the
“Obligations” under any Bank Credit Agreement in accordance with the terms
thereof, on the fifth Business Day following receipt by the Credit Parties of
any Cash proceeds from the incurrence of any Indebtedness of any Credit Parties
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Section 6.1), Borrower shall prepay the Loans and/or the Delayed Draw Term
Loan Commitments shall be permanently reduced as set forth in Section 2.15(b) in
an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable and documented costs and expenses
associated therewith, including reasonable legal fees and expenses (such amount
being the “Net Debt Proceeds”).
          (d) [Intentionally Reserved.]
          (e) Prepayment Certificate. Concurrently with any prepayment of the
Loans pursuant to Sections 2.14(a) through 2.14(c), Borrower shall deliver to
Administrative Agent an Officers’ Certificate demonstrating the calculation of
the amount (the “Net Proceeds Amount”) of the applicable Net Collateral Sale
Proceeds, Net Loss Proceeds or Net Debt Proceeds, as the case may be, that gave
rise to such prepayment. In the event that Borrower shall subsequently determine
that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
and Borrower shall concurrently therewith deliver to Administrative Agent an
Officers’ Certificate demonstrating the derivation of the additional Net
Proceeds Amount resulting in such excess.
     2.15 Application of Prepayments/Reductions.
          (a) Application of Voluntary Prepayments. Following the payment of the
fee owing under Section 2.11(f), if any, any prepayment of any Loan pursuant to
Section 2.13(a) shall be applied to prepay the Loans.
          (b) Application of Mandatory Prepayments. Following the payment of the
fee owing under Section 2.11(f), if any, any amount required to be paid pursuant
to Sections 2.14(a) through 2.14(c) shall be applied to prepay the Loans;
provided, that at any time prior to the Delayed Draw Term Loan Commitment
Termination Date, if any prepayments are required in accordance with this
Section 2.15(b), the Loans shall be prepaid, and the remaining Delayed Draw Term
Loan Commitments shall be reduced pro rata.
          (c) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Any prepayment of the Loans shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans in a manner which minimizes the amount of any payments required to be made
by Borrower pursuant to Section 2.18(c).
     2.16 General Provisions Regarding Payments.
          (a) All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00

51



--------------------------------------------------------------------------------



 



p.m. (New York City time) on the date due via wire transfer to the Funding and
Payment Account; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable
before application to principal.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.
          (f) Prior to the Delayed Draw Commitment Termination Date, Borrower
hereby authorizes Administrative Agent to charge Borrower’s accounts with
Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose);
provided, that with respect to fees and expenses, the Administrative Agent has
delivered to Borrower an invoice setting forth the amounts due in reasonable
detail, and Borrower has not paid such amounts within three Business Days.
          (g) Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Potential Event of Default
or Event of Default in accordance with the terms of Section 8.1(a). Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.10 from the date such amount
was due and payable until the date such amount is paid in full.

52



--------------------------------------------------------------------------------



 



          (h) If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Security Agreement.
     2.17 Ratable Sharing. Lenders hereby agree among themselves that, unless
otherwise provided in the Collateral Documents or Section 2.18, 2.19 or 2.20
hereof with respect to amounts realized from the Collateral, if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of fees and other amounts then
due and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.
     2.18 Making or Maintaining Eurodollar Rate Loans.
          (a) Determining Applicable Interest Rate. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender. In the event that Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed

53



--------------------------------------------------------------------------------



 



in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be a request for
the making of, conversion to, or continuation of the applicable Loans as Base
Rate Loans.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, Borrower shall have the option, subject to the provisions of
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving notice (by telefacsimile or by telephone
confirmed in writing) to Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 2.18(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts and shall
be conclusive and binding absent manifest error), for all reasonable losses,
expenses and liabilities (including any interest paid by such Lender to Lenders
of funds borrowed by it to make or carry its Eurodollar Rate Loans and

54



--------------------------------------------------------------------------------



 



any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits or margin) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.
Notwithstanding the foregoing, Borrower shall not be required to compensate a
Lender for any amount under this paragraph if the event (or change in law or
regulation or other action) giving rise to such loss, expense or liability
occurred more than 180 days prior to the date such Lender submits the statement
referred to in the preceding sentence.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.18 and under
Section 2.19 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.
     2.19 Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case, that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority or quasi-governmental authority (whether or not having the force of
law): (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the other Credit Documents or any of
its obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder;

55



--------------------------------------------------------------------------------



 



(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of Adjusted
Eurodollar Rate); or (iii) imposes any other condition (other than with respect
to a Tax matter) on or affecting such Lender (or its applicable lending office)
or its obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Borrower shall promptly pay to such Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.19(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
Notwithstanding the foregoing, Borrower shall not be required to compensate a
Lender for any amount under this paragraph if the event (or change in law or
regulation or other action) giving rise to such loss, expense, liability,
additional Tax or increased cost occurred more than 180 days prior to the date
such Lender submits the statement referred to in the preceding sentence.
          (b) Capital Adequacy Adjustment. In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Restatement Effective Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or participations
therein or other obligations hereunder with respect to the Loans to a level
below that which such Lender or such controlling corporation could have achieved
but for such adoption, effectiveness, phase-in, applicability, change or
compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Borrower from such Lender of
the statement referred to in the next sentence, Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation for such reduction. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. Notwithstanding the
foregoing, Borrower shall not be required to compensate a Lender for any amount
under this paragraph if the event (or change in law or regulation or other
action) giving rise to such loss, expense or liability occurred more than

56



--------------------------------------------------------------------------------



 



180 days prior to the date such Lender submits the statement referred to in the
preceding sentence.
     2.20 Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by or on behalf of
any Credit Party hereunder and under the other Credit Documents shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment other than (A) net income taxes, franchise taxes
(imposed in lieu of net income taxes) and U.S. backup withholding taxes, in each
case imposed on the Administrative Agent or any Lender as a result of a present
or former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Credit Document), (B) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (A) above, (C) any taxes that are
attributable to such Lender’s failure to comply with the requirements of
Section 2.20(c), (D) in the case of any Non-US Lender, any United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such non excluded Taxes
pursuant to this Section 2.20 (such excluded taxes hereinafter referred to as
“Excluded Taxes”), or (E) any taxes that are imposed as a result of any event
occurring after the Lender becomes a Lender other than a change in any
applicable law, treaty or governmental rule, regulation or order or any change
in the interpretation, administration or application thereof.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
other than an Excluded Tax from any sum paid or payable by any Credit Party to
Administrative Agent or any Lender under any of the Credit Documents:
(i) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;
(ii) Borrower shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on any
Credit Party) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender; (iii) the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within thirty days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Borrower shall deliver to

57



--------------------------------------------------------------------------------



 



Administrative Agent a copy of the receipt or other evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Restatement Effective Date (in the case of each Lender listed on
the signature pages hereof on the Restatement Effective Date) or on or prior to
the date of the Assignment Agreement pursuant to which it becomes a Lender (in
the case of each other Lender), and at such other times as may be necessary in
the determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (i) two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, a Certificate re
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “U.S. Lender”), and is not an exempt recipient
within the meaning of Treasury Regulations Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrower on or prior to the Restatement Effective Date
(or, if later, on or prior to the date on which such Lender becomes a party to
this Agreement) and at such other times as may be necessary in the determination
of Borrower or the Administrative Agent (each in its reasonable discretion) two
original copies of Internal Revenue Service Form W-9 (or any successor form),
properly completed and duly executed by such Lender, certifying that such U.S.
Lender is entitled to an exemption from United States backup withholding tax, or
otherwise prove that it is entitled to such an exemption. Each Lender required
to deliver any forms, certificates or other evidence with respect to United
States federal income tax withholding matters pursuant to this Section 2.20(c)
hereby agrees, from time to time after the initial delivery by such Lender of
such forms, certificates or other evidence, whenever a lapse in time or change
in circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8ECI, W-8IMY (or, in each case, any
successor forms), or a Certificate re Non-Bank Status and two original copies of
Internal Revenue Service Form W-8BEN (or any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to confirm or establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to payments to
such Lender under the Credit Documents,

58



--------------------------------------------------------------------------------



 



or notify Administrative Agent and Borrower of their inability to deliver any
such forms, certificates or other evidence. Notwithstanding any other provision
of this Section 2.20(c), a Lender shall not be required to deliver any form
pursuant to this Section 2.20 that such Lender is not legally able to deliver.
Each Lender shall notify the Administrative Agent and Borrower if such Lender is
not legally able to deliver any form, certificate or other evidence that
Borrower requests pursuant to this Section 2.20(c).
          (d) If a Lender or the Administrative Agent receives a refund that it
determines in its sole discretion is in respect of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to Section 2.20(b), it shall within 30 days from the
date of such receipt pay over the amount of such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.20 with respect to Taxes giving rise to such
refund) net of all reasonable out-of-pocket expenses of such Lender or the
Administrative Agent and without interest (other than interest paid by the
relevant taxation authority with respect to such refund); provided, that the
Borrower, upon request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalty, interest or other
charges imposed by the relevant taxing authority to the Administrative Agent or
any Lender in the event the Administrative Agent or such Lender is required to
repay such refund). This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or other
information relating to its Taxes which it deems confidential to the Borrower or
any other Person).
     2.21 Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Loans, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.18, 2.19 or 2.20 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.21 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
direct result of utilizing such other office as described above. A certificate
as to the amount of any such expenses payable by Borrower pursuant to this
Section 2.21 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive absent manifest error. Each Lender agrees that it
will not request compensation under Sections 2.18, 2.19 or 2.20 unless such
Lender requests compensation from borrowers under other lending arrangements
with such Lender who are similarly situated.

59



--------------------------------------------------------------------------------



 



     2.22 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Delayed Draw Term Loan (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Delayed Draw Term Loans shall, if Borrower so
directs at the time of making such voluntary prepayment, be applied to the
Delayed Draw Term Loans of other Lenders as if such Defaulting Lender had no
Delayed Draw Term Loans outstanding and the Delayed Draw Term Loan Exposure of
such Defaulting Lender were zero, and (ii) any mandatory prepayment of the
Delayed Draw Term Loans shall, if Borrower so directs at the time of making such
mandatory prepayment, be applied to the Delayed Draw Term Loans of other Lenders
(but not to the Delayed Draw Term Loans of such Defaulting Lender) as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Delayed Draw Term Loans that is not
paid to such Defaulting Lender solely as a result of the operation of the
provisions of this clause (b); and (c) such Defaulting Lender’s Delayed Draw
Term Loan Commitment and outstanding Delayed Draw Term Loans shall be excluded
for purposes of calculating the Delayed Draw Term Loan Commitment fee payable to
Lenders in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any Delayed Draw Term Loan Commitment fee pursuant to Section 2.11 with respect
to such Defaulting Lender’s Delayed Draw Term Loan Commitment in respect of any
Default Period with respect to such Defaulting Lender. No Delayed Draw Term Loan
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.22, performance by Borrower of
its obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.
     2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section  2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Borrower’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of the
Requisite Lenders shall have been obtained but the consent of one or more of the
other Lenders (each a “Non-Consenting Lender”) whose consent is required shall
not have been

60



--------------------------------------------------------------------------------



 



obtained; then, with respect to each such Increased-Cost Lender, Defaulting
Lender or Non-Consenting Lender (the “Terminated Lender”), Borrower may, by
giving written notice to Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans, if any, in
full to one or more Eligible Assignees (each a “Replacement Lender”) in
accordance with the provisions of Section 10.6 and Borrower shall pay the fees,
if any, payable thereunder in connection with any such assignment from an
Increased Cost Lender or a Non-Consenting Lender and the Defaulting Lender shall
pay the fees, if any, payable thereunder in connection with any such assignment
from such Defaulting Lender; provided, (1) on the date of such assignment, the
Replacement Lender shall pay to Terminated Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender, and (B) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or
otherwise as if it were a prepayment, and (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting Lender and such assignment (together with any other
assignments pursuant to this Section 2.23 or otherwise) will result in the
applicable amendment, modification, termination, waiver or consent being
approved. Upon the prepayment of all amounts owing to any Terminated Lender,
such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender.
     2.24 Right of Financing. So long as (i) there is any remaining Borrowing
Availability, (ii) the applicable units or items of equipment, fixtures,
furniture, furnishings or goods qualify as Eligible FF&E, and (iii) the
conditions of Section 3.2 are otherwise satisfied (except in the case of any
such failed condition that is in the reasonable control of the Borrower), each
Lender having a Delayed Draw Term Loan Commitment shall have the right, unless
otherwise approved by the Administrative Agent, to finance on the terms and
conditions set forth in this Agreement and the other Credit Documents, to the
extent such Lenders have theretofore made any Delayed Draw Term Loans to
purchase any units or items of a particular Category of Goods, all units and
items (other than slot machines and slot related equipment, such as cash
redemption machines) that otherwise fall within the same Category of Goods.
SECTION 3. CONDITIONS PRECEDENT
     3.1 Restatement Effective Date. The obligation of each Lender to make Loans
on the Restatement Effective Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Restatement Effective Date:
          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Agent.
          (b) [Intentionally Reserved.]

61



--------------------------------------------------------------------------------



 



          (c) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document of each
Credit Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, for each Agent, each dated
the Restatement Effective Date or a recent date prior thereto; (ii) signature
and incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Restatement Effective Date, certified as of the Restatement Effective Date
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (iv) a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Restatement Effective Date; and (v) such other
documents as Administrative Agent may reasonably request, each of which shall be
reasonably satisfactory to the Arranger.
          (d) [Intentionally Reserved.]
          (e) Governmental Authorizations and Consents. All necessary material
governmental and third-party approvals and consents required to have been
obtained by the Restatement Effective Date in connection with the transactions
contemplated hereunder (including the development, construction and operation of
the Resort Complex) shall have either (a) been received and shall be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken by any applicable authority, or (b) been received pending
the expiration of any such applicable waiting period and shall be reasonably
expected to be obtained upon the termination of such waiting period, and all
further such approvals to be obtained between the Restatement Effective Date and
the date upon which the Palazzo Opening Date is expected to occur shall be
obtainable without material difficulty prior to the time that it becomes
required.
          (f) [Intentionally Reserved.]
          (g) Collateral. In order to create in favor of Collateral Agent, for
the benefit of Secured Parties, a valid, perfected First Priority security
interest in the Collateral, the Borrower and VCR shall have delivered to
Collateral Agent:
          (i) evidence reasonably satisfactory to Collateral Agent of the
compliance by each of the Borrower and VCR of their obligations under the
Security Agreement and the other Collateral Documents (including their
obligations to authorize filing of UCC financing statements); and
          (ii) opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any Collateral is located as Collateral

62



--------------------------------------------------------------------------------



 



Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent.
          (h) Financial Statements; Projections. Lenders shall have received
from Borrower (i) the Historical Financial Statements and (ii) the Projections.
          (i) Evidence of Insurance. Borrower shall have insurance complying
with the requirements of Section 5.5 in place and in full force and effect, and
Administrative Agent and Arranger shall have received (i) a certificate from
Borrower’s insurance broker reasonably satisfactory to them stating that such
insurance is in place and in full force and effect and (ii) certified copies of
all policies evidencing such insurance (or a binder, commitment or certificates
signed by the insurer or a broker authorized to bind the insurer along with a
commitment to issue the policies within 45 days after the Restatement Effective
Date) naming Collateral Agent on behalf of the Lenders as an additional insured
or, with respect to the Collateral, loss payee, as its interests may appear, and
otherwise in form and substance reasonably satisfactory to Collateral Agent.
          (j) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel for Credit Parties, substantially in the form of Exhibit P-1, and
(ii) Lionel Sawyer & Collins LLP, Nevada counsel for the Credit Parties,
substantially in the form of Exhibit P-2, and setting forth opinions as to such
other matters as Administrative Agent may reasonably request, dated as of the
Restatement Effective Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent (and each Credit Party hereby instructs
such counsel to deliver such opinions to Agents and Lenders).
          (k) Fees and Costs. Borrower shall have paid to Administrative Agent
(i) the fees payable on the Restatement Effective Date referred to in
Section 2.11(e) and (ii) to the extent that invoices therefor have been provided
on or before the Restatement Effective Date, all costs and expenses of the
Administrative Agent to the extent reimbursable by the Borrower under Section
10.2.
          (l) Solvency Certificate. On the Restatement Effective Date,
Administrative Agent shall have received a Solvency Certificate from Borrower
substantially in the form of Exhibit R demonstrating that after giving effect to
the consummation of the transactions contemplated hereunder and any rights of
contribution, Borrower and its Subsidiaries, taken as a whole, are and will be
Solvent.
          (m) Restatement Effective Date Certificate. Borrower shall have
delivered to Administrative Agent an originally executed Restatement Effective
Date Certificate, together with all attachments thereto.
          (n) No Litigation. There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs any of the transactions

63



--------------------------------------------------------------------------------



 



contemplated by the Credit Documents, or that could reasonably be expected to
have a Material Adverse Effect.
          (o) Completion of Proceedings. All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be reasonably satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.
          (p) Patriot Act. At least ten days prior to the Restatement Effective
Date, Arranger shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”).
          (q) Bank Credit Agreement. Borrower shall have delivered to the
Administrative Agent complete and correct copies of the Bank Credit Agreement,
the Bank Credit Facility Collateral Documents and the other material Bank Credit
Facility Documents as well as all exhibits and schedules thereto.
          (r) [Intentionally Reserved.]
          (s) [Intentionally Reserved.]
          (t) Real Estate. Administrative Agent shall have received copies of
existing title insurance policies setting forth the name of the legal owner of,
and a legal description for, each premises to which any fixtures to be financed
or refinanced hereunder are, or are expected to be, affixed.
          (u) Subordinated Indebtedness. Administrative Agent shall have
received evidence that any Indebtedness of any Credit Party held by any other
Credit Party (other than the Intercompany Note), any Restricted Subsidiary,
Affiliate or any Related Party, including any Shareholder Subordinated
Indebtedness, and any other Permitted Subordinated Indebtedness, shall be
subordinated to the Obligations and the documentation with respect thereto
(including, without limitation, the maturity thereof, the interest rate
applicable thereto, the required payments with respect thereto, and the
covenants, events of default and subordination provisions with respect thereto)
shall be in form and substance, satisfactory to Administrative Agent.
          (v) Fee Letter. Administrative Agent shall have received duly executed
originals of the Administrative Agent’s Fee Letter.
          (w) [Intentionally Reserved.]
          (x) Landlord and Other Waivers. On or before the date which is 45 days
following the Restatement Effective Date, Collateral Agent, on behalf of
Lenders, shall have received landlord waivers and consents, bailee letters and
mortgagee agreements in form and

64



--------------------------------------------------------------------------------



 



substance reasonably satisfactory to Collateral Agent, in each case as (and to
the extent) required pursuant to Section 5.18.
          (y) Flow of Funds. Administrative Agent shall have received a flow of
funds memorandum (including, payment direction authorization for the
disbursement of the Delayed Draw Term Loan proceeds to be advanced on the
initial Credit Date) in form and substance reasonably satisfactory to
Administrative Agent.
     3.2 Conditions to the Making of Loans.
          (a) Conditions Precedent. The obligation of each Lender to make any
Loan on any Credit Date, including the Restatement Effective Date, are subject
to the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:
          (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice before that Credit Date, in accordance with the
provisions hereof, the following in form and substance reasonably satisfactory
to Administrative Agent:
                    (1) a fully executed Funding Notice signed by an Authorized
Officer of the Borrower accompanied by (A) a list identifying the units or items
of Designated FF&E (or other equipment, fixtures, furniture, furnishings and
goods reasonably acceptable to Administrative Agent) to be financed or
refinanced with the proceeds of such Delayed Draw Term Loan (including the total
cost thereof with separate breakouts of (i) the portion of such total cost which
consists of Hard Costs, Related Soft Costs and any other cost elements and
(ii) with respect to each unit or item, the Hard Costs thereof and, to the
extent available to the Borrowers, the Related Soft Costs and any other cost
elements thereof) and (B) copies of invoices, any documents of title, and any
other documentation related to such units or items as required herein or as
Administrative Agent may have otherwise reasonably requested;
                    (2) a fully executed Borrowing Base Certificate signed by an
Authorized Officer of the Borrower; and
                    (3) a Collateral Schedule to the Security Agreement duly
executed by an Authorized Officer on behalf of the Borrower that describes the
Eligible FF&E to be financed or refinanced by such Delayed Draw Term Loan in a
manner reasonably satisfactory to the Collateral Agent and accompanied by all
UCC-3 or other financing statement release forms or other release documentation
reasonably requested by Collateral Agent (including such forms and documentation
duly executed by the Bank Collateral Agent in accordance with the Bank
Intercreditor Agreement);
          (ii) as of such Credit Date:
                    (1) the representations and warranties contained herein and
in the other Credit Documents shall be true, correct and complete in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such

65



--------------------------------------------------------------------------------



 



representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date;
                    (2) no event shall have occurred and be continuing or would
result from the consummation of the borrowing contemplated by such Funding
Notice that would constitute an Event of Default or a Potential Event of
Default; and
                    (3) no order, judgment or decree of any court, arbitrator or
governmental authority shall purport to enjoin or restrain any Lender from
making the Loans to be made by it on that Credit Date; and
          (iii) after giving effect to the funding of each Delayed Draw Term
Loan, (i) the then outstanding principal amount of the Delayed Draw Term Loans
shall not exceed the Borrowing Base as set forth in the most recently delivered
Borrowing Base Certificate and (ii) the original principal amount of the Delayed
Draw Term Loans advanced hereunder shall not exceed the aggregate amount of the
Delayed Draw Term Loan Commitments of all Lenders.
          (b) Notices. Any Notice shall be executed by an authorized officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing or conversion/continuation, as the case may be; provided
each such notice shall be promptly confirmed in writing by delivery of the
applicable Notice to Administrative Agent on or before the applicable date of
borrowing or continuation/conversion. Neither Administrative Agent nor any
Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other person authorized on
behalf of Borrower or for otherwise acting in good faith.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders to enter into this Agreement and to make each
Loan to be made thereby, each Credit Party represents and warrants to each
Lender, on the Restatement Effective Date and on each Credit Date, that the
following statements are true and correct:
     4.1 Organization; Requisite Power and Authority; Qualification. Each Credit
Party (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
     4.2 Equity Interests and Ownership. The Equity Interests of Borrower and
the Material Subsidiaries have been duly authorized and validly issued and (to
the extent applicable under local law) are fully paid and non-assessable. Except
as set forth on Schedule 4.2, as of the Restatement Effective Date, there is no
existing option, warrant, call, right, commitment or other

66



--------------------------------------------------------------------------------



 



agreement to which Borrower or any of the Material Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of
Borrower or any of the Material Subsidiaries outstanding which upon conversion
or exchange would require, the issuance by Borrower or any of the Material
Subsidiaries of any additional membership interests or other Equity Interests of
Borrower or any of the Material Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Borrower or any of the Material
Subsidiaries. Schedule 4.2 correctly sets forth the percentage ownership
interest of Borrower and each of its Subsidiaries in its respective Subsidiaries
as of the Restatement Effective Date.
     4.3 Due Authorization. The execution and delivery of the Credit Documents
and the performance of the obligations thereunder have been duly authorized by
all necessary action on the part of each Credit Party that is a party thereto.
     4.4 No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Borrower or any of the Material Subsidiaries, (ii) any of the
Organizational Documents of Borrower or any of the Material Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Borrower or any of the Material Subsidiaries; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrower or any of the Material
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower or any of the Material
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties, and Liens permitted
under Section 6.2(x) if not granted under the Collateral Documents); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Borrower or any of the
Material Subsidiaries, except for such approvals or consents which will be
obtained on or before the Restatement Effective Date and disclosed in writing to
Lenders and except for any such violations, conflicts, breaches, defaults,
approvals or consents the failure of which to obtain will not have a Material
Adverse Effect.
     4.5 Governmental Consents. Except as set forth on Schedule 4.5, execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Restatement Effective Date.
     4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

67



--------------------------------------------------------------------------------



 



     4.7 Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position (on a consolidated basis and, to the extent
expressly provided hereinabove, consolidating basis), of the Persons described
in such financial statements as at the respective dates thereof and the results
of operations and cash flows (on a consolidated basis, and, to the extent
expressly provided hereinabove, consolidating basis) of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Restatement Effective Date, except for
obligations under the Operative Documents, Borrower does not (and will not
following the funding of the initial Loans) have any contingent obligation, or
contingent liability for taxes, long-term lease or unusual forward or long-term
commitment that is not reflected in the foregoing financial statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, or condition (financial or otherwise)
of Borrower and the Restricted Subsidiaries taken as a whole.
     4.8 Projections. On and as of the Restatement Effective Date, the
projections of Borrower and its Subsidiaries for the period of Fiscal Year 2007
through and including Fiscal Year 2011 (the “Projections”) are based on good
faith estimates and assumptions made by the management of Borrower; provided,
the Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided, further, as of the
Restatement Effective Date, management of Borrower believed that the Projections
were reasonable and attainable.
     4.9 No Material Adverse Change. Since December 31, 2006, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
     4.10 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of the Material Subsidiaries
(a) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.11 Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Borrower required to be filed by it have
been timely filed, and all material Taxes due and payable have been paid when
due and payable other than any Taxes the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided on
the books of the Borrower. Borrower has not received written notification of any
proposed tax assessment against Borrower or any of its properties, other than
any assessment that is being actively contested in good faith by appropriate
proceedings and/or for which adequate reserves have been established in
accordance with GAAP in the Borrower’s books and records.

68



--------------------------------------------------------------------------------



 



     4.12 Properties.
          (a) Title. The Credit Parties have (i) good, sufficient and legal
title to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective material properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 or
in the most recent financial statements delivered pursuant to Section 5.1, in
each case, except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.7. Except as permitted by this Agreement, all such properties and
assets (or the interests or rights of the Credit Parties therein) are free and
clear of Liens.
          (b) Real Estate. As of the Restatement Effective Date, Schedule 4.12
contains a true, accurate and complete list of (i) all Material Real Estate
Assets, and (ii) all leases, subleases or assignments of leases (together with
all amendments, modifications, supplements, renewals or extensions of any
thereof) affecting each Material Real Estate Asset of any Credit Party,
regardless of whether such Credit Party is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or assignment. Each agreement listed in clause (ii) of the immediately preceding
sentence is in full force and effect, and except as set forth on Schedule 4.12,
Borrower does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.
     4.13 Environmental Matters. Neither Borrower nor any other Credit Party nor
any PA Subsidiary nor any of their respective Facilities or operations is
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of the Material Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To Borrower’s and the Material Subsidiaries’ knowledge,
there are and have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of the Material Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of the Material Subsidiaries
nor, to any Credit Party’s knowledge, any predecessor of Borrower or any of the
Material Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of the Material Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Compliance with all current or reasonably

69



--------------------------------------------------------------------------------



 



foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. To the Credit Parties’ knowledge, no event or condition has
occurred or is occurring with respect to Borrower or any of the Material
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.
     4.14 No Defaults. No Credit Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained under the Credit Documents, the LVSC Notes Documents, the Bank Credit
Facility Documents, any documents related to LVSC Aircraft Financing to which
such Credit Party is a party, or any of its other Contractual Obligations, and
no condition exists which, with the giving of notice or the lapse of time or
both, could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
     4.15 Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on May 23, 2007, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder.
     4.16 Governmental Regulation. Neither Borrower nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 2005,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur the
Indebtedness contemplated hereby, as applicable, other than the Nevada Gaming
Laws or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Borrower nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940. Incurrence of the
Obligations under the Credit Documents complies with all applicable provisions
of the Nevada Gaming Laws.
     4.17 Margin Stock. No Credit Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors.
     4.18 Employee Matters. Neither Borrower nor any of the Material
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Borrower or any of the Material Subsidiaries,
or to Borrower’s knowledge, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against Borrower
or any of the Material Subsidiaries or to Borrower’s knowledge, threatened
against any of them, (b) to the Borrower’s knowledge, no strike or work stoppage
in existence or threatened involving Borrower or any of the Material
Subsidiaries, and (c) to Borrower’s knowledge, no union

70



--------------------------------------------------------------------------------



 



representation question existing with respect to the employees of Borrower or
any of the Material Subsidiaries and, to Borrower’s knowledge, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.
     4.19 Employee Benefit Plans. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Plan Participant, or any
Employee Benefit Plan or any trust established under Title IV of ERISA (other
than with respect to the payment of benefits thereunder) has been or is
reasonably expected to be incurred by Borrower, any of its Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. As of the Restatement Effective Date, other than an amount not to
exceed $5,000,000, the present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by Borrower, any of
its Subsidiaries or any of their ERISA Affiliates (determined as of the end of
the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is not greater than $50,000,000. Borrower, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of Section
515 of ERISA with respect to each Multiemployer Plan and are not in material
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.
     4.20 Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated hereby, except as payable
to the Administrative Agent pursuant to the Administrative Agent’s Fee Letter
and Borrower hereby indemnifies Lenders against, and agrees that it will hold
Lenders harmless from, any claim, demand or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any expenses (including reasonable fees, expenses and disbursements of
counsel) arising in connection with any such claim, demand or liability.
     4.21 Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
     4.22 Matters Relating to Collateral.
          (a) Creation, Perfection and Priority of Liens. The execution and
delivery of the Collateral Documents by the Credit Parties, together with the
actions taken on or prior to the Restatement Effective Date pursuant to
Section 3.1 are effective to create in favor of Collateral Agent for the benefit
of the Secured Parties, as security for the Obligations, subject to the
exceptions contained in the Security Agreement, a valid and perfected First
Priority Lien on all of the Collateral, and all filings and other actions
necessary to perfect and maintain the perfection and priority status of such
Liens have been duly made or taken and remain in full force and effect, other
than the filing of any UCC financing statements, and the periodic filing of UCC

71



--------------------------------------------------------------------------------



 



continuation statements in respect of UCC financing statements filed by or on
behalf of the Collateral Agent. The fixture filings set forth on Schedule K
hereto cover each premises to which any fixtures to be financed or refinanced
hereunder are, or are expected to be, affixed and the name of the legal owner
of, and the legal description of, each such premises is accurately set forth in
the fixture filing therefor.
          (b) Permits. No authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority is required for either
(i) the pledge or grant by the Credit Parties of the Liens purported to be
created in favor of any Secured Party pursuant to any of the Collateral
Documents or (ii) the exercise by any Secured Party of any rights or remedies in
respect of any Collateral (whether specifically granted or created pursuant to
any of the Collateral Documents or created or provided for by applicable law),
except for filings or recordings contemplated by Section 4.22(a) or as set forth
in Schedule 4.22(b).
          (c) Absence of Third Party Filings. Except such as may have been filed
in favor of Administrative Agent or Collateral Agent as contemplated by
Section 4.22(a) or filed to perfect a Lien permitted under Section 6.2, no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office.
          (d) Information Regarding Collateral. All information supplied to
Administrative Agent or Collateral Agent by or on behalf of Borrower with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.
     4.23 Compliance with Statutes, etc. Borrower and the Material Subsidiaries
are in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of their business and the ownership of their property (including
compliance with all applicable Environmental Laws with respect to any material
Real Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such material Real
Estate Asset or the operations of Borrower or any of its Subsidiaries), except
such non-compliance that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
     4.24 Disclosure. None of the factual information (other than projections
and pro forma financial information as to which no representation is made under
this subsection), taken as a whole, furnished by or on behalf of Borrower or any
other Credit Party in writing to Arranger, Administrative Agent or any Lender
for inclusion in the confidential information memorandum delivered to the
Lenders contains any untrue statement of a material fact or omitted to state any
material fact necessary to make such information, taken as a whole, not
misleading.
     4.25 Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and

72



--------------------------------------------------------------------------------



 



(ii) Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

73



--------------------------------------------------------------------------------



 



SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made), each Credit
Party shall perform, and shall cause each of its Restricted Subsidiaries to
perform, all covenants in this Section 5.
     5.1 Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent (who will promptly deliver to the Lenders):
          (a) Quarterly Financial Statements. As soon as available, and in any
event within 50 days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter) of each Fiscal Year, commencing with the Fiscal Quarter in which
the Restatement Effective Date occurs:
          (i) the quarterly report on Form 10-Q for such Fiscal Quarter of LVSC
filed with the Securities and Exchange Commission, so long as such report
includes a condensed consolidating financial information note that contains a
column covering only the Credit Parties under the title “Guarantor Subsidiaries”
pursuant to the rules and regulations of the Securities and Exchange Commission;
or
          (ii) if such quarterly report does not contain all relevant
information set forth in clause (i), either because the condensed consolidating
financial information note set forth in clause (i) is no longer required under
Rule 3-10 of Regulation S-X under the Securities Exchange Act of 1934, as
amended, or because the guarantors referenced in such note are no longer
identical to the Credit Parties, or for any other reason (it being understood,
however, that the requirements of clause (i) shall apply at all times when the
guarantors covered by the note referenced therein are identical to the Credit
Parties), then, the quarterly report on Form 10-Q for such Fiscal Quarter of
LVSC filed with the Securities and Exchange Commission, which quarterly report
shall include an additional substantially similar note, setting forth equivalent
information to that set forth in the note described in clause (i), covering only
the Credit Parties; or
          (iii) if such quarterly reports are no longer filed with the
Securities and Exchange Commission, or if the Securities and Exchange Commission
objects to the inclusion of the additional note required by clause (ii), at the
Borrower’s option: (A) the consolidated balance sheets of the Credit Parties as
at the end of such Fiscal Quarter and the related consolidated statements of
operations and cash flows of the Credit Parties for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, or (B) the financial statements of Borrower and its
Subsidiaries provided to the Nevada Gaming Authorities for such Fiscal Quarter,
which financial statements shall include accompanying consolidating information
providing the consolidating balance sheet, statement of operations and statement
of cash flows with respect to the Credit Parties separate from the Borrower and
its Subsidiaries, in each case (x) together with a Financial Officer
Certification and a Narrative Report with respect

74



--------------------------------------------------------------------------------



 



thereto, and (y) which information shall be made publicly available if at the
time of delivery LVSC continues to have any outstanding public securities;
          (b) Annual Financial Statements. As soon as available, and in any
event within 90 days after the end of each Fiscal Year, commencing with the
Fiscal Year in which the Restatement Effective Date occurs:
          (i) the annual report on Form 10-K for such Fiscal Year of LVSC filed
with the Securities and Exchange Commission, so long as such report includes a
condensed consolidating financial information note that contains a column
covering only the Credit Parties under the title “Guarantor Subsidiaries”
pursuant to the rules and regulations of the Securities and Exchange Commission;
or
          (ii) if such annual report does not contain all relevant information
set forth in clause (i), either because the condensed consolidating financial
information note set forth in clause (i) is no longer required under Rule 3-10
of Regulation S-X under the Securities Exchange Act of 1934, as amended, or
because the guarantors referenced in such note are no longer identical to the
Credit Parties, or for any other reason (it being understood, however, that the
requirements of clause (i) shall apply at all times when the guarantors covered
by the note referenced therein are identical to the Credit Parties), then, the
annual report on Form 10-K for such Fiscal Year of LVSC filed with the
Securities and Exchange Commission, which annual report shall include an
additional substantially similar note, setting forth equivalent information to
that set forth in the note described in clause (i), covering only the Credit
Parties; or
          (iii) if such annual reports are no longer filed with the Securities
and Exchange Commission, or if the Securities and Exchange Commission objects to
the inclusion of the additional note required by clause (ii), at the Borrower’s
option: (A) the consolidated balance sheets of the Credit Parties as at the end
of such Fiscal Year and the related consolidated statements of operations and
stockholders’ equity and cash flows of the Credit Parties for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail, or (B) the financial statements
of Borrower and its Subsidiaries provided to the Nevada Gaming Authorities for
such Fiscal Year, which financial statements shall include accompanying
consolidating information providing the consolidating balance sheet, statement
of operations, and statement of cash flows with respect to the Credit Parties
separate from the Borrower and its Subsidiaries, in each case (x) together with
a Financial Officer Certification and a Narrative Report with respect thereto,
and (y) which information shall be made publicly available if at the time of
delivery LVSC continues to have any outstanding public securities;
          (iv) with respect to such financial statements specified in clause
(i), (ii) or (iii) above, (A) a report thereon of PricewaterhouseCoopers LLP or
other independent public accounting firm of recognized national standing
selected by Borrower, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as scope of audit, shall express no doubts about the
ability of the Persons covered thereby to continue as a going concern, and shall
state that such consolidated financial statements

75



--------------------------------------------------------------------------------



 



fairly present, in all material respects, the consolidated financial position of
LVSC and its Subsidiaries or Borrower and the Restricted Subsidiaries, as
applicable, as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) and (B) to the extent in conformity with
the guidelines of the Public Company Accounting Oversight Board and the American
Institute of Certified Public Accountants, a written statement by such
independent public accounting firm stating (1) that their audit examination has
included a review of the terms of this Agreement as they relate to accounting
matters, and (2) whether, in connection with their audit examination, any
condition or event that constitutes an Event of Default or Potential Event of
Default has come to their attention and, if such a condition or event has come
to their attention, specifying the nature and period of existence thereof;
provided that such accountants shall not be liable by reason of any failure to
obtain knowledge of any such Event of Default or Potential Event of Default that
would not be disclosed in the course of their audit examination;
          (c) Compliance Certificate. Together with each delivery of financial
statements of LVSC and its Subsidiaries (or Borrower and the Restricted
Subsidiaries, as the case may be) pursuant to Sections 5.1(a) and (b), (i) a
duly executed and completed Officers’ Certificate of Borrower stating that the
signers, on behalf of Borrower, have reviewed the terms of this Agreement and
have made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of the Credit Parties during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during or at the end of such accounting period, and
that the signers do not have knowledge of the existence as at the date of such
Officers’ Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Borrower has taken, is taking and proposes to take with respect
thereto; and (ii) a duly executed and completed Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods covered by Section 6.6;
          (d) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of LVSC and its Subsidiaries (or Borrower and
the Restricted Subsidiaries, as the case may be) delivered pursuant to
Section 5.1(a), (b) or (j) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, (i) (A) consolidated financial statements of the Credit Parties for
the current Fiscal Year to the effective date of such change and the two full
Fiscal Years immediately preceding the Fiscal Year in which such change is made,
in each case, prepared on a pro forma basis as if such change had been in effect
during such periods and (B) of one or more statements of reconciliation for all
such prior financial statements in form and substance reasonably satisfactory to
Administrative Agent and (ii) a written statement of the chief accounting
officer or chief financial officer of Borrower setting forth the differences

76



--------------------------------------------------------------------------------



 



(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 6.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;
          (e) Accountants’ Reports. Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all final reports
submitted to Borrower by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Borrower and the Restricted Subsidiaries made by such accountants, including
(unless specifically restricted by such accountants or the term of the letter)
any comment letter submitted by such accountants to management in connection
with their annual audit;
          (f) SEC Filings and Other Financial Reports. Promptly upon their
becoming available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by LVSC or any of its
Subsidiaries to their security holders, (ii) all material regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by LVSC or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
similar Governmental Authority and (iii) to the extent prepared, any financial
statements and reports concerning any Credit Party not delivered pursuant to
Section 5.1(a) or (b). In each case, the delivery requirements of this clause
(f) shall be deemed satisfied if and when such documents are filed with the
Securities and Exchange Commission;
          (g) Notice of Default. Promptly upon any officer of Borrower obtaining
knowledge (i) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (ii) that
any Person has given any notice to any Credit Party or taken any other action
with respect to a claimed default or event or condition of the type referred to
in Section 8.1(b) or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, an Officers’ Certificate specifying the nature and period of existence
of such condition, event or change, or specifying the notice given or action
taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;
          (h) Notice of Litigation. Promptly upon any officer of Borrower
obtaining knowledge of (i) the non-frivolous institution of, or threat of, any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting the Credit
Parties, or any property of the Credit Parties (collectively, “Proceedings”) not
previously disclosed in writing by Borrower to Lenders or (ii) any material
development in any Proceeding that, in any case (A) has a reasonable possibility
of giving rise to a Material Adverse Effect; or (B) seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby and written notice thereof
together with such other information as may be reasonably available to Borrower
to enable Lenders and their counsel to evaluate such matters;

77



--------------------------------------------------------------------------------



 



          (i) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
          (j) Financial Plan. As soon as practicable and in any event no later
than 30 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the earlier of (i) the final maturity date of the Loans and
(ii) the next five Fiscal Years (a “Financial Plan”), including (A) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Credit Parties for each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, (B) forecasted
consolidated statements of income and cash flows of the Credit Parties for each
quarter of the next succeeding Fiscal Year and (C) forecasts demonstrating
projected compliance with the requirements of Section 6.6 through the next three
Fiscal Years;
          (k) Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by the Credit Parties and all material
insurance coverage planned to be maintained by the Credit Parties in the
immediately succeeding Fiscal Year;
          (l) Certain Notices. Promptly upon receipt, copies of all material
notices provided to Borrower by the Nevada Gaming Authorities and the equivalent
authorities in Macau, Pennsylvania or Singapore;
          (m) Ratings. Borrower will furnish to Administrative Agent prompt
written notice of any public announcement of a change in LVSC’s or Borrower’s
Corporate Ratings by Moody’s or S&P or any successor rating agencies;
          (n) [Intentionally Reserved.];
          (o) Other Information. With reasonable promptness, such other
information and data with respect to Borrower or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender;
          (p) [Intentionally Reserved.]
          (q) Collateral Reports. (A) upon Collateral Agent’s reasonable request
(and in any event no less frequently than fifteen (15) Business Days after the
end of each Fiscal Quarter

78



--------------------------------------------------------------------------------



 



and prepared by the Borrower as of the last day of the immediately preceding
Fiscal Quarter), with respect to Borrower and VCR, a summary of Collateral by
location and type, in each case in form and substance reasonably acceptable to
Collateral Agent and accompanied by such supporting detail and documentation as
shall be reasonably requested by Collateral Agent; and (B) such other reports,
statements and reconciliations with respect to the Borrowing Base or Collateral
as Collateral Agent shall from time to time request in its reasonable
discretion.
     5.2 Existence. Except as otherwise permitted under Section 6.7, each Credit
Party will at all times preserve and keep in full force and effect its existence
and all rights and franchises, licenses and permits material to its business;
provided, no Credit Party (other than Borrower with respect to existence) shall
be required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person.
     5.3 Payment of Taxes and Claims.
          (a) Each Credit Party will pay all material Taxes, assessments and
other governmental charges imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (i) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(ii) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
or other disposition of any portion of the Collateral to satisfy such Tax or
claim.
          (b) No Credit Party will file or consent to the filing of any
consolidated income tax return with any Person (other than any other Credit
Party) unless such Person shall have entered into the Tax Sharing Agreement or
another tax sharing agreement, in form and substance reasonably satisfactory to
Administrative Agent.
     5.4 Maintenance of Properties. Each Credit Party will maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear excepted, the Collateral and all other material properties used or useful
in the business of the Credit Parties, and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof except to
the extent that Borrower determines in good faith not to maintain, repair, renew
or replace such property if such property is no longer desirable in the conduct
of their business and the failure to do so is not disadvantageous in any
material respect to any Credit Party or the Lenders. Borrower will operate the
Venetian Facility and, after the Palazzo Opening Date, the Palazzo Project, at
standards of operation at least substantially equivalent to the standards of
operation of the Venetian Facility on the Restatement Effective Date.

79



--------------------------------------------------------------------------------



 



     5.5 Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Credit Parties as is required by its
Material Contracts and Project Documents, and as may from time to time
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case, in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry; provided, that deductibles in
accordance with the Cooperation Agreement shall be deemed customary for purposes
of this sentence. Such insurance shall, to the extent applicable, name the
Collateral Agent on behalf of the Lenders as an additional insured or, with
respect to the Collateral, loss payee, as its interests may appear, on terms
reasonably satisfactory to the Collateral Agent.
          (a) Application of Net Loss Proceeds from Property other than
Collateral. Borrower shall (a) subject to the terms of the Bank Credit
Agreement, apply Net Loss Proceeds from property other than Collateral to
restore, replace or rebuild the Resort Complex in accordance with the
Cooperation Agreement and (b) otherwise apply any Net Loss Proceeds to prepay
the “Obligations” outstanding under the Bank Credit Agreement.
          (b) Reinvestment of Net Loss Proceeds from Collateral. Notwithstanding
the provisions of Section 2.14(b), Borrower may elect not to apply Net Loss
Proceeds resulting from an Event of Loss with respect to any of the Collateral
to the prepayment of the Obligations to the extent that:
     (i) Borrower intends to apply such Net Loss Proceeds within the earlier of
(A) 365 days following receipt of such Net Loss Proceeds or (B) 910 days
following such Event of Loss to repair or restore the affected Collateral
substantially to the condition that existed immediately prior to the Event of
Loss or replace the affected Collateral (with items of substantially the same
function and condition that existed immediately prior to such Event of Loss) for
use in connection with the Existing Facility and/or the Palazzo Project (as the
case may be) and the Collateral Agent will have a First Priority perfected
security interest for the benefit of the Secured Parties in such Collateral
(including any replacements thereof);
     (ii) if there has also been an Event of Loss which materially and adversely
affects the operations of the Existing Facility or Palazzo Project (as the case
may be), the Borrower intends to repair, restore or rebuild the affected
portions of the Existing Facility or Palazzo Project (as the case may be) within
the earlier of (A) 700 days following receipt of the insurance proceeds relating
to such Event of Loss or (B) 910 days following such Event of Loss;
     (iii) if the Net Loss Proceeds which pertain to the affected Collateral at
any time exceed $3,500,000 in the aggregate, such Net Loss Proceeds in excess of
$3,500,000 shall be deposited, promptly (and in any event within five Business
Days) after received in a separate and segregated interest-bearing cash
collateral account maintained by the Collateral Agent and under its exclusive
dominion and control, subject

80



--------------------------------------------------------------------------------



 



to a First Priority perfected security interest in favor of Collateral Agent for
the benefit of itself and the other Secured Parties and, in any event, an amount
not less than the full replacement value of all such Collateral has been
deposited into such cash collateral account within 545 days following the Event
of Loss to the extent (but only to the extent) in excess of $3,500,000;
     (iv) there has not occurred any Event of Default or Potential Event of
Default which is then continuing; and
     (v) within 90 days after the Event of Loss, Borrower has furnished to the
Administrative Agent a certificate of an Authorized Officer of Borrower to the
foregoing effect.
     In such event, the Collateral Agent shall, so long as Borrower has provided
a certificate evidencing compliance with the requirements of clause (v) of the
preceding sentence, hold all such Net Loss Proceeds with respect to the
Collateral paid to the Collateral Agent on behalf of Borrower, and turn over
such proceeds to Borrower when requested by Borrower from time to time to enable
the Borrower to rebuild, restore or replace such Collateral; provided that,
(i) to the extent required under clause (iii) of the immediately preceding
sentence, amounts of Net Loss Proceeds in excess of $3,500,000 (and the income
and proceeds thereof) shall be held by the Collateral Agent in a cash collateral
account until delivered to Borrower as provided in this sentence, (ii) the
Collateral Agent shall not be required to turn over any such proceeds unless it
has, or will have contemporaneously with the use of such proceeds, for the
benefit of itself and of the Secured Parties a First Priority Perfected security
interest in any rebuilt, restored or Replacement Collateral (as defined below),
and (iii) Borrower, at the time of any such turn over of proceeds, would have
satisfied the conditions set forth in Section 3.2.
     In addition, within 270 days after the date of any Event of Loss with
respect to any Collateral, Borrower shall deliver to the Administrative Agent a
certificate of an Authorized Officer of Borrower specifying that Borrower
either:
     (A) has (i) determined to replace the affected Collateral or to repair or
restore such Collateral, (ii) obtained, or expect to obtain in a timely manner,
all required consents and approvals of all Existing Facility and/or Palazzo
Project (as the case may be) lenders, and all required Permits of Governmental
Authorities, necessary to replace, repair or restore the affected Collateral
within 910 days following such Event of Loss and (iii) received from their
insurance, restoration and/or construction consultants (to the extent
applicable) reasonable assurances concerning the feasibility of the replacement,
repair or restoration of the Collateral in such time period; or
     (B) have elected not to replace, repair, restore or rebuild the Collateral
(as the case may be);
     provided, however, that if the total cost of replacing the Collateral or
repairing or restoring the damage or loss to the Collateral produced by the
Event of Loss is neither in excess of $6,000,000 nor, when added to the
corresponding costs with respect to all other Events of Loss relating to
Collateral occurring during the preceding twelve months, in excess of

81



--------------------------------------------------------------------------------



 



$12,000,000 in the aggregate, then in lieu of including in such officers’
certificate evidence of compliance with the requirements specified in subclauses
(i), (ii) and (iii) of clause (A) of this sentence, Borrower may in the
officers’ certificate delivered pursuant to such clause (A) set forth the
evidence necessary to demonstrate that such costs are within such dollar limits.
If Borrower shall either (I) deliver an officers’ certificate to the effect set
forth in clause (B) of the immediately preceding sentence, or (II) fail to
deliver the officers’ certificate otherwise required under clause (A) of the
immediately preceding sentence within the 270-day time period referred to in the
preceding sentence, the Collateral Agent promptly thereafter shall apply the
balance in the cash collateral account referred to above to the prepayment of
the Obligations in the manner specified in Section 2.14(b).
     In connection with the replacement of any Collateral, Borrower shall have
delivered to the Collateral Agent a list of replacement units and items of
equipment, fixtures, furniture, furnishings and goods (of good quality,
substantially equal aggregate value with the aggregate value of the units and
items damaged or destroyed in the Event of Loss and otherwise reasonably
satisfactory to the Collateral Agent as collateral) (collectively, the
“Replacement Collateral”).
     Upon the earlier of (i) the failure of Borrower to apply the Net Loss
Proceeds to the replacement, repair or reconstruction of affected Collateral
(x) 365 days following receipt of such Net Loss Proceeds or (y) 910 days
following the related Event of Loss, (ii) the occurrence and continuation of any
Event of Default, (iii) completion of the repair, restoration or replacement of
all affected Collateral, or (iv) any failure to comply in any material respect
with the requirements of this Section 5.5(b), all amounts, if any, remaining in
the cash collateral account shall be applied to the prepayment of the
Obligations in the manner specified in Section 2.14(b).
     Notwithstanding anything to the contrary contained herein (including the
immediately preceding sentence), Borrower shall apply the proceeds resulting
from an Event of Loss with respect to Collateral to repair, replace or restore
the affected Collateral to the extent required by the Cooperation Agreement.
     5.6 Books and Records; Inspections. Each Credit Party will keep proper
books of record and accounts in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities. Each Credit Party will permit authorized representatives designated
by the Administrative Agent to visit and inspect any of the properties of any
Credit Party once per calendar year (unless an Event of Default has occurred and
is continuing, in which case authorized representatives of any Lender shall have
the right to such visitation and inspection as often as may reasonably be
requested, as coordinated by the Administrative Agent in a manner intended to
not unreasonably disrupt normal business operations), to inspect, copy and take
extracts from its and their financial and accounting records (to be used subject
to customary confidentiality restrictions and to the extent permitted by law),
and to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, if requested by Administrative
Agent (provided that any designated representatives of Borrower may, if they so
choose, be present at or participate in such discussion), all upon reasonable
notice and at such reasonable times during normal business hours.

82



--------------------------------------------------------------------------------



 



     5.7 Lenders Meetings. Borrower will, upon the reasonable request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Administrative Agent) at such time as may be agreed to by Borrower
and Administrative Agent.
     5.8 Compliance with Laws.
          (a) Each Credit Party will comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
In addition, Borrower shall and shall cause each of its Restricted Subsidiaries
to (i) ensure that no person who, directly or indirectly, owns a controlling
interest in, or otherwise controls, Borrower or any of its Subsidiaries is or
shall be (A) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation, or (B) a person designated
under Sections 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) comply in all material respects with all applicable Bank Secrecy Act
(“BSA”) laws, regulations and government guidance on BSA compliance and on the
prevention and detection of money laundering violations.
          (b) Each Credit Party shall, from time to time obtain, maintain,
retain, observe, keep in full force and effect and comply in all material
respects with the terms, conditions and provisions of all Permits as shall now
or hereafter be necessary under applicable laws except any thereof the
noncompliance with which could not reasonably be expected to have a Material
Adverse Effect.

83



--------------------------------------------------------------------------------



 



     5.9 Environmental.
          (a) Environmental Disclosure. Borrower will deliver to Administrative
Agent and Lenders:
               (i) as soon as practicable following receipt thereof, copies of
all environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to material environmental matters at any Facility or with respect
to any material Environmental Claims;
               (ii) promptly upon the occurrence thereof, written notice
describing in reasonable detail (1) any Release required to be reported to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Borrower or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which is reasonably likely to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, are reasonably
likely to result in a Material Adverse Effect, and (3) Borrower’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
any Facility that could reasonably be expected to cause such Facility or any
part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws; and
               (iii) as soon as practicable following the sending or receipt
thereof by Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to give rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity.
          (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(ii) make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     5.10 Compliance with Material Contracts. Each Credit Party shall comply,
duly and promptly, in all material respects with its respective obligations and
enforce all of its respective rights under all Material Contracts and all Resort
Complex Operative Documents except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

84



--------------------------------------------------------------------------------



 



     5.11 Subsidiaries. In the event that (i) any Person becomes a Domestic
Subsidiary (other than an Excluded Subsidiary) of Borrower or (ii) any PA
Subsidiary becomes directly or indirectly wholly-owned by one or more Credit
Parties, Borrower shall (a) promptly (and in any event within 10 Business Days)
cause such Subsidiary to become a Guarantor hereunder by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are similar to those described in Sections 3.1(c), 3.1(g) and 3.1(j). With
respect to each such Subsidiary, Borrower shall promptly send to Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of Borrower, and (ii) all of the data
required to be set forth in Schedule 4.2 with respect to all Subsidiaries of
Borrower; and such written notice shall be deemed to supplement Schedule 4.2 for
all purposes hereof.
     5.12 [Intentionally Reserved.]
     5.13 [Intentionally Reserved.]
     5.14 Interest Rate Protection. No later than 90 days following the
Restatement Effective Date, Borrower shall enter into and maintain in effect one
or more interest rate protection agreements with respect to a notional amount of
Indebtedness such that not less than 50% of the sum of (x) the total
Indebtedness of the Credit Parties and (y) the LVSC Notes and LVSC Aircraft
Financing guaranteed by any Credit Party, in each case outstanding at the
Restatement Effective Date, shall be either (i) subject to such interest rate
protection agreements for a period of not less than two years from the
Restatement Effective Date, or (ii) fixed rate Indebtedness.
     5.15 Further Assurances.
          (a) Without expense or cost to Administrative Agent, Collateral Agent,
or the Lenders, each Credit Party shall, from time to time hereafter, execute,
acknowledge, file, record, do and deliver all and any further acts, conveyances,
security agreements, hypothecations, pledges, charges, assignments, financing
statements and continuations thereof, notices of assignment, transfers,
certificates, assurances and other instruments as Administrative Agent may from
time to time reasonably require in order to carry out more effectively the
purposes of this Agreement or the other Credit Documents, including to subject
any items of Collateral, intended to now or hereafter be covered, to the Liens
created by the Collateral Documents, to perfect and maintain such Liens, and to
assure, convey, assign, transfer and confirm unto Administrative Agent the
property and rights hereby conveyed and assigned or intended to now or hereafter
be conveyed or assigned or which any Credit Party may be or may hereafter become
bound to convey or to assign to Administrative Agent or Collateral Agent or for
carrying out the intention of or facilitating the performance of the terms of
this Agreement, or any other Credit Documents or for filing, registering or
recording this Agreement or any other Credit Documents. Promptly upon a
reasonable request each Credit Party shall execute and deliver, and hereby
authorizes the Agent to execute and file in the name of such Credit Party, to
the extent the Administrative Agent may lawfully do so, one or more financing
statements or comparable security instruments to evidence more effectively the
Liens of the Collateral Documents upon the Collateral.

85



--------------------------------------------------------------------------------



 



     5.16 Maintenance of Ratings. At all times, Borrower shall use commercially
reasonable efforts to maintain corporate family ratings by Moody’s and S&P with
respect to Borrower.
     5.17 [Intentionally Reserved.]
     5.18 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases.
          (a) If there are any mortgaged premises, leased premises or bailment
arrangements in existence on the Restatement Effective Date (other than any
mortgage or deed of trust to secure the obligations in connection with the Bank
Credit Facility existing on the Restatement Effective Date) with respect to the
location or expected location of any Collateral, Borrower shall use commercially
reasonable efforts to obtain and deliver to the Collateral Agent a duly executed
mortgagee agreement, landlord’s agreement or bailee letter (as the case may be)
from the relevant mortgagee, landlord or bailee (as the case may be) which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the mortgagee, landlord or bailee may assert against the Collateral
(at that location), shall afford the Collateral Agent with reasonable access to
the Collateral (at that location) and shall be otherwise be reasonably
satisfactory in form and substance to Collateral Agent. If the Collateral Agent
has not received any such mortgagee agreement, landlord’s agreement or bailee
letter, the affected Collateral (at that location) may, in Collateral Agent’s
discretion, be excluded from the Borrowing Base or be subject to such Reserves
as the Collateral Agent may be deem necessary or appropriate in its reasonable
credit judgment.
          (b) After the Restatement Effective Date, no real property where any
of the Collateral is (or is expected to be) located shall be mortgaged (other
than any mortgage or deed of trust to secure obligations in connection with the
Bank Credit Facility existing on the Restatement Effective Date) or leased, and
no Collateral shall be the subject of any bailment, by Borrower unless and until
Borrower obtains and delivers to the Collateral Agent a duly executed mortgagee
agreement, landlord’s agreement or bailee letter (as the case may be) from the
relevant mortgagee, landlord or bailee (as the case may be) in the form
contemplated in clause (a) above or, in connection with any refinancing of the
Bank Credit Facility, in a form substantially similar to the provisions in
paragraph 3(f) of the Bank Intercreditor Agreement.
SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made), such Credit
Party shall perform, and shall cause each of its Restricted Subsidiaries to
perform, all covenants in this Section 6.
     6.1 Indebtedness. No Credit Party shall, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
          (a) the Obligations;

86



--------------------------------------------------------------------------------



 



          (b) subject to the last sentence of this Section 6.1, Indebtedness
existing on the Restatement Effective Date and set forth on Schedule 6.1 and
refinancing of such Indebtedness in a principal amount not in excess of that
which is outstanding on the Restatement Effective Date (as such principal amount
has been permanently reduced following the Restatement Effective Date) (plus
Refinancing Fees);
          (c) the Credit Parties may become and remain liable with respect to
Investments permitted by Section 6.3 to the extent constituting Indebtedness;
          (d) the Credit Parties may become and remain liable for Indebtedness
represented by a Bank Credit Facility;
          (e) Indebtedness of any Guarantor to Borrower or to any other
Guarantor, or of Borrower to any Guarantor; provided, (i) all such Indebtedness
in the form of loans shall be evidenced by the Intercompany Note, (ii) all such
Indebtedness in the form of loans shall be unsecured, and (iii) any payment by
any such Guarantor under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Borrower or to any of its Subsidiaries for whose benefit such payment is made;
          (f) any Credit Party may become and remain liable for Non-Recourse
Financing used to finance the construction, installation, purchase or lease of
personal or real property for use in the business of a Credit Party (and any
refinancing of such Indebtedness); provided, that the Indebtedness incurred
pursuant to this clause (f) shall not exceed $75,000,000 (plus Refinancing Fees)
outstanding at any time;
          (g) to the extent that such incurrence does not result in the
incurrence by any Credit Party of any obligation for the payment of borrowed
money of others, Indebtedness of any Credit Party incurred solely in respect of
(i) performance bonds, completion guarantees, standby letters of credit or
bankers’ acceptances, letters of credit in order to provide security for
workers’ compensation claims, payment obligations in connection with self
insurance or similar requirements, surety and similar bonds, statutory claims of
lessors, licensees, contractors, franchisees or customers, bonds securing the
performance of judgments or a stay of process in proceedings to enforce a
contested liability or in connection with any order or decree in any legal
proceeding, provided, that such Indebtedness was incurred in the ordinary course
of business of such Credit Party and in an aggregate principal amount
outstanding under this clause (i) at any one time of less than $85,000,000 and
(ii) bonds securing the performance of judgments or a stay of process in
proceedings to enforce a contested liability or in connection with any order or
decree in any legal proceeding, to the extent that such Indebtedness is in an
aggregate principal amount outstanding under this clause (ii) at any one time of
less than $65,000,000;
          (h) so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom (other than any Potential
Event of Default or Event of Default that would be cured by the incurrence
thereof), any Credit Party may become and remain liable with respect to
unsecured Indebtedness; provided that at the time of incurrence, (i) Borrower’s
Consolidated Senior Leverage Ratio does not exceed 3.00:1.00 on a pro forma
basis after giving effect to the incurrence of such Indebtedness and the use of
proceeds therefrom; (ii) there shall be no scheduled amortization of principal
on any portion of such

87



--------------------------------------------------------------------------------



 



Indebtedness until a date six months following the Maturity Date; (iii) the
applicable final maturity date of such Indebtedness shall be a date not earlier
than six months following the Maturity Date; (iv) the covenants, defaults (and
events of default), redemption and other prepayment events, remedies,
acceleration rights, subordination provisions and other material terms
applicable to such Indebtedness shall not be materially more restrictive to the
Credit Parties, taken as a whole, than such provisions contained in this
Agreement, as reasonably determined by the board of directors of Borrower; and
(v) such Indebtedness is not secured by a Lien on any of the Collateral;
          (i) so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom, any Credit Party may
become and remain liable with respect to other Indebtedness in an aggregate
principal amount not to exceed, at any time outstanding $50,000,000;
          (j) the incurrence by any Credit Party of Indebtedness (which may
include Capital Lease obligations, mortgage financings or purchase money
obligations), in each case incurred for the purpose of financing all or any part
of the purchase price or cost of construction, installation and/or improvement
of property, plant or equipment used in the business of Borrower or the
construction, installation, purchase or lease of real or personal property or
equipment (including any refinancings thereof), in an aggregate principal amount
not to exceed, at any time outstanding, $85,000,000 (plus any Refinancing Fees);
          (k) Indebtedness arising from any agreement entered into by any Credit
Party providing for indemnification, purchase price adjustment or similar
obligations, in each case, incurred or assumed in connection with an asset sale;
          (l) to the extent it constitutes Indebtedness, obligations under
Hedging Agreements that are incurred (i) with respect to any Indebtedness that
is permitted by the terms of this Agreement to be outstanding, (ii) for the
purpose of fixing or hedging currency exchange rate risk with respect to any
currency exchanges, or (iii) for the purpose of fixing or hedging commodities
risk in connection with commodities to which a Credit Party has actual exposure
and not for speculative purposes;
          (m) guaranties of the LVSC Notes;
          (n) guaranties of LVSC Aircraft Financing;
          (o) guaranties of up to $50,000,000 in aggregate principal amount of
Indebtedness at any one time outstanding of the PA Subsidiaries; provided, such
Indebtedness of the PA Subsidiaries is not prohibited from being incurred
pursuant to the terms of any PA Investment Note;
          (p) subject to the conditions set forth in Section 6.3(h) (other than
clause (iv) thereof) or 6.3(n), as applicable, guaranties (which guaranties
shall reduce amounts available pursuant to the Section 6.3(h) or 6.3(n), as
applicable, on a dollar-for-dollar basis), made on behalf of Excluded
Subsidiaries or Joint Ventures, so long as (i) both before and after giving
effect to the incurrence of such guaranty, no Potential Event of Default or
Event of Default has occurred or is continuing, and (ii) the applicable dollar
limitations set forth in Section 6.3(h) or

88



--------------------------------------------------------------------------------



 



Section 6.3(n), as the case may be, would not be exceeded after giving effect to
such incurrence when aggregated (without duplication) with all Indebtedness
incurred pursuant to this clause in reliance on the applicable clause of
Section 6.3 if such guaranty was instead being incurred as an Investment
thereunder; and
          (q) the Credit Parties may become and remain liable for customary
indemnities under the Project Documents and the Resort Complex Operative
Documents.
          Notwithstanding the foregoing, any permitted refinancing (in each
case, the “New Indebtedness”) of Indebtedness expressly contemplated by clause
(b) of this Section 6.1 shall only be permitted if (i) after giving effect to
such New Indebtedness, no Potential Event of Default or Event of Default has
occurred and is continuing, (ii) the aggregate scheduled installments of
amortization of principal (net of any increases in principal due to the
capitalization of Refinancing Fees) of such New Indebtedness in any Fiscal Year
shall not exceed the scheduled installments of amortization of principal of the
Indebtedness being refinanced in each such Fiscal Year (on a cumulative basis
taking into account any such amortization in any prior Fiscal Years scheduled
under such Indebtedness being refinanced), (iii) the covenants, defaults,
redemption and other prepayment provisions, remedies and acceleration provisions
of such New Indebtedness shall not be materially more restrictive to the Credit
Parties, taken as a whole, than the Indebtedness being refinanced, and (iv) the
applicable final maturity date of such Indebtedness shall not be earlier than
the applicable final maturity date of the Indebtedness being refinanced.
     6.2 Liens and Other Matters. No Credit Party shall directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of such Credit Party, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
except:
          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes, assessments or governmental claims if obligations
with respect thereto are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;
          (c) statutory Liens of landlords, statutory Liens of banks and rights
of set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case, incurred
in the ordinary course of business or in connection with the development,
construction or operation of the Resort Complex (i) for amounts not yet overdue,
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 5 days) are being contested in good faith by
appropriate proceedings, so long as (A) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (B) in the case of a Lien with respect to any
portion of the Collateral, such contest proceedings conclusively operate to stay
the sale of any portion of such collateral on account of such Lien or (iii) with
respect to Liens of mechanics, repairmen, workmen and materialmen, with respect
to

89



--------------------------------------------------------------------------------



 



which Borrower has obtained a title insurance endorsement insuring against
losses arising therewith or Borrower has bonded such Lien within a reasonable
time after becoming aware of the existence thereof (provided, that in connection
with any lien on Collateral, such title insurance or bonding is reasonably
acceptable to the Administrative Agent);
          (d) Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money), incurred in the
ordinary course of business or in connection with the development, construction
or operation of the Resort Complex (A) for amounts not yet overdue, (B) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of such collateral on account of such Lien or (C) with respect to
Liens of mechanics, repairmen, workmen and materialmen, with respect to which
Borrower has obtained a title insurance endorsement insuring against losses
arising therewith or Borrower has bonded such Lien within a reasonable time
after becoming aware of the existence thereof (provided, that in connection with
any lien on Collateral, such title insurance or bonding is reasonably acceptable
to the Administrative Agent);
          (e) easements, rights-of-way, avigational servitudes, restrictions,
encroachments, and other defects or irregularities in title, in each case, which
do not and will not interfere in any material respect with the ordinary conduct
of the business of the Credit Parties;
          (f) leases or subleases with respect to assets (other than Collateral)
granted to third parties in accordance with any applicable terms of this
Agreement and the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of the Credit Parties and any
leasehold mortgage in favor of a party financing the lessee under any such
lease, provided no Credit Party is liable for the payment of any principal of,
or interest, premiums or fees on, such financing;
          (g) any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
          (h) Liens solely on any cash earnest money deposits made by any Credit
Party in connection with any letter of intent or purchase agreement permitted
hereunder;
          (i) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
(other than Collateral) entered into in the ordinary course of business;
          (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

90



--------------------------------------------------------------------------------



 



          (k) any zoning or other law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
          (l) licenses of patents, copyrights, trademarks and other intellectual
property rights granted by Credit Parties in the ordinary course of business and
not interfering in any respect with the ordinary conduct of or materially
detracting from the value of the business of such Credit Party;
          (m) Liens on assets (other than Collateral) existing on the
Restatement Effective Date and described in Schedule 6.2 or on a title report or
Mortgage Policy (as defined in the Bank Credit Agreement) delivered pursuant to
the Bank Credit Agreement;
          (n) Liens on assets (other than Collateral) securing Indebtedness
permitted pursuant to Sections 6.1(f) and/or (j); provided that such Liens
extend only to the real property and/or personal property (including Specified
FF&E) that is constructed, purchased, leased, financed or refinanced with the
proceeds of such Indebtedness and to any related assets and rights, including
proceeds of such property or Indebtedness and related collateral accounts in
which such proceeds are held and any related assets or rights;
          (o) (i) Liens on assets (other than Collateral) to secure a stay of
process in proceedings to enforce a contested liability, or required in
connection with the institution of legal proceedings or in connection with any
other order or decree in any such proceeding or in connection with any contest
of any Tax or other governmental charge, or deposits with a Governmental
Authority entitling any Credit Party to maintain self-insurance or to
participate in other specified insurance arrangements, or (ii) any attachment or
judgment Lien not constituting an Event of Default under Section 8.1(h);
provided, that such Liens referred to in this clause (o), to the extent such
liens secure Indebtedness, shall not exceed the amounts specified in Section
6.1(g);
          (p) Liens on real property of Borrower (other than Collateral) arising
pursuant to the Harrah’s Shared Roadway Agreement or the Harrah’s Shared Garage
Lease (as in effect on the Restatement Effective Date) and any similar Liens
arising pursuant to any amendments thereto;
          (q) Liens on assets created or contemplated under the Cooperation
Agreement, HVAC Services Agreements and the Walgreens’ Documents;
          (r) Liens on property of a Person (other than Collateral) existing at
the time such Person became a Credit Party, is merged into or consolidated with
or into, or wound up into, Borrower or any other Credit Party; provided, that
such Liens were in existence prior to the consummation of, and were not entered
into in contemplation of, such acquisition, merger or consolidation or winding
up and do not extend to any other assets other than those of the Person acquired
by, merged into or consolidated with Borrower or such other Credit Party;
          (s) Liens on property (other than Collateral) existing at the time of
acquisition thereof by Borrower or any other Credit Party; provided that such
Liens were in existence prior to the consummation of, and were not entered into
in contemplation of, such acquisition and do not extend to any other assets
other than those so acquired;

91



--------------------------------------------------------------------------------



 



          (t) Liens on assets (other than Collateral) incurred in connection
with the construction of pedestrian bridges over (x) Las Vegas Boulevard and
Sands Avenue and/or (y) Koval Lane and Sands Avenue; provided, that such Liens
will not (i) materially interfere with, impair or detract from the operation of
the business of the Credit Parties or the construction or operation of the
Resort Complex or (ii) cause a material decrease in the value of the Collateral;
          (u) Liens on cash deposits and Cash Equivalents incurred in connection
with Hedging Agreements;
          (v) Liens on assets (other than Collateral) incurred in connection
with the exchange of property with a governmental agency or adjoining property
owner, or any other similar transaction with respect to the Resort Complex in
accordance with the terms of Section 6.7(u);
          (w) Liens on assets (other than Collateral) created by or contemplated
under the documents governing the use, management and operation of residential
condominium units (or “condo-hotel” or “timeshare” units) that are at or a part
of the Resort Complex (including condominium declarations and by-laws and
CC&R’s);
          (x) Liens on assets (other than Collateral) securing the LVSC Notes to
the extent contemplated by the Bank Credit Facility Collateral Documents or
otherwise (pursuant to documentation reasonably satisfactory to the
Administrative Agent);
          (y) Liens on Specified FF&E securing obligations in respect of an
Other FF&E Facility; provided, the secured parties under such Other FF&E
Facility or their representative have entered into an intercreditor agreement on
terms and conditions reasonably satisfactory to the Administrative Agent;
          (z) easements, restrictions, rights of way, encroachments and other
minor defects or irregularities in title incurred in connection with the traffic
study relating to increased traffic on Las Vegas Boulevard and Sands Avenue as a
result of completion of the Resort Complex;
          (aa) Liens on assets (other than Collateral) in connection with any
defeasance of the LVSC Notes, Liens in favor of the LVSC Notes Indenture Trustee
on any amounts held in a defeasance account pursuant to a defeasance trust
agreement and any proceeds held in such account for the benefit of the holders
of such LVSC Notes;
          (bb) Other Liens on assets (other than Collateral) securing
Indebtedness in an aggregate amount not to exceed $25,000,000 at any one time
outstanding;
          (cc) Liens on assets (other than Collateral) securing any obligations
under any Bank Credit Facility; provided, that, in the case of any Bank Credit
Facility (other than the Bank Credit Agreement), the Administrative Agent shall
have entered into an intercreditor agreement (in substantially the same form as
the Bank Intercreditor Agreement or otherwise reasonably satisfactory to the
Administrative Agent) or an amendment to the Bank Intercreditor Agreement with
the Bank Administrative Agent reasonably satisfactory to the Administrative
Agent for such other Bank Credit Facility and all other relevant parties
thereto; and

92



--------------------------------------------------------------------------------



 



          (dd) Liens on assets (other than Collateral) incurred in the ordinary
course of business in favor of entities acting as agent on behalf of a Credit
Party for the purposes of performing duties in connection with the entry and
release of goods, post entry services and other dealings with U.S. Customs and
Border Protection pursuant to a customs power of attorney or similar
arrangement; provided, that such Liens shall be limited to assets in the actual
or constructive possession or control of such agent.
     6.3 Investments; Joint Ventures; Formation of Subsidiaries. No Credit Party
shall, directly or indirectly, make or own any Investment in any Person,
including any Joint Venture or otherwise Invest in any Excluded Subsidiary,
except:
          (a) Investments in Cash and Cash Equivalents;
          (b) Investments existing on the Restatement Effective Date and
described in Schedule 6.3;
          (c) Investments (including the formation or creation of a Subsidiary
in compliance with the terms of this Agreement) by Borrower in any other Credit
Party or by any other Credit Party in Borrower or other Credit Parties;
          (d) any Investment made as a result of the receipt of non-cash
consideration from an asset sale that was made pursuant to and in compliance
with this Agreement;
          (e) receivables owing to any Credit Party if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that such trade terms may include such
concessionary trade terms as such Credit Party deems reasonable under the
circumstances;
          (f) payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
          (g) the Credit Parties may invest in any Excluded Subsidiary or in any
Joint Venture any cash or other property (x) contributed to Borrower in exchange
for common equity; provided, such contribution is not being made pursuant to the
last sentence of the definition of Consolidated Adjusted EBITDA, or
(y) contributed to the Borrower in the form of Shareholder Subordinated
Indebtedness;
          (h) so long as no Event of Default or Potential Event of Default shall
have occurred and be continuing or would result therefrom, any Credit Party may
form and make Investments in Excluded Subsidiaries and in Joint Ventures
(including Supplier Joint Ventures) of up to $2,100,000,000 in the aggregate
outstanding at any time (less any outstanding guaranties incurred pursuant to
Section 6.1(p)); provided, that, prior to the Palazzo Opening Date, no more than
$1,800,000,000 of outstanding Investments shall be permitted under this clause
(h); provided, further, that (i) outstanding Investments in Joint Ventures
and/or non-wholly owned Excluded Subsidiaries (excluding Excluded Subsidiaries
that are not wholly-owned solely due to minority interests held as required by
local law, or directors’ qualifying shares) shall not be permitted to exceed
$450,000,000 prior to the Palazzo Opening Date, and $525,000,000 at any

93



--------------------------------------------------------------------------------



 



time, (ii) no such Joint Venture or Excluded Subsidiary shall own or operate or
possess any material license, franchise or right used in connection with the
ownership or operation of the Resort Complex or any material project assets of
any Credit Party, (iii) in the case of any Investment in a Supplier Joint
Venture, Borrower shall have delivered an Officers’ Certificate which certifies
that in the reasonable judgment of such officers the Investment in such Supplier
Joint Venture will result in an economic benefit to Borrower (taking into
account such Investment) as a result of a reduction in the cost of the goods or
services being acquired from the Supplier Joint Venture over the life of the
Investment; and (iv) in the case of an Excluded Subsidiary or Joint Venture,
none of the Credit Parties shall incur any liabilities or contingent obligations
in respect of the obligations of such Excluded Subsidiary or Joint Venture
except for (x) guaranties otherwise permitted hereunder, and (y) customary or
“market standard” non-recourse carve-out indemnities, including fraud and
environmental indemnities;
          (i) loans or advances to their employees or directors or former
employees or directors (a) to fund the exercise price of options granted under
LVSC’s stock option plans or agreements or employment agreements, as approved by
LVSC’s Board of Directors or (b) for other purposes in an amount not to exceed
$5,000,000 in the aggregate outstanding at any time;
          (j) Investments consisting of securities or other obligations received
in settlement of debt created in the ordinary course of business and owing to
such Credit Party or in satisfaction of judgments;
          (k) Investments out of the proceeds of the substantially concurrent
sale or issuance of Equity Interests of Borrower (or, to the extent the proceeds
of such issuance are contributed to Borrower or any other Credit Party as common
equity, of LVSC);
          (l) Investments in the PA Subsidiaries to develop the PA Projects;
provided that no more than 30% (or such greater percentage as Administrative
Agent shall approve) of the Investments made in any PA Project shall be in the
form of common equity and the balance of such Investments shall be pursuant to
PA Investment Notes (it being understood that up to $225,000,000 of Investments
in the form of common equity may be made prior to any Investments being made
pursuant to PA Investment Notes, so long as thereafter all Investments are made
pursuant to PA Investment Notes until such time as the percentages required by
this clause (l) have been attained);
          (m) to the extent constituting Investments, transfers of Intellectual
Property permitted pursuant to Section 6.7(t); and
          (n) after the Palazzo Opening Date, the Credit Parties may make
Investments in an amount equal to the sum of (1) 50% of (A) the Consolidated Net
Income of the Credit Parties for the period (taken as one accounting period)
from April 1, 2007, to the end of Borrower’s most recently ended Fiscal Quarter
for which internal financial statements are available (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit) less (B) the amount paid or to be paid in respect of such period
pursuant to Section 6.5(c) to shareholders or members other than Borrower, plus
(2) without duplication, 100% of the aggregate net cash proceeds received by
Borrower since the Closing Date from capital contributions (other than cash
equity contributions made by Adelson or any of his

94



--------------------------------------------------------------------------------



 



Affiliates to be included in Consolidated Adjusted EBITDA to meet the financial
covenants set forth in Section 6.6) or the issue or sale of Equity Interests or
debt Securities of Borrower that have been converted into or exchanged for such
Equity Interests of Borrower (other than Equity Interests or such debt
Securities of Borrower sold to another Credit Party) plus (3) to the extent not
otherwise included in the Credit Parties’ Consolidated Net Income, 100% of the
cash dividends or other cash returns on capital or the amount of the cash
principal and interest payments received since April 1, 2007, by Borrower or any
other Credit Party from any Excluded Subsidiary or in respect of any Joint
Venture (other than dividends or distributions to pay obligations of or with
respect to such Excluded Subsidiary such as income taxes) until the entire
amount of Investments made in such Excluded Subsidiary made under this
Section 6.3 has been received or the entire amount of such Investment in a Joint
Venture made under this Section 6.3 has been returned, as the case may be, and
50% of such amounts thereafter, minus the aggregate amount of Restricted
Payments made pursuant to clause (y) of Section 6.5(g); provided, however that
in the event Borrower converts an Excluded Subsidiary to a Restricted
Subsidiary, the Borrower may add back to this clause the aggregate amount of any
Investment in such Subsidiary that was an Investment made pursuant to
Section 6.3 at the time of such Investment;
in each case, it being understood that up to an aggregate of $250,000,000 of
such Investments pursuant to this Section 6.3, may instead be made through
Restricted Payments to LVSC as permitted by Section 6.5(l).
     6.4 Restrictions on Subsidiary Distributions. Except as provided herein or
in the other Credit Documents, no Credit Party shall create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Restricted Subsidiary to (a) pay dividends or
make any other distributions on any of such Restricted Subsidiary’s Equity
Interests owned by any other Credit Party, (b) repay or prepay any Indebtedness
owed by such Restricted Subsidiary to any other Credit Party, (c) make loans or
advances to any other Credit Party, or (d) transfer, lease or license any of its
property or assets to any other Credit Party other than restrictions (i) in
agreements evidencing Indebtedness permitted by Sections 6.1(f) or (j) or any
related collateral documents that impose restrictions on the property so
acquired, (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement, (iv) as provided in any
Bank Credit Facility Documents or the documentation governing the LVSC Notes
(including any related guaranties or collateral documents) or any Permitted
Subordinated Indebtedness, (v) any instrument governing Indebtedness or Equity
Securities of a Person acquired by a Credit Party as in effect at the time of
such acquisition or of an Excluded Subsidiary at the time of its designation as
a Restricted Subsidiary (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition or designation), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired or designated, (vi) restrictions on cash or other deposits
or net worth imposed by customers under contracts entered into in the ordinary
course of business, (vii) with respect to restrictions of the type set forth in
clause (d) above, as set forth in any agreement relating to Indebtedness
permitted to be secured by

95



--------------------------------------------------------------------------------



 



Permitted Liens so long as such restrictions only extend to the assets secured
by such Permitted Liens, or (viii) as required by applicable law or any
applicable rule or order of any gaming authority.
     6.5 Restricted Payments. The Credit Parties shall not, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment, except:
          (a) Borrower may make regularly scheduled or required payments of
interest in respect of Permitted Subordinated Indebtedness of Borrower in
accordance with the terms of, and only to the extent required by the agreement
pursuant to which such Permitted Subordinated Indebtedness was issued and such
payments are not otherwise prohibited by the terms of this Agreement; provided,
that (i) any such payments may be made only to the extent no Event of Default or
Potential Event of Default shall then exist and be continuing or would result
therefrom and (ii) any such payments may be made only to the extent that the
Consolidated Interest Coverage Ratio without giving effect to any Conforming L/C
or substitute cash equity contribution by Adelson or his Related Parties or
Affiliates pursuant to the last sentence of the definition of Consolidated
Adjusted EBITDA for the four Fiscal Quarter period ended on the most recent
Quarterly Date preceding such payment or such shorter period tested on such
Quarterly Date under Section 6.6(a) (determined on a pro forma basis as though
such payment had been made during the period tested as of such Quarterly Date
under Section 6.6(a)) would have been in compliance with the requirements of
Section 6.6(a) as certified to Administrative Agent by the chief financial
officer of Borrower, on behalf of Borrower, at the time of such payment;
          (b) the Credit Parties may redeem or purchase any Equity Interests in
any Credit Party or any Indebtedness of any Credit Party to the extent required
by any Nevada Gaming Authority or any other applicable gaming authority in order
to preserve a material Gaming License, provided, that so long as such efforts do
not jeopardize any material Gaming License, Borrower shall have diligently tried
to find a third-party purchaser for such Equity Interests or Indebtedness and no
third-party purchaser acceptable to the Nevada Gaming Authority is willing to
purchase such Equity Interests or Indebtedness within a time period acceptable
to the Nevada Gaming Authority;
          (c) Borrower and the other Credit Parties that are required or
permitted to file a consolidated tax return with LVSC shall be entitled to make
payments to LVSC pursuant to the Tax Sharing Agreement or another tax sharing
agreement entered into pursuant to Section 6.9(i), and shall be entitled to make
“catch up” cash distributions in an amount not to exceed $25,000,000 to LVSC for
taxes that would have been distributable, but were not distributed, to LVSC in
respect of LVSC’s 2006 tax year and the first quarter of 2007;
          (d) the Credit Parties may make Restricted Payments to other Credit
Parties;
          (e) Borrower may make cash distributions to LVSC to enable LVSC to
make repurchases of its capital stock upon the death, disability or termination
of a director, officer or employee or former director, officer or employee of
LVSC or its subsidiaries or upon exercise of stock options, in each case, in
accordance with employment agreements or option plans or

96



--------------------------------------------------------------------------------



 



agreements in effect on the Restatement Effective Date or approved by the Board
of Directors of LVSC;
          (f) the Credit Parties may make cash Restricted Payments to LVSC to
enable LVSC (A) to pay franchise taxes, accounting, legal and other fees
required to maintain its corporate existence, (B) to provide for any other
reasonable and customary operating costs and overhead expenses, and (C) to
enable LVSC to pay customary and reasonable costs and expenses of a proposed
offering of securities or incurrence of Indebtedness of LVSC that is not
consummated;
          (g) Borrower may make other Restricted Payments after the Palazzo
Opening Date, and so long as no Event of Default or Potential Event of Default
shall exist and be continuing or would result therefrom, in an amount not to
exceed, in the aggregate (x) $50,000,000, plus (y) the sum of (1) 50% of (A) the
Consolidated Net Income of the Credit Parties for the period (taken as one
accounting period) from April 1, 2007 to the end of Borrower’s most recently
ended Fiscal Quarter for which internal financial statements are available (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit) less (B) the amount paid or to be paid in respect of such
period pursuant to Section 6.5(c) to shareholders or members other than
Borrower, plus (2) without duplication, 100% of the aggregate net cash proceeds
received by Borrower since the Closing Date from capital contributions (other
than cash equity contributions made by Adelson or any of his Affiliates to be
included in Consolidated Adjusted EBITDA to meet the financial covenants set
forth in Section 6.6) or the issue or sale of Equity Interests or debt
Securities of Borrower that have been converted into or exchanged for such
Equity Interests of Borrower (other than Equity Interests or such debt
Securities of Borrower sold to another Credit Party) plus (3) to the extent not
otherwise included in the Credit Parties’ Consolidated Net Income, 100% of the
cash dividends or other cash returns on capital or the amount of the cash
principal and interest payments received since April 1, 2007, by Borrower or any
other Credit Party from any Excluded Subsidiary or in respect of any Joint
Venture (other than dividends or distributions to pay obligations of or with
respect to such Excluded Subsidiary such as income taxes) until the entire
amount of Investments made in such Excluded Subsidiary pursuant to Section 6.3
has been received or the entire amount of such Investment in a Joint Venture
pursuant to Section 6.3 has been returned, as the case may be, and 50% of such
amounts thereafter; minus the aggregate amount of Investments made pursuant to
Section 6.3(n);
          (h) Borrower may pay dividends or make distributions to LVSC to allow
LVSC to make scheduled principal and interest payments (and with respect to
clause (i) only, liquidated damages) on (i) the LVSC Notes, and (ii) the LVSC
Aircraft Financing;
          (i) Borrower may make other cash dividends or distributions to LVSC up
to an aggregate amount not to exceed $25,000,000;
          (j) Sands Pennsylvania, Inc. (and any other Restricted Subsidiaries
formed or acquired after the Restatement Effective Date that are owned in part
by non-Credit Parties) may make dividends and other distributions to the holders
of its Equity Interests who are not Credit Parties as and when required by its
Organizational Documents;

97



--------------------------------------------------------------------------------



 



          (k) to the extent constituting Restricted Payments, Borrower may make
transfers of Intellectual Property permitted by Section 6.7(t);
          (l) Borrower may make Restricted Payments, up to an aggregate of
$250,000,000 for all such Restricted Payments (and which Restricted Payments
shall reduce amounts available pursuant to the applicable clause of Section 6.3
on a dollar-for-dollar basis), to LVSC, to allow LVSC to make Investments that
would otherwise be permitted to be made by the Credit Parties pursuant to
Section 6.3; provided the proceeds of such Restricted Payments are in fact
utilized by LVSC for such purpose; and
          (m) Borrower may transfer its Equity Interests in Interface to LVSC;
provided, that Interface continues to be a Restricted Subsidiary and Guarantor
hereunder, directly wholly-owned by LVSC, and bound by all provisions of the
Credit Documents to the same extent as if it were a Restricted Subsidiary
wholly-owned by Borrower.
     6.6 Financial Covenants.
          (a) Interest Coverage Ratio. Borrower will not permit the Consolidated
Interest Coverage Ratio as of the last day of any Fiscal Quarter occurring
during any period set forth below to be less than the ratio set forth opposite
such period:

      Fiscal Quarter   Interest Coverage Ratio July 1, 2008 December 31, 2008  
1.50:1.00 January 1, 2009 – June 30, 2009   1.75:1.00 July 1, 2009 and
thereafter   2.00:1.00

          (b) Leverage Ratio. Borrower shall not permit the Consolidated
Leverage Ratio as of the last day of any Fiscal Quarter occurring during any
period set forth below to be greater than the ratio set forth opposite such
period:

      Fiscal Quarter   Leverage Ratio July 1, 2008 – December 31, 2008  
7.50:1.00 January 1, 2009 – June 30, 2009   7.00:1.00 July 1, 2009 –
December 31, 2009   6.50:1.00 January 1, 2010 – June 30, 2010   6.00:1.00
July 1, 2010 – December 31, 2010   5.50:1.00 January 1, 2011 and thereafter  
5.00:1.00

98



--------------------------------------------------------------------------------



 



     6.7 Fundamental Changes; Disposition of Assets. The Credit Parties shall
not alter the corporate, capital or legal structure (except with respect to
changes in capital structure to the extent a Change of Control does not occur as
a result thereof) of any Credit Party, or enter into any transaction of merger
or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired (other than inventory in the ordinary course of
business), except:
          (a) the Credit Parties may consummate the Palazzo Mall Sale (or any
other sale of (i) the assets comprising the Palazzo Mall or (ii) the equity
interests in the Phase II Mall Subsidiary, so long as the Phase II Mall
Subsidiary does not have any material assets not solely related to the Palazzo
Mall) and Palazzo Condo Tower Sales (or the sale of the Palazzo Condo Tower
Parcel, or the equity interest in the entity which owns the Palazzo Condo Tower
Parcel so long as such entity does not have any material assets not solely
related to the Palazzo Condo Tower);
          (b) the Credit Parties may dispose of obsolete, worn out or surplus
assets or assets no longer used or useful in the business of the Credit Parties,
in each case, to the extent in the ordinary course of business, provided that
either (i) such disposal does not materially adversely affect the value of the
Collateral or (ii) prior to or promptly following such disposal any such
property shall be replaced with other property of substantially equal utility
and a value at least substantially equal to that of the replaced property when
first acquired and free from any Liens other than Liens permitted under
Section 6.2;
          (c) the Credit Parties may sell or otherwise dispose of (i) assets
which are not Collateral and (ii) Collateral in transactions that do not
constitute Collateral Sales;
          (d) the Credit Parties may make sell or otherwise dispose of
(x) assets other than Collateral, and (y) assets (so long as such sold assets do
not include (i) any Gaming License or (ii) any other material license or
franchise used in connection with the ownership or operation of the Resort
Complex (other than solely with respect to portions of the Resort Complex that
are no longer, or will no longer be following such sale, assets of a Credit
Party)) having a fair market value (valued at the principal amount thereof in
the case of non-Cash proceeds consisting of notes or other debt Securities, and
fair market value in the case of other non-Cash proceeds) not in excess of
$150,000,000; provided, in each case, that (A) the consideration received for
such assets shall be in an amount at least equal to the fair market value
(valued at the principal amount thereof in the case of non-Cash proceeds
consisting of notes or other debt Securities, and fair market value in the case
of other non-Cash proceeds) thereof in the judgment of the Board of Directors of
Borrower; (B) at least 75% of the consideration received shall be cash and/or
Cash

99



--------------------------------------------------------------------------------



 



Equivalents; and (C) the Net Collateral Sale Proceeds of such Collateral Sales
shall be applied as required by Section 2.14(a);
          (e) the Credit Parties may have an Event of Loss or incur any Lien
permitted under Section 6.2;
          (f) the Guarantors may issue equity Securities to Borrower or to any
other Guarantor;
          (g) the Credit Parties may (i) be a party to any lease in effect on
the Restatement Effective Date, each of which lease of real property is set
forth on Schedule 4.12 hereto (as such lease may be amended, modified or
supplemented in accordance with the terms of the Bank Credit Agreement) or
(ii) enter into any lease in connection with the business of the Credit Parties
as may be permitted under Section 6.11; provided that (A) no Event of Default
shall exist and be continuing at the time of such transaction or lease or would
occur after or as a result of entering into such transaction or lease (or
immediately after any renewal or extension thereof at the option of the Credit
Parties), (B) such transaction or lease will not materially interfere with,
impair or detract from the operation of the business of the Credit Parties,
(C) such transaction or lease contains terms such that the lease, taken as a
whole, is commercially reasonable and fair to the Credit Parties in light of
prevailing or comparable transactions in other casinos, hotels, hotel
attractions or shopping venues or other applicable venues, (D) no gaming or
casino operations (other than the operation of arcades and games for children)
may be conducted on any space that is subject to such transaction or lease other
than by the Credit Parties, (E) no lease may provide that the Credit Parties may
subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee (except as provided in the Casino Level Mall Lease),
and (F) with respect to the Collateral, the tenant under such lease (other than
any lease for a term of 21 days or less) shall provide Collateral Agent on
behalf of the Lenders with a subordination and access agreement in form and
substance reasonably satisfactory to Collateral Agent;
          (h) any Guarantor may be merged or consolidated with (or liquidated
into) any other Guarantor or Borrower; provided, that if either Borrower or VCR
is a party to such a transaction, Borrower or VCR, as the case may be, shall be
the survivor of any such transaction;
          (i) (i) the Credit Parties may sell, lease or otherwise transfer
assets (other than Collateral) to each other (provided, that any Credit Party
may transfer Collateral to any other Credit Party, as long as the Collateral at
all times remains subject to the valid, perfected First-Priority Lien of
Collateral Agent and the Credit Party to whom such Collateral is transferred
becomes a party to the Security Agreement), and (ii) the Credit Parties may
sell, lease or otherwise transfer assets (other than Collateral) to Excluded
Subsidiaries and Joint Ventures to the extent constituting Investments permitted
by Section 6.3;
          (j) Borrower may dedicate space for the purpose of constructing (i) a
mass transit system, (ii) a pedestrian bridge over Las Vegas Boulevard and Sands
Avenue or similar structures to facilitate pedestrian traffic, (iii) a
pedestrian bridge over Koval Lane and Sands Avenue to facilitate pedestrian
traffic between the SECC Phase II Project and the rest of the Resort Complex,
(iv) a right turn lane or other roadway dedication at or near the Resort

100



--------------------------------------------------------------------------------



 



Complex, and (v) other improvements relating to vehicular, mass transit and/or
pedestrian access or movement; provided, in each case, that either (A) such
dedication does not materially impair the use or operations of either of the
Palazzo Project or the Venetian Facility, or (B) Borrower believes in its good
faith judgment that the failure to so dedicate such space would be reasonably
likely to result in the taking or condemnation of such space by a Governmental
Authority, or the taking of another action adverse to the Credit Parties by a
Governmental Authority;
          (k) Borrower may license trademarks and trade names in the ordinary
course of business;
          (l) the Credit Parties may transfer any assets leased or acquired with
proceeds of a Non-Recourse Financing permitted under Section 6.1 or any other
financing permitted under Section 6.1 and secured by a Lien permitted under
Section 6.2 to the lender providing such financing or its designee upon default,
expiration or termination of such Non-Recourse Financing or other financing;
          (m) Borrower may sell receivables for fair market value in the
ordinary course of business;
          (n) [Intentionally Reserved.];
          (o) the Borrower may merge into a holding company in order to create a
new holding company parent, or to change its place of organization, and Borrower
may convert into a “C corporation” or a partnership so long as it gives the
Administrative Agent at least thirty days’ notice before it changes its name,
identity or corporate structure and shall execute and deliver such instruments
and documents as may reasonably be required by the Administrative Agent to
maintain a prior perfected security interest in the Collateral;
          (p) [Intentionally Reserved];
          (q) Sands Pennsylvania, Inc. may sell its equity interests in any PA
Subsidiary in accordance with the Organizational Documents thereof and the PA
Contribution Agreement;
          (r) the Credit Parties may make exchanges of (x) assets other than
Collateral, and (y) assets (so long as such assets do not include (i) any Gaming
License or (ii) any other material license, franchise or right used in
connection with the ownership or operation of the Resort Complex (other than
solely with respect to portions of the Resort Complex that are no longer, or
will no longer be following such exchange, assets of a Credit Party)) for either
assets or Equity Interests; provided, that (A) the consideration received by the
Credit Parties in any such exchange have a fair market value (as determined in
good faith by the Borrower) equal to the assets so exchanged; (B) in the case of
clause (y), the aggregate fair market value of all such exchanges does not
exceed $175,000,000 during any calendar year; (C) the non-cash proceeds (other
than Equity Interests) from such exchange are pledged as Collateral to the
extent required by Section 5.15; (D) the cash portion of any proceeds received
from such exchange are applied as required by Section 2.14(a); and (E) no
Potential Event of Default or Event of Default is in existence at the time of
any such exchange or would be caused thereby;
          (s) the Credit Parties may make distributions permitted under
Section 6.5;

101



--------------------------------------------------------------------------------



 



          (t) any Credit Party may contribute, distribute, transfer or assign
any of its Intellectual Property and related rights to LVSC or any Excluded
Subsidiary in connection with a reorganization of the LVSC’s and its
Subsidiaries’ portfolio of Intellectual Property;
          (u) the Credit Parties may transfer property to, or exchange property
with, a Governmental Authority or an adjoining property owner to facilitate the
development, construction or operation of the Resort Complex (other than
Collateral); provided, that such transfer or exchange is in the best interests
of the Credit Parties in the reasonable business judgment of the Board of
Directors of Borrower; and
          (v) the Credit Parties may dispose of construction equipment with a
value of no more than $10,000,000 in the aggregate.
     Notwithstanding the foregoing provisions of this Section 6.7, any sale,
transfer, conveyance, assignment or other voluntary disposition of any
Collateral (other than in connection with sales or other dispositions that do
not constitute Collateral Sales) shall be subject to the further conditions that
(i) no Event of Default shall exist and be continuing at the time thereof,
(ii) the consideration received for such sale, transfer, conveyance, assignment
or other disposition shall be in an amount at least equal to the fair market
value thereof in the judgment of the Board of Directors of Borrower,
(iii) except as permitted by Sections 6.7(b), (e), (i) or (j), not less than 75%
of the consideration therefor shall be cash or Cash Equivalents and paid in full
upon such sale, transfer, conveyance, assignment or other disposition, (iv) the
Net Collateral Sale Proceeds derived therefrom shall be applied as required by
Section 2.14(a), and (v) nothing herein shall permit any lease, licensing or
similar transaction by Borrower as landlord, lessor, licensor or similar party
with respect to all or any part of the Collateral.
     6.8 Sale and Leasebacks. The Credit Parties shall not directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which the Credit Parties have sold or transferred or are to sell
or transfer to any other Person or (ii) which the Credit Parties intend to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by the Credit Parties to any Person in connection with
such lease, except that the Credit Parties may enter into sale-leaseback
transactions in connection with any Non-Recourse Financing permitted hereunder.
     6.9 Transactions with Shareholders and Affiliates. No Credit Party shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower (other than any transaction between
Credit Parties) on terms that are less favorable to such Credit Party, except,
that the Credit Parties may enter into and permit to exist:
          (a) transactions that are on terms that are not less favorable to that
Credit Party than those that might be obtained at the time from a Person who is
not such an Affiliate;
          (b) reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Borrower, Interface and their
respective Subsidiaries;

102



--------------------------------------------------------------------------------



 



          (c) employment, secondment, compensation, indemnification,
noncompetition or confidentiality arrangements with employees or directors of a
Credit Party or of LVSC entered into in the ordinary course of business or as
approved by a majority of the independent members of the Board of Directors of
Borrower or the relevant Restricted Subsidiary for officers and other employees
of Borrower, Interface and their respective Subsidiaries (or a committee of such
board, the majority of which consists of independent directors) in its
reasonable determination;
          (d) purchases of materials or services by the Credit Parties in the
ordinary course of business pursuant to the Procurement Services Agreement or
otherwise on arm’s length terms;
          (e) license agreements with any Excluded Subsidiary or Joint Venture;
          (f) Shareholder Subordinated Indebtedness;
          (g) any agreement by an Excluded Subsidiary to pay management fees to
the Credit Parties directly or indirectly;
          (h) Investments permitted by Section 6.3, Restricted Payments
permitted by Section 6.5, and asset sales or other dispositions permitted by
Section 6.7;
          (i) transactions contemplated by the Tax Sharing Agreement, or in lieu
thereof, another tax sharing agreement with LVSC in form and substance
(including any amendments thereto) reasonably satisfactory to the Administrative
Agent;
          (j) transactions contemplated by (i) the LVSC Corporate Services
Agreement, (ii) one or more other management or services agreements among
Borrower, LVSC, and/or Interface Employee Leasing, LLC, approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
providing for certain corporate, managerial, sourcing, aviation and/or hotel
services, and (iii) any amendments, modifications or supplements to any of the
above, and the transactions contemplated thereby; provided that such amendments
or modifications are approved by the Administrative Agent, such approval not to
be unreasonably withheld or delayed (it being agreed that any increase or
decrease to the allocation of indirect costs to Borrower of less than 10% shall
be deemed to be reasonable and shall not require any approval);
          (k) transactions contemplated by (i) the Aircraft Agreements in
existence on the Restatement Effective Date, (ii) one or more other Aircraft
Agreements, on terms not materially worse, taken as a whole, to the Credit
Parties or the Lenders than the Aircraft Agreements in existence on the
Restatement Effective Date or otherwise approved by the Administrative Agent,
such approval not to be unreasonably withheld or delayed, and (iii) any
amendments, modifications or supplements to any of the above, and the
transactions contemplated thereby; provided that such amendments or
modifications are not materially adverse to the Credit Parties or the Lenders
unless approved by the Administrative Agent;
          (l) the transactions contemplated by the PA Contribution Agreement
(including all exhibits thereto), the Organizational Documents of PA Retail and
PA Gaming, and each PA Investment Note entered into pursuant hereto;

103



--------------------------------------------------------------------------------



 



          (m) the transactions and agreements set forth on Schedule 6.9;
          (n) registration rights agreements to provide for the registration
under the Securities Act of the capital stock interests held by Affiliates;
          (o) the transactions contemplated by the Cooperation Agreement, each
Project Document and each HVAC Services Agreement; and
          (p) transactions permitted by Sections 6.1(m), (n), (o) and (p), and
Section 6.2(x).
     6.10 Disposal of Subsidiary Stock. Except in connection with a transaction
(including a liquidation, dissolution, conveyance, sale, lease, transfer or
other disposition) permitted by Section 6.7(c), (d), (h), or (s), or clause
(i) of Section 6.7(i)), Borrower shall not, directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any shares of capital stock or other
Equity Interests of any Guarantor, except (i) to qualify directors if required
by applicable law and (ii) to the extent required by any Nevada Gaming Authority
or any other gaming authority in order to preserve a material Gaming License;
provided, however, that the valuation of such Guarantor for purposes of
determining whether such sale, assignment, pledge or disposition is permitted
under Section 6.5(i) or Section 6.7(c), (d) or (i) as the case may be, shall be
the fair market value of such Guarantor as a going concern, as determined by the
board of directors of LVSC.
     6.11 Conduct of Business. The Credit Parties shall not engage in any
business activity except those business activities engaged in on the Restatement
Effective Date and any activity or business incidental, related or similar
thereto, or any business or activity that is a reasonable extension, development
or expansion thereof or ancillary thereto, including any internet gaming, hotel,
entertainment, recreation, convention, trade show, meeting, travel, travel tour,
retail sales, residential condominium, “condo hotel,” “timeshare,” or other
activity or business designed to promote, market, support, develop, construct or
enhance the casino gaming, hotel, retail and entertainment mall and resort
business operated by the Credit Parties.
     6.12 Certain Restrictions on Changes to Certain Documents.
          (a) The Credit Parties shall not agree to any material amendment to,
or waive any of their material rights under, any Material Contract (excluding
the LVSC Notes Documents, the Aircraft Financing Documents, and any Bank Credit
Facility Agreements) or enter into new Material Contracts (other than LVSC Notes
Documents, Aircraft Financing Documents, and Bank Credit Facility Agreements,
and new Project Documents permitted by, and in accordance with the terms of, the
Cooperation Agreement) without, in each case, obtaining the prior written
consent of Requisite Lenders if in any such case, such amendment or waiver or
new Material Contract or Permit could reasonably be expected to have a Material
Adverse Effect or otherwise adversely affect Lenders in any material respect.
          (b) The Credit Parties shall not amend or otherwise change the terms
of any documents governing Permitted Subordinated Indebtedness (except in
connection with a defeasance or permitted refinancing thereof) or permit the
termination thereof (other than in accordance with the terms thereof), or make
any payment consistent with an amendment thereof

104



--------------------------------------------------------------------------------



 



or change thereto (except in connection with a defeasance or permitted
refinancing thereof), if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
the Indebtedness evidenced thereby (or a trustee or other representative on
their behalf) which would be materially adverse to the Credit Parties or the
Lenders.
          (c) Notwithstanding the foregoing provisions of this Section 6.12, to
the extent not otherwise permitted pursuant to the terms of Section 6.12(a), on
or after the Restatement Effective Date, Borrower may enter into amendments to
the Cooperation Agreement (to cover the relationship between the Venetian
Facility and the Palazzo Project and/or the relationship between the Palazzo
Project and the Palazzo Mall and/or the relationship between the Palazzo Condo
Tower and the Resort Complex, and to otherwise reflect the fact that the Resort
Complex includes, or will include, the Venetian Facility, the Palazzo Project
and the SECC Phase II Project and the Palazzo Condo Tower), in each case, in
form and substance reasonably satisfactory to the Administrative Agent.
     6.13 Fiscal Year. Borrower shall not change its Fiscal Year-end from
December 31.
     6.14 [Intentionally Reserved.]
     6.15 No Further Negative Pledge. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or leases or to
be sold pursuant to an executed agreement with respect to a an asset sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), no Credit Parties shall enter into any agreement prohibiting
the creation or assumption of any Lien to secure the Obligations upon any of its
properties or assets, whether now owned or hereafter acquired other than (i) as
provided herein or in the other Credit Documents, (ii) as provided in the LVSC
Note Documents, or any Bank Credit Facility Documents and the guarantees and
collateral documents relating thereto, or in any agreement relating to any LVSC
Aircraft Financing or to any other Indebtedness permitted to be secured by Liens
permitted under Section 6.2 other than Indebtedness permitted to be incurred
pursuant to Section 6.1(e) including any refinancing thereof permitted hereunder
provided, that the provisions regarding the creation or assumption of Liens is
not less favorable to the Credit Parties or the Lenders than those set forth in
the documents evidencing the Indebtedness being refinanced, or (iii) as required
by applicable law or any applicable rule or order of any gaming authority.
     6.16 [Intentionally Reserved.]
     6.17 Commonality of Obligors and Restricted Subsidiaries. No Subsidiary of
Borrower that is not a Guarantor hereunder shall be a borrower or guarantor
under any of the Bank Credit Facility Documents or shall grant a Lien upon any
of its assets to secure any of the obligations under any of the Bank Credit
Facility Documents.
SECTION 7. GUARANTY

105



--------------------------------------------------------------------------------



 



     7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
     7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors (which right
shall not supersede any Beneficiary’s right to remaining unpaid amounts
guaranteed by such Contributing Guarantors) in an amount sufficient to cause
each Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of
such date. “Fair Share” means, with respect to a Contributing Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Contributing Guarantor to
(ii) the aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the Fair Share
Contribution Amount with respect to any Contributing Guarantor for purposes of
this Section 7.2, each of (A) any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder and
under any guaranty of other Indebtedness which guaranty contains a limitation as
to maximum amount similar to that set forth in this Section 7.2, pursuant to
which the liability of such Guarantor hereunder is included in the liabilities
taken into account in determining such maximum amount) and after giving effect
as assets to the value (as determined under the applicable provisions of the
fraudulent transfer or conveyance laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement (including any such
right of contribution under this Section 7.2), and (B) any liabilities of such
Guarantor in respect of intercompany indebtedness to the Borrower or other
Affiliates of the Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder,
shall not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this
Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2. The amounts payable as
contributions hereunder shall be determined as of the date

106



--------------------------------------------------------------------------------



 



on which the related payment or distribution is made by the applicable Funding
Guarantor. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2. In no event shall any Guarantor be
required to contribute more than its Fair Share Contribution Amount toward the
payment of Obligations under its Guaranty.
     7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against Borrower for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
     7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectibility. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent

107



--------------------------------------------------------------------------------



 



satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of

108



--------------------------------------------------------------------------------



 



indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of Borrower or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which Borrower may allege or
assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
     7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Borrower and notices of any of
the matters referred to in Section 7.4 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
     7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any other Guarantor
or any of its assets in connection with this Guaranty or the

109



--------------------------------------------------------------------------------



 



performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
     7.7 Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
     7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
indemnification obligations for which no claim has yet been made) shall have
been paid in full. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.
     7.9 Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10 Financial Condition of Borrower. Any Loan may be made to Borrower or
continued from time to time, and any Hedge Agreements may be entered into from
time to time,

110



--------------------------------------------------------------------------------



 



in each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Hedge Agreement is entered into, as the case
may be. No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Borrower. Each Guarantor has adequate means to obtain information
from Borrower on a continuing basis concerning the financial condition of
Borrower and its ability to perform its obligations under the Credit Documents
and the Hedge Agreements, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.
     7.11 Bankruptcy, etc.
          (a) So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

111



--------------------------------------------------------------------------------



 



     7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition. A Guarantor
designated as an Excluded Subsidiary shall be released and discharged from its
Guaranty.
     7.13 Obligations of VCR Secured. The Obligations of VCR arising hereunder
shall be secured by a First Priority Lien on substantially all of its interests
in the Collateral.
SECTION 8. EVENTS OF DEFAULT
     8.1 Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise or (ii) any interest on any Loan or any fee or any other
amount due hereunder within five days after the date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party to
pay when due any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) with an aggregate principal amount of $75,000,000 or more,
in each case, beyond the grace period, if any, provided therefor; (ii) breach or
default by any Credit Party with respect to any other material term of (1) one
or more items of Indebtedness in the aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness beyond the grace period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or mandatorily redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be or (iii) any
breach or default by any party of the type referred to in Sections 8.1(b)(i) or
(ii) above of (x) the LVSC Notes Documents or (y) any documents related to the
LVSC Aircraft Financing that are guaranteed by any Credit Party; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.1(g), 5.2 or Section 6; provided that any failure to comply with
Section 6.6(a) shall not constitute an Event of Default until the date (such
date, the “Springing Date”) that is 90 days after the date the Compliance
Certificate is delivered which demonstrates such a failure to comply (or, in the
event of such failure to comply and no such Compliance Certificate is delivered
by Borrower, the date such Compliance Certificate is required to be delivered in
accordance with Section 5.1(c)); or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing

112



--------------------------------------------------------------------------------



 



pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any other term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 8.1, and such default shall not have been
remedied or waived within thirty days after the earlier of (i) an officer of
such Credit Party becoming aware of such default or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any other Credit Party (other than an Immaterial Subsidiary) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Borrower or any other Credit Party (other than an Immaterial Subsidiary)
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any other Credit Party (other than an Immaterial
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Borrower or any other Credit Party
(other than an Immaterial Subsidiary) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any
other Credit Party (other than an Immaterial Subsidiary), and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower
or any other Credit Party (other than an Immaterial Subsidiary) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Borrower or any other Credit
Party (other than an Immaterial Subsidiary) shall make any assignment for the
benefit of creditors; or (ii) Borrower or any other Credit Party (other than an
Immaterial Subsidiary) shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body) of Borrower or any other Credit
Party (other than an Immaterial Subsidiary) (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $75,000,000 (in either case to the extent not adequately covered by
insurance as to which a

113



--------------------------------------------------------------------------------



 



solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against Borrower or any other Credit Party or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty days (or in any event later than five days prior to the
date of any proposed sale thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party (other than an Immaterial Subsidiary) decreeing the
dissolution or split up of such Credit Party and such order shall remain
undischarged or unstayed for a period in excess of 60 days; or
          (j) Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Borrower or any other Credit Party or any of
their respective ERISA Affiliates in excess of $75,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA; or
          (k) Change of Control. A Change of Control shall occur; or
          (l) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void by a Governmental Authority of competent
jurisdiction, or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void by a
Governmental Authority of competent jurisdiction or the Collateral Agent shall
not have or shall cease to have a valid and perfected First Priority Lien in the
Collateral for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control, except as otherwise
contemplated in any Credit Document, (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents or (iv) the subordination provisions in the Permitted
Subordinated Indebtedness or in any other instrument required under any
provision of this Agreement to be subordinated to the Obligations shall cease to
be enforceable against the holder thereof; or
          (m) Default Under or Termination of Certain Documents. Any Project
Document or Resort Complex Operating Document shall terminate or be terminated
or canceled, prior to its stated expiration date or any Credit Party shall be in
default (after the giving of any applicable notice and the expiration of any
applicable grace period) under any such Project Document or Resort Complex
Operative Document, but only if such default or termination would reasonably be
expected to cause a Material Adverse Effect, either individually or in the
aggregate; or

114



--------------------------------------------------------------------------------



 



          (n) Default Under or Termination of Permits. Borrower or any other
Credit Party shall fail to observe, satisfy or perform, or there shall be a
violation or breach of, any of the material terms, provisions, agreements,
covenants or conditions attaching to or under the issuance to such Person of any
material Permit, including the Gaming License issued by the Nevada Gaming
Authority held by Borrower or any such Permit or any material provision thereof
shall be terminated or fail to be in full force and effect or any Governmental
Authority shall challenge or seek to revoke any such Permit, but only if such
failure to perform, breach or termination could reasonably be expected to have a
Material Adverse Effect;
          (o) Conforming L/C. Except as released as permitted under
Section 2.14(f), any Conforming L/C shall cease to be in full force and effect
at any time prior to twenty-four months from and after the date of its delivery
to the Bank Administrative Agent other than following a drawing in full by the
Bank Administrative Agent or, if permitted under the definition of Conforming
L/C Draw Event, the replacement of such Conforming L/C with a cash equity
contribution Borrower in the amount of the Conforming L/C.
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence (and
continuance, if applicable) of any other Event of Default, at the request of (or
with the consent of) Requisite Lenders, upon notice to Borrower by
Administrative Agent, (A) the Delayed Draw Term Loan Commitments, if any, of
each Lender shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest on the Loans and (II) all other Obligations; and (C) Administrative
Agent may cause Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents.
Notwithstanding anything contained in the preceding paragraph, if at any time
within 60 days after an acceleration of the Loans pursuant to clause (2) of such
paragraph, Borrower shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than as a result of
such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case, which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.5, then Requisite Lenders, by written notice to Borrower, may
at their option rescind and annul such acceleration and its consequences; but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit Borrower, and such provisions shall not at any time be construed so
as to grant Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Administrative Agent or Lenders from
exercising any of the rights or remedies available to them under any of the
Credit Documents, even if the conditions set forth in this paragraph are met.
SECTION 9. AGENTS

115



--------------------------------------------------------------------------------



 



     9.1 Appointment of Agents. GE Capital is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes GE Capital to act as Administrative Agent and
Collateral Agent in accordance with the terms hereof and the other Credit
Documents. GECM is hereby appointed Arranger hereunder, and each Lender hereby
authorizes GECM to act as Arranger in accordance with the terms hereof and the
other Credit Documents. Each Agent and Arranger hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents, Arranger and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each of Agent and Arranger shall
act solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Borrower or any of its Subsidiaries.
     9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein. Administrative Agent hereby agrees that it shall (i) furnish to each
Arranger, upon request, a copy of the Register, and (ii) cooperate with each
Arranger in granting access to any Lenders (or potential lenders) who any
Arranger identifies to the Platform.

116



--------------------------------------------------------------------------------



 



     9.3 General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, any Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Potential Event of Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Borrower and/or other Credit
Parties), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification

117



--------------------------------------------------------------------------------



 



and other provisions of this Section 9.3 and of Section 9.6 shall apply to any
the Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
     9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.
     9.5 Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
the Restricted Subsidiaries in connection with Delayed Draw Term Loans hereunder
and that it has made and shall continue to make its own appraisal of the
creditworthiness of Borrower and the Restricted Subsidiaries. No Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement and funding its Loans on the Restatement Effective Date
or by the

118



--------------------------------------------------------------------------------



 



funding of any other Loans thereafter, as the case may be, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Restatement Effective Date or as of the
date of funding of such other Loans.
     9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share at
the time any claim therefor is made, severally agrees to indemnify each Agent,
to the extent that such Agent shall not have been reimbursed by any Credit Party
(but without limiting any Credit Party’s reimbursement obligations), for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Agent in any way relating to or
arising out of this Agreement or the other Credit Documents; provided, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.
     9.7 Successor Administrative Agent and Collateral Agent. Administrative
Agent may resign at any time by giving thirty days’ prior written notice thereof
to Lenders and Borrower, and Administrative Agent may be removed at any time
with or without cause by an instrument or concurrent instruments in writing
delivered to Borrower and Administrative Agent and signed by Requisite Lenders.
Upon any such notice of resignation or any such removal, Requisite Lenders, with
reasonable consent of the Borrower, shall have the right, upon five Business
Days’ notice to Borrower, to appoint a successor Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided in the immediately preceding sentence,
any resignation or removal of GE Capital or its

119



--------------------------------------------------------------------------------



 



successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of GE Capital or its successor as Collateral Agent.
After any retiring or removed Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If GE Capital or its
successor as Administrative Agent pursuant to this Section has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become the Collateral Agent pursuant to the immediately
preceding sentence, GE Capital or its successor may resign as Collateral Agent
upon notice to Borrower and the Requisite Lenders at any time.
     9.8 Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary or reasonably requested by Borrower to (i) in
connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented, (ii) release any Lien encumbering any item of Collateral in
connection with the incurrence of Indebtedness secured by a Lien on such
Collateral permitted under Section 6.2(n) or (y), or (iii) release any Guarantor
from the Guaranty pursuant to Section 7.12 or with respect to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented. In connection with any disposition or
release of any Collateral pursuant to the terms of any Credit Document, at the
Borrower’s request and expense, the Administrative Agent or Collateral Agent, as
applicable, shall (without recourse and without any representation or warranty)
execute and deliver or cause to be executed and delivered to the Borrower such
documents (including UCC-3 termination statements) as the Borrower may
reasonably request to evidence or effect such release.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any

120



--------------------------------------------------------------------------------



 



Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale or other disposition.
     9.9 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.
     9.10 Intercreditor Agreements. Each Lender hereby further authorizes the
Administrative Agent, on behalf of and for the benefit of Lenders (and the other
Secured Parties), to enter into the Bank Intercreditor Agreement and any other
intercreditor agreements with any holders of any secured Indebtedness permitted
to be incurred under Section 6.1(d) or, at the request of the Borrower,
Sections 6.1(f) or (j)), or otherwise consented to by the Lenders in accordance
with Section 10.5, and each Lender agrees to be bound by the terms of the Bank
Intercreditor Agreement and each other such intercreditor agreement.
SECTION 10. MISCELLANEOUS
     10.1 Notices.
          (a) Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, Collateral Agent, or
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of Administrative Agent
be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto as
designated by Administrative Agent from time to time.
          (b) Electronic Communications.

121



--------------------------------------------------------------------------------



 



     (i) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Section 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (ii) Each of the Credit Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of
Administrative Agent.
     (iii) The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the approved electronic
communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
approved electronic communications.
     (iv) Each of the Credit Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.
     10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the documented actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the
documented, actual and reasonable costs of furnishing all

122



--------------------------------------------------------------------------------



 



opinions by counsel for Borrower and the other Credit Parties; (c) the
documented, actual and reasonable fees, expenses and disbursements of counsel to
Agents in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Borrower; (d) all the documented actual costs and reasonable expenses of
creating, perfecting, maintaining and recording Liens in favor of Collateral
Agent, for the benefit of the Secured Parties, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees and reasonable
fees, expenses and disbursements of counsel to each Agent and of counsel
providing any opinions that any Agent or Requisite Lenders may reasonably
request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the documented actual costs and reasonable fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the documented actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other documented actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Potential Event of Default or an Event of Default, all documented costs and
documented expenses, including reasonable attorneys’ fees and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Potential Event of Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

123



--------------------------------------------------------------------------------



 



     10.3 Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee as determined in a final
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waive, release and agree not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
     10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Section 2 and although such obligations and liabilities,
or any of them, may be contingent or unmatured.
     10.5 Amendments and Waivers.

124



--------------------------------------------------------------------------------



 



          (a) Requisite Lenders’ Consent. Subject to the additional requirements
of Sections 10.5(b) and 10.5(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement or
any of the other Credit Documents to cure any ambiguity, omission, mutual
mistake among all parties hereto, defect or inconsistency, so long as such
amendment, modification or supplement either (x) does not adversely affect the
rights of any Lender, or (y) reflects the intent of all parties to the
applicable Credit Document at the time of its execution.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
     (i) extend the scheduled final maturity of any Loan or Note;
     (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
     (iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;
     (iv) extend the time for payment of any such interest or fees;
     (v) reduce or forgive the principal amount of any Loan;
     (vi) amend, modify, terminate or waive any provision of this
Section 10.5(b), Section 10.5(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;
     (vii) amend the definition of “Requisite Lenders” or “Pro Rata Share” or
amend Section 2.16(c), 2.17, or 10.5(a) in a manner intended to effect such a
change; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Commitments
and the Loans are included on the Restatement Effective Date;
     (viii) release all or substantially all of the Collateral, or release
Guarantors comprising a material portion of the aggregate value of the
Guarantees from the Guaranty, except as expressly provided in the Credit
Documents;
     (ix) consent to the assignment or transfer by any Credit Party of any of
its rights and obligations under any Credit Document; or
     (x) extend the Delayed Draw Term Loan Commitment Termination Date.

125



--------------------------------------------------------------------------------



 



          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
     (i) increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Potential Event of Default or
Event of Default shall constitute an increase in any Commitment of any Lender;
or
     (ii) amend, modify, terminate or waive any provision of Section 9 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
     10.6 Successors and Assigns; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. Subject to Section
10.6(b), each Lender shall have the right at any time to (i) sell, assign or
transfer to any Eligible Assignee, or (ii) sell participations to any Eligible
Assignee or any other Person (and in the case of any other Person, with the
approval of Borrower) in all or any part of its Commitments or any Loan or Loans
made by it or any other interest herein or in any other Obligations owed to it;
provided that no such sale, assignment, transfer or participation shall, without
the consent of Borrower, require Borrower to file a registration statement with
the Securities and Exchange Commission or apply to qualify such sale,
assignment, transfer or participation under the securities laws of any state;
provided, further that no such sale, assignment or transfer described in clause
(i) above shall be effective unless and until an Assignment Agreement or
Settlement Confirmation effecting such sale, assignment or transfer shall have
been accepted by Administrative Agent and recorded in the Register as provided
in Section 10.6(b). Except as otherwise provided in this Section 10.6, no Lender
shall, as between Borrower and such Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment or transfer of all or
any part of its Commitments or the Loans, or the other Obligations owed to such
Lender.

126



--------------------------------------------------------------------------------



 



          (b) Register. Upon its receipt of (x) an Assignment Agreement executed
by an assigning Lender and an assignee representing that it is an Eligible
Assignee, or (y) if applicable, a Settlement Confirmation representing that the
assignee is an Eligible Assignee, together with the processing and recordation
fee referred to in Section 10.6(c) if applicable, and any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to the Administrative
Agent pursuant to Section 2.20(a), Administrative Agent shall, if Administrative
Agent has consented to the assignment evidenced thereby (to the extent such
consent is required pursuant to Section 10.6(c), (a) accept such Assignment
Agreement or, if applicable, Settlement Confirmation by executing a counterpart
thereof as provided therein (which acceptance shall evidence any required
consent of Administrative Agent to such assignment), (b) record the information
contained therein in the Register (on the same Business Day as it is received if
received by 12:00 noon and on the following Business Day if received after such
time) and (c) give prompt notice thereof to Borrower. Administrative Agent shall
maintain a copy of each Assignment Agreement and, if applicable, Settlement
Confirmation delivered to and accepted by it as provided in this
Section 10.6(b). The date of such execution of a counterpart or recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”
          (c) Right to Assign. Each Commitment, Loan or other Obligation may in
whole or in part (i) be assigned, in any amount to another Lender, or to an
Affiliate of the assigning Lender or another Lender or Related Fund, or may be
pledged by a Lender in support of its obligations to such pledgee (without
releasing the pledging Lender from any of its obligations hereunder), or (ii) be
assigned in an aggregate amount of not less than $1,000,000 (or such lesser
amount (A) if contemporaneous assignments approved by Administrative Agent in
its sole discretion aggregating not less than $1,000,000 are being made by one
or more Eligible Assignees which are Affiliates or Related Funds or (B) as shall
constitute the aggregate amount of the Commitments, Loans and participations
therein, and other obligations of the assigning Lender) to any Eligible
Assignee, in each case, with the giving of notice to Borrower and Administrative
Agent; provided that if any assignment permitted by this clause (c) relates to
Delayed Draw Term Loan Commitments prior to the Delayed Draw Term Loan
Commitment Termination Date, the assignee shall represent that it has the
financial resources to fulfill its commitments hereunder and such assignment is
consented to by Administrative Agent (in its sole discretion, not to be
unreasonably withheld or delayed), and at any time other than when an Event of
Default has occurred and is continuing, such assignee shall be acceptable to
Borrower, such consent not to be unreasonably withheld or delayed. To the extent
of any such assignment in accordance with either clause (i) or (ii) above, the
assigning Lender shall be relieved of its obligations with respect to its
Commitments, Loans or participations therein, or other Obligations or the
portion thereof so assigned. The assignor or assignee to each such assignment
shall execute and deliver to Administrative Agent, for its acceptance and
recording in the Register, an Assignment Agreement, together with a processing
and recordation fee of $2,000 in respect of assignments other than assignments
to or from any Arranger (it being understood only one such fee shall be payable
in the case of concurrent assignments by a Lender to one or more Affiliates or
Related Funds), and in each case such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to the
Administrative Agent pursuant to Section 2.20(c); provided, however, in the
event that Administrative Agent, in its sole discretion, determines that Loans
after the Delayed Draw Term Loan Commitment Termination Date may

127



--------------------------------------------------------------------------------



 



be settled through a Settlement Service (defined below) pursuant to
Section 10.6(d), only a written or electronic confirmation of such assignment
issued by a Settlement Service (a “Settlement Confirmation”) shall be delivered
with respect to assignments settled through the Settlement Service.
          (d) Mechanics. Administrative Agent has the right, but not the
obligation, to effectuate assignments of Loans on or after the Delayed Draw Term
Loan Commitment Termination Date via an electronic settlement system acceptable
to Administrative Agent as designated in writing from time to time to the
Lenders by Administrative Agent (the “Settlement Service”). At any time when
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service.
Administrative Agent’s and Borrower’s consent shall be deemed to have been
granted to the extent required pursuant to Section 10.6(c) with respect to any
transfer effected through the Settlement Service. Assignments and assumptions of
Loans shall be effected by such manual execution until Administrative Agent
notifies Lenders of the Settlement Service as set forth herein. Notwithstanding
anything herein or in any Assignment Agreement to the contrary and so long as no
Potential Event of Default or Event of Default has occurred and is continuing,
payments in respect of the settlement of an assignment of any Loan during
periods when assignments may be settled through a Settlement Service and with
respect to all unpaid interest and commitment fees if any, which have accrued on
such Loan, whether such interest and commitment fees accrued before or after the
applicable Assignment Effective Date, shall be made in the manner provided for
by the Settlement Service. Any and all fees payable to the Settlement Service
shall be paid by the assigning Lender and/or its assignee which becomes a Lender
hereunder and Administrative Agent shall have no responsibility whatsoever for
payment thereof.
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Restatement Effective Date or as of the Assignment Effective Date that (i) it is
an Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Commitments or Loans,
as the case may be; and (iii) it will make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations

128



--------------------------------------------------------------------------------



 



hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee, if any; and (iv) if any such assignment
occurs after the issuance of any Note hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
outstanding Loans of the assignee and/or the assigning Lender.
          (g) Participations.
     (i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (or, with the consent of Borrower, any
other Person) (other than Borrower, any of its Subsidiaries or any of its
Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation.
     (ii) The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Potential Event of Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (B)
consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under this Agreement or (C) release all or substantially all of
the Collateral under the Collateral Documents (except as expressly provided in
the Credit Documents) supporting the Loans hereunder in which such participant
is participating.
     (iii) Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless it shall have complied with the

129



--------------------------------------------------------------------------------



 



requirements of Section 2.20 including, without limitation, Section 2.20(c);
provided further that, except as specifically set forth in clauses (x) and
(y) of this sentence, nothing herein shall require any notice to Borrower or any
other Person in connection with the sale of any participation. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17 as though it were a Lender.
     (h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may, without notice to or consent from the Administrative Agent or Borrower,
assign and/or pledge all or any portion of its Loans, the other Obligations owed
by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, that no Lender, as between Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
     (i) Nevada Gaming Authorities. Notwithstanding anything to the contrary in
this Section 10.6, the rights of the Lenders to make assignments of, and grant
participations in, any or all of its Commitments or any Loan made by it, or any
interest therein, herein or in any other Obligations owed to any such Lender,
shall be subject to the approval of the Nevada Gaming Authorities, to the extent
required by the Nevada Gaming Laws.
     10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Potential Event of Default or an Event of Default if
such action is taken or condition exists.
     10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.17, 9.3(b) and 9.6 shall survive
the payment of the Loans and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
     10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of

130



--------------------------------------------------------------------------------



 



the Hedge Agreements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
     10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
     10.11 Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
     10.13 Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
     10.15 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT

131



--------------------------------------------------------------------------------



 



JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
     10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

132



--------------------------------------------------------------------------------



 



     10.17 Confidentiality. Each Agent (which term shall for the purposes of
this Section 10.17 include the Arranger), and each Lender shall hold all
non-public information regarding Borrower, Interface and their respective
Subsidiaries and their businesses identified as such by Borrower and obtained by
such Lender pursuant to the requirements hereof for a period of three (3) years
following the Termination Date in accordance with such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Borrower that, in any event, each Agent and each Lender
may make (i) disclosures of such information to Affiliates of such Lender or
Agent and to their respective agents, advisors and trustees (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any pledgee referred to in Section 10.6(h) or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided, such assignees, transferees, participants, pledgees,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.17 or other provisions at least as restrictive as
this Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender,
(iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information, or (v) disclosures reasonably required in connection with any
litigation to which any of the Agents, Lenders or Indemnitees is a party;
provided, unless specifically prohibited by applicable law or court order, each
Lender, each Agent and each Indemnitee shall make reasonable efforts to notify
Borrower in connection with litigation of disclosures of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.
     10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of

133



--------------------------------------------------------------------------------



 



interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrower shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Lenders and
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Borrower.
     10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     10.20 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.
     10.21 Patriot Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act.
     10.22 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.23 Gaming Authorities. Arranger, Administrative Agent and each Lender
agree to cooperate with the Nevada Gaming Authorities or any other applicable
gaming authority in connection with the administration of their regulatory
jurisdiction over the Credit Parties, including to the extent not inconsistent
with the internal policies of such Lender and any applicable legal or regulatory
restrictions the provision of such documents or other information as may be
requested by any such Nevada Gaming Authority or other gaming authority relating
to Arranger, Administrative Agent or any of the Lenders, or Borrower or any of
its Subsidiaries, or to the Credit Documents. Notwithstanding any other
provision of the Agreement, Borrower expressly authorizes each Agent and Lender
to cooperate with the Nevada Gaming Authorities and such other gaming
authorities as described above.
     10.24 [Intentionally Reserved.]

134



--------------------------------------------------------------------------------



 



     10.25 Certain Matters Affecting Lenders.
          (a) If (i) any Nevada Gaming Authority or Pennsylvania Gaming
Authority shall determine that any Lender does not meet suitability standards
prescribed under the Nevada Gaming Laws or Pennsylvania Gaming Laws or (ii) any
other gaming authority with jurisdiction over the gaming business of the
Borrower shall determine that any Lender does not meet its suitability standards
(in any such case, a “Former Lender”), the Administrative Agent or the Borrower
shall have the right (but not the duty) to designate bank(s) or other financial
institution(s) (in each case, a “Substitute Lender”) which may be any Lender or
Lenders that agree to become a Substitute Lender and to assume the rights and
obligations of the Former Lender, subject to receipt by the Administrative Agent
of evidence that such Substitute Lender is an Eligible Assignee. The Substitute
Lender shall assume the rights and obligations of the Former Lender under this
Agreement. The Borrower shall bear the costs and expenses of any Lender required
by any Nevada Gaming Authority, or any other gaming authority with jurisdiction
over the gaming business of the Borrower, to file an application for a finding
of suitability in connection with the investigation of an application by the
Borrower for a license to operate a gaming establishment, in connection with
such application for a finding of suitability.
          (b) Notwithstanding the provisions of Section 10.25(a), if any Lender
becomes a Former Lender, and if the Administrative Agent or the Borrower fails
to find a Substitute Lender pursuant to Section 10.25(a) within any time period
specified by the appropriate gaming authority for the withdrawal of a Former
Lender (the “Withdrawal Period”), the Borrower shall immediately prepay in full
the outstanding principal amount of Loans made by such Former Lender, together
with accrued interest thereon to the earlier of (x) the date of payment or
(y) the last day of any Withdrawal Period.
SECTION 11. AMENDMENT AND RESTATEMENT
     11.1 Effect of this Agreement. Upon this Agreement becoming effective
pursuant to Section 3.1, from and after the Restatement Effective Date: (a) all
“Term Funded Loans” outstanding under the Existing FF&E Credit Agreement shall
be converted to “Delayed Draw Term Loans” hereunder and continue outstanding
hereunder, and all “Term Delayed Draw Loans” outstanding under the Existing FF&E
Credit Agreement shall be converted to “Delayed Draw Term Loans” hereunder and
continue outstanding hereunder, in each case, without offset, defense,
counterclaim, abatement, reduction, set off, deduction or charge of any kind,
nature or description whatsoever, and the modification effected by this
Agreement shall not be deemed to provide for or to effect a repayment and
re-advance of any of the Indebtedness to the Lenders now outstanding under the
Existing FF&E Credit Agreement, it being the intention of the Credit Parties,
the Agents and the Lenders that a portion of the Indebtedness owing under this
Agreement be and is the same Indebtedness as that owing under the Existing FF&E
Credit Agreement immediately prior to the Restatement Effective Date; (b) all
terms and conditions of the Existing FF&E Credit Agreement and any other “Loan
Document” as defined therein, as amended and restated by this Agreement and the
other Credit Documents executed and delivered on the Restatement Effective Date,
shall be and remain in full force and effect, as so amended and restated, and
shall constitute the legal, valid, binding and enforceable obligations of the
Credit Parties party thereto to Agents and Lenders; (c) the terms and conditions
of the Existing FF&E Credit Agreement shall be amended as set forth herein and,
as so amended, shall be

135



--------------------------------------------------------------------------------



 



restated in their entirety; (d) this Agreement shall not in any way release or
impair the Liens created pursuant to the Existing FF&E Credit Agreement or any
other “Loan Document” as defined therein or the rights, duties or obligations
relating thereto or affect the relative priorities thereof, in each case to the
extent in force and effect thereunder as of the Restatement Effective Date,
except as modified hereby or by documents, instruments and agreements executed
and delivered in connection herewith, and all of such rights, duties,
obligations and Liens are assumed, ratified and affirmed by the Credit Parties;
(e) all indemnification obligations of the Credit Parties under the Existing
FF&E Credit Agreement and any other “Loan Documents” as defined therein shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect for the benefit of Agents, Lenders and any other Person
indemnified under the Existing FF&E Credit Agreement or any other “Loan
Document” as defined therein at any time prior to the Restatement Effective
Date; (f) the “Obligations” incurred under the Existing FF&E Credit Agreement
shall, to the extent outstanding on the Restatement Effective Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
“Obligations” or any of the other rights, duties and obligations of the parties
hereunder; (g) any and all references in the Loan Documents (as defined in the
Existing FF&E Credit Agreement) to the Existing FF&E Credit Agreement shall,
without further action of the parties, be deemed a reference to the Existing
FF&E Credit Agreement, as amended and restated by this Agreement, and as this
Agreement shall be further amended, amended and restated, supplemented or
otherwise modified from time to time hereafter; (h) all security interests
created under the Existing FF&E Credit Agreement and the other “Loan Documents”
as defined therein executed and delivered on the Closing Date continue to be in
full force and effect after giving effect to the consummation of this Agreement;
(i) without further action of any party, on and as of the Restatement Effective
Date, VCR’s rights, duties and obligations under the Existing FF&E Credit
Agreement and the other “Loan Documents” as defined therein shall be converted
to those of a “Guarantor” hereunder; and (j) the terms and conditions of the
“Subsidiary Guaranty” (as defined in the Existing FF&E Credit Agreement) shall
be amended as set forth herein and, as so amended, shall be restated in their
entirety.
     11.2 Allocation. On and as of the Restatement Effective Date, the
Commitments (and Pro Rata Shares of outstanding Loans) of the Lenders shall be
allocated (and appropriate settlement payments made as necessary to effect such
allocation) such that each Lender shall hold as of the Restatement Effective
Date a Commitment (and Pro Rata Share of outstanding Loans) as is set forth
opposite the name of such Lender on Appendix A to this Agreement.
[remainder of page intentionally left blank]

136



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

              BORROWER:
 
            LAS VEGAS SANDS, LLC
 
       
 
  By:   s/s Robert P. Rozek
 
       
 
  Name:   Robert P. Rozek
 
  Title:   Senior Vice President and Chief Financial Officer

[signatures continue on the following pages]

137



--------------------------------------------------------------------------------



 



                  GUARANTORS:
 
                VENETIAN CASINO RESORT, LLC     VENETIAN TRANSPORT LLC
 
                By:   Las Vegas Sands, LLC         Their Managing Member
 
                    Executing this Agreement as Senior Vice President and Chief
Financial Officer of the managing member of each of the foregoing persons on
behalf of and so as to bind the persons named above under the caption
“Guarantors”
 
           
 
      By:   s/s Robert P. Rozek
 
           
 
      Name:   Robert P. Rozek
 
      Title:   Senior Vice President and Chief Financial Officer

[signatures continue on the following pages]

138



--------------------------------------------------------------------------------



 



                  GUARANTORS:
 
                PALAZZO CONDO TOWER, LLC     LIDO INTERMEDIATE HOLDING COMPANY,
LLC     MALL INTERMEDIATE HOLDING COMPANY, LLC     VENETIAN VENTURE DEVELOPMENT,
LLC
 
                By:   Venetian Casino Resort, LLC         Their Managing Member
 
           
 
      By:   Las Vegas Sands, LLC
 
          Their Managing Member
 
                    Executing this Agreement as Senior Vice President and Chief
Financial Officer of the managing member of each of the foregoing persons on
behalf of and so as to bind the persons named above under the caption
“Guarantors”
 
           
 
      By:   s/s Robert P. Rozek
 
           
 
      Name:   Robert P. Rozek
 
      Title:   Senior Vice President and Chief Financial Officer

[signatures continue on the following pages]

139



--------------------------------------------------------------------------------



 



                  GUARANTOR:
 
                LIDO CASINO RESORT HOLDING COMPANY, LLC
 
                By:   Lido Intermediate Holding Company, LLC,
Their Managing Member
 
           
 
      By:   Venetian Casino Resort, LLC
 
          Their Managing Member
 
           
 
      By:   Las Vegas Sands, LLC
 
          Their Managing Member
 
                    Executing this Agreement as Senior Vice President and Chief
Financial Officer of the managing member of each of the foregoing persons on
behalf of and so as to bind the persons named above under the caption
“Guarantors”
 
           
 
      By:   s/s Robert P. Rozek
 
           
 
      Name:   Robert P. Rozek
 
      Title:   Senior Vice President and Chief Financial Officer

[signatures continue on the following pages]

140



--------------------------------------------------------------------------------



 



                      GUARANTOR:
 
                    PHASE II MALL HOLDING, LLC
 
                    By:   Lido Casino Resort Holding Company, LLC         Its
Managing Member
 
                        By:   Lido Intermediate Holding Company, LLC,          
  Its Managing Member
 
               
 
          By:   Venetian Casino Resort, LLC
 
              Its Managing Member
 
               
 
          By:   Las Vegas Sands, LLC
 
              Its Managing Member
 
                        Executing this Agreement as Senior Vice President and
Chief Financial Officer of the managing member of each of the foregoing persons
on behalf of and so as to bind the persons named above under the caption
“Guarantors”
 
               
 
      By:       s/s Robert P. Rozek
 
               
 
      Name:       Robert P. Rozek
 
      Title:       Senior Vice President and Chief Financial Officer

[signatures continue on the following pages]

141



--------------------------------------------------------------------------------



 



                      GUARANTOR:
 
                    PHASE II MALL SUBSIDIARY, LLC
 
                    By:   Phase II Mall Holding, LLC         Its Managing Member
 
                        By:   Lido Casino Resort Holding Company, LLC          
  Its Managing Member
 
               
 
          By:   Lido Intermediate Holding Company, LLC
 
              Its Managing Member
 
               
 
          By:   Venetian Casino Resort, LLC
 
              Its Managing Member  
 
          By:   Las Vegas Sands, LLC
Its Managing Member
 
                            Executing this Agreement as Senior Vice President
and Chief Financial Officer of the managing member of each of the foregoing
persons on behalf of and so as to bind the persons named above under the caption
“Guarantors”
 
               
 
          By:   s/s Robert P. Rozek
 
               
 
          Name:   Robert P. Rozek
 
          Title:   Senior Vice President and Chief Financial Officer

[signatures continue on the following pages]

142



--------------------------------------------------------------------------------



 



              GUARANTORS:
 
            INTERFACE GROUP-NEVADA, INC.
 
       
 
  By:   s/s Robert P. Rozek
 
       
 
  Name:   Robert P. Rozek
 
  Title:   Senior Vice President and Chief Financial Officer
 
            SANDS PENNSYLVANIA, INC.
 
       
 
  By:   s/s Robert P. Rozek
 
       
 
  Name:   Robert P. Rozek
 
  Title:   Senior Vice President and Chief Financial Officer
 
            VENETIAN MARKETING, INC.
 
       
 
  By:   s/s Robert P. Rozek
 
       
 
  Name:   Robert P. Rozek
 
  Title:   Senior Vice President and Chief Financial Officer

[signatures continue on the following pages]

143



--------------------------------------------------------------------------------



 



              GENERAL ELECTRIC CAPITAL     CORPORATION, asAdministrative Agent,
    Collateral Agent and a Lender
 
       
 
  By:   s/s Richard O’Neill
 
       
 
  Name:   Richard O’Neill
 
  Title:   Duly Authorized Signatory

[signatures continue on the following pages]

144



--------------------------------------------------------------------------------



 



              AIB DEBT MANAGEMENT LIMITED, as a Lender
 
       
 
  By:   s/s Martin S. Chin
 
       
 
  Name:   Martin Chin
 
  Title:   Senior Vice President
 
            AIB DEBT MANAGEMENT LIMITED, as a Lender
 
       
 
  By:   s/s Albert Perez
 
       
 
  Name:   Albert Perez
 
  Title:   Vice President

[signatures continue on the following pages]

145



--------------------------------------------------------------------------------



 



              THE FOOTHILL GROUP, INC., as a Lender
 
       
 
  By:   s/s Richard Michael Bohannon
 
       
 
  Name:   Richard Michael Bohannon
 
  Title:   SVP

[signatures continue on the following pages]

146



--------------------------------------------------------------------------------



 



                  CFT INVESTMENTS 1, LLC, as a Lender
 
                By:   SBF Funding, Inc., its Sole Member
 
           
 
      By:   s/s David A. Ward
 
           
 
      Name:   David A. Ward
 
      Title:   President

[signatures continue on the following pages]

147



--------------------------------------------------------------------------------



 



              GE CAPITAL MARKETS, INC., as Arranger
 
       
 
  By:   s/s David Avigdor
 
       
 
  Name:   David Avigdor
 
  Title:   Duly Authorized Signatory

148